Exhibit 10.3
 
Water Supply Agreement
between
The City and County of San Francisco
and
Wholesale Customers
in
Alameda County, San Mateo County and
Santa Clara County
July 2009
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page
Introduction
    1  
Article 1. Parties, Effective Date, and Defined Terms
    1  
1.01 Definitions
    1  
1.02 Parties
    1  
1.03 Effective Date
    2  
Article 2. Term; Amendments During Term
    4  
2.01 Term
    4  
2.02 Extension and Renewal of Term
    4  
2.03 Amendments
    5  
Article 3. Water Supply
    8  
3.01 Supply Assurance
    8  
3.02 Allocation of Supply Assurance
    9  
3.03 Wholesale Customer Service Areas
    10  
3.04 Permanent Transfers of Individual Supply Guarantees
    12  
3.05 Restrictions on Resale
    12  
3.06 Conservation; Use of Local Sources; Water Management Charge
    13  
3.07 Restrictions on Purchases of Water from Others; Minimum Annual Purchases
    14  
3.08 Water Quality
    14  
3.09 Completion of WSIP
    15  
3.10 Regional Water System Repair, Maintenance and Operation
    15  
3.11 Shortages
    16  
3.12 Wheeling of Water from Outside SFPUC System
    18  
3.13 Limits on New Customers
    19  
3.14 Measurement of Water
    21  
3.15 New Sources of Water Supply to Maintain Supply Assurance
    22  
3.16 New Sources of Water Supply to Increase Supply Assurance
    23  
3.17 Westside Basin Conjunctive Use Program
    24  
Article 4. Implementation of Interim Supply Limitation
    27  
4.01 Interim Supply Limitation Imposed by SFPUC
    27  
4.02 Retail and Wholesale Customer Allocations Under Interim Supply Limitation
    27  
4.03 Transfers of Interim Supply Allocations
    27  
4.04 Environmental Enhancement Surcharge
    28  

-i-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page
4.05 San Jose/ Santa Clara Interim Supply Allocation and Process for Reduction/
Termination
    30  
4.06 San Francisco Decisions in 2018 Regarding Future Water Supply
    31  
4.07 Retained Discretion of SFPUC and Wholesale Customers
    32  
Article 5. Wholesale Revenue Requirement
    34  
5.01 Scope of Agreement
    34  
5.02 General Principles
    34  
5.03 Capital Cost Recovery — Existing Regional Assets
    36  
5.04 Capital Cost Contribution — New Regional Assets
    38  
5.05 Water Enterprise Operation and Maintenance Expenses
    40  
5.06 Water Enterprise Administrative and General Expenses
    42  
5.07 Water Enterprise Property Taxes
    45  
5.08 Hetch Hetchy Enterprise Expenses
    45  
5.09 Hetch Hetchy Enterprise Capital Costs
    47  
5.10 Additional Agreements Related to Financial Issues
    48  
Article 6. Integration of Wholesale Revenue Requirement with SFPUC Budget
Development and Rate Adjustments
    51  
6.01 General
    51  
6.02 Budget Development
    51  
6.03 Rate Adjustments
    51  
6.04 Rate Structure
    53  
6.05 Balancing Account
    54  
6.06 Wholesale Revenue Coverage Reserve
    56  
6.07 Working Capital Requirement
    58  
6.08 Wholesale Capital Fund
    59  
Article 7. Accounting Procedures; Compliance Audit
    61  
7.01 SFPUC Accounting Principles, Practices
    61  
7.02 Calculation of and Report on Wholesale Revenue Requirement
    62  
7.03 Appointment of Compliance Auditor
    64  
7.04 Conduct of Compliance Audit
    64  
7.05 Issuance of Compliance Auditor’s Report
    67  
7.06 Wholesale Customer Review
    67  
Article 8. Other Agreements of the Parties
    69  
8.01 Arbitration and Judicial Review
    69  

-ii-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page
8.02 Attorneys’ Fees
    73  
8.03 Annual Meeting and Report
    74  
8.04 Administrative Matters Delegated to BAWSCA
    75  
8.05 Preservation of Water Rights; Notice of Water Rights Proceedings
    76  
8.06 SFPUC Rules and Regulations
    77  
8.07 Reservations of, and Limitations on, Claims
    77  
8.08 Prohibition of Assignment
    80  
8.09 Notices
    80  
8.10 Incorporation of Attachments
    81  
8.11 Interpretation
    81  
8.12 Actions and Approvals by San Francisco
    81  
8.13 Counterparts
    82  
8.14 Limitations on Damages
    82  
8.15 Force Majeure
    82  
8.16 No Third-Party Beneficiaries
    83  
8.17 Good Faith and Fair Dealing
    83  
Article 9. Implementation and Special Provisions Affecting Certain Wholesale
Customers
    84  
9.01 General; Individual Water Sales Contracts
    84  
9.02 California Water Service Company
    84  
9.03 City of Hayward
    86  
9.04 Estero Municipal Improvement District
    87  
9.05 Stanford University
    87  
9.06 City of San Jose and City of Santa Clara
    88  
9.07 City of Brisbane, Guadalupe Valley Municipal Improvement District, Town of
Hillsborough
    89  

-iii-



--------------------------------------------------------------------------------



 



LIST OF ATTACHMENTS

     
A
  Definitions
 
   
B
  Wholesale Customer Regional Water System Purchases 2007-2008 (Section 1.03)
 
   
C
  List of Agencies and Individual Supply Guarantees (Section 3.02)
 
   
D
  Procedure for Pro Rata Reduction of Individual Supply Guarantees if Total Use
Exceeds 184 MGD (Section 3.02)
 
   
E
  Minimum Quantities for Dual Source Agencies (Section 3.07.C)
 
   
F
  Sample Individual Water Sales Contract (Section 9.01)
 
   
G
  Water Quality Notification and Communications Plan (Section 3.08.B)
 
   
H
  Tier 1 Shortage Plan (Section 3.11.C)
 
   
I
  NOT USED
 
   
J
  Water Use Measurement and Tabulation (Section 3.14)
 
   
K-1
  Wholesale Customers’ Share of Net Book Value of Existing Assets (Section 5.03)
 
   
K-2
  Wholesale Customers’ Share of the Book Value of Revenue-Funded Capital
Expenditures (Section 5.03)
 
   
K-3
  25 Year Payoff Schedule for Existing Rate Base — Water Enterprise Regional
Assets and One Direct Wholesale Asset (Section 5.03)
 
   
K-4
  25 Year Payoff Schedule for Existing Rate Base — Hetch Hetchy Water Assets and
Water-Related Portion of Joint Assets (Section 5.03)
 
   
K-5
  Unexpended Appropriations for Revenue-Funded Regional Assets (Section 5.03)
 
   
L-1
  Identification of WSIP Projects as Regional/Retail (Section 5.04)
 
   
L-2
  Certificate of Use of Proceeds (Section 5.04.A)
 
   
L-3
  Annual Report on Expenditures of and Earnings on Proceeds (Section 5.04.A)
 
   
M-1
  Revenue-Funded Capital Additions (Section 5.04.B)
 
   
M-2
  Revenue-Funded Capital Annual Reporting Requirements (Section 5.04.B)
 
   
M-3
  Wholesale Revenue-Funded Capital Fund (Section 6.08)
 
   
N-1
  Balancing Account/Rate Setting Calculation Table (Section 6.03.A.3.a)

-iv-



--------------------------------------------------------------------------------



 



     
N-2
  Wholesale Revenue Requirement Schedules (Section 6.03.A.3.b)
 
   
N-3
  Schedule of Projected Water Sales, Wholesale Revenue Requirement and Wholesale
Rates (Section 6.03.A.3.c)
 
   
O
  Statement of Wholesale Revenue Requirement/Changes in Balancing Account
(Section 7.02.B.1)
 
   
P
  Management Representation Letter (Section 7.02.B.5)
 
   
Q
  San Jose and Santa Clara Service Areas (Section 9.06)

-v-



--------------------------------------------------------------------------------



 



WHOLESALE WATER SUPPLY AGREEMENT
Introductory Statement
Both San Francisco, as the Regional Water System owner and operator, and its
Wholesale Customers share a commitment to the Regional Water System providing a
reliable supply of high quality water at a fair price, and achieving these goals
in an environmentally sustainable manner.
Article 1. Parties, Effective Date, and Defined Terms
1.01 Definitions
     The capitalized terms used in this Agreement shall have the meanings set
forth in Attachment A.
1.02 Parties
     The parties to this Agreement are the City and County of San Francisco and
such of the following entities (all of which purchase water from San Francisco)
as have executed this Agreement:
Alameda County Water District
California Water Service Company
City of Brisbane
City of Burlingame
City of Daly City
City of East Palo Alto
City of Hayward
City of Menlo Park
City of Millbrae
City of Milpitas
City of Mountain View
City of Palo Alto
City of Redwood City

-1-



--------------------------------------------------------------------------------



 



City of San Bruno
City of San José
City of Santa Clara
City of Sunnyvale
Coastside County Water District
Estero Municipal Improvement District
Guadalupe Valley Municipal Improvement District
Mid-Peninsula Water District
North Coast County Water District
Purissima Hills Water District
Skyline County Water District
Stanford University
Town of Hillsborough
Westborough Water District
The entities listed above which have executed this Agreement shall be
collectively referred to as the “Wholesale Customers.”
1.03 Effective Date
     A. Except as provided in subsection C, this Agreement shall become
effective only when it has been approved by San Francisco and by each of the
entities listed in Section 1.02 and when San Francisco and each of those
entities (except for the City of Hayward) have entered into an Individual Water
Sales Contract as provided in Section 9.01.
     B. If San Francisco and all of the entities listed in Section 1.02 approve
this Agreement and (except for the City of Hayward) an Individual Water Sales
Contract on or before July 1, 2009, the effective date shall be July 1, 2009. If
San Francisco and all of the entities listed in Section 1.02 approve this
Agreement and (except for the City of Hayward) an Individual Water Sales
Contract after July 1, 2009 but on or before September 1, 2009, the effective
date shall be the date on which the last entity listed in Section 1.02 approves
this Agreement and, if required, an Individual Water Sales Contract.
     C. If by September 1, 2009 this Agreement has been approved by fewer than
all of the entities listed in Section 1.02 or fewer than all of such entities
(other than the City of Hayward) have entered into an Individual Water Sales
Contract, but it has been approved by entities representing at least 75% in
number and 75% of the water purchased from SFPUC by

-2-



--------------------------------------------------------------------------------



 



all listed agencies during FY 2007-08 (i.e., 173.39 MGD), then San Francisco
shall have the option to waive the requirement in subsection A that all listed
agencies have approved this Agreement and an Individual Water Sales Contract as
a condition precedent to this Agreement and any Individual Water Sales Contract
becoming effective. San Francisco shall have 60 days from September 1, 2009
(i.e., until October 31, 2009) within which to decide whether or not to waive
the condition. If San Francisco decides to waive the condition, those listed
agencies that have approved this Agreement and Individual Water Sales Contract
before October 31, 2009 will be bound thereby and this Agreement and Individual
Water Sales Contracts will become effective as to them, as of the date of San
Francisco’s waiver. For purposes of determining whether listed agencies that
have approved this Agreement represent at least 75% of the water purchased
during FY 2007-08, the quantity of water attributable to each listed entity
shall be as set forth on Attachment B.
     D. The provisions of Article 9 that apply to fewer than all Wholesale
Customers (i.e., Sections 9.02 — 9.07) shall not become effective unless San
Francisco and the entity to which the section applies have each approved
(1) this Agreement, and (2) the underlying Individual Water Sales Contract,
unless otherwise provided in Article 9. This provision does not affect the
continued enforceability of provisions in those sections that derive from
independently enforceable judgments, orders or agreements.

-3-



--------------------------------------------------------------------------------



 



Article 2. Term; Amendments During Term
2.01 Term
     The term (“Term”) of this Agreement shall be twenty five (25) years. The
Term shall begin on July 1, 2009, regardless of whether the Effective Date is
before or after that date, and shall end on June 30, 2034. Except as provided in
Article 9, the term of all Individual Water Sales Contracts shall also begin on
July 1, 2009 and end on June 30, 2034.
2.02 Extension and Renewal of Term
     A. In December 2031, the SFPUC may provide written notice to the Wholesale
Customers that it is willing to extend the Term of this Agreement. Between
January 1, 2032 and June 30, 2032, any Wholesale Customer may accept the SFPUC’s
offer to extend the Term by providing a written notice of extension to the
SFPUC. If such notices of extension are received from Wholesale Customers
representing at least two-thirds in number as of June 30, 2032 and seventy five
percent (75%) of the quantity of water delivered by the SFPUC to all Wholesale
Customers during fiscal year 2030-31, the Term shall be extended for another
five (5) years (“First Extension Term”), through June 30, 2039. No party to this
Agreement which does not wish to remain a party during the Extension Term shall
be compelled to do so by the actions of other parties under this section.
     B. In December 2036, the SFPUC may provide written notice to the Wholesale
Customers that it is willing to extend the Term of this Agreement. Between
January 1, 2037 and June 30, 2037, any Wholesale Customer may accept the SFPUC’s
offer to extend the Term by providing a written notice of extension to the
SFPUC. If such notices of extension are received from Wholesale Customers
representing at least two-thirds in number as of June 30, 2037 and seventy five
percent (75%) of the quantity of water delivered by the SFPUC to all Wholesale
Customers during fiscal year 2035-36, the Term shall be extended for another
five (5) years (“Second Extension Term”), through June 30, 2044. No party to
this Agreement which does not wish to remain a party during the Extension Term
shall be compelled to do so by the actions of other parties under this section.
     C. After the expiration of the Term, and, if applicable, the Extension
Terms, this Agreement may be renewed by mutual consent of the parties, subject
to any modifications thereof which may be determined at that time. If fewer than
all of the parties desire to renew this Agreement beyond its Term, with or
without modifications, the SFPUC and the Wholesale

-4-



--------------------------------------------------------------------------------



 



Customers who wish to extend the Agreement shall be free to do so, provided that
no party to this Agreement which does not wish to become a party to such a
renewed Agreement shall be compelled to do so by the actions of other parties
under this section.
2.03 Amendments
     A. Amendments to Agreement; General
          1. This Agreement may be amended with the written consent of all
parties.
          2. This Agreement may also be amended with the written consent of San
Francisco and of Wholesale Customers representing at least two-thirds in number
(i.e., 18 as of July 1, 2009) and seventy five percent (75%) of the quantity of
water delivered by San Francisco to all Wholesale Customers during the fiscal
year immediately preceding the amendment.
          3. No amendment which adversely affects a Fundamental Right of a
Wholesale Customer may be made without the written consent of that customer.
Amendments to Article 5 which merely affect the allocation of costs between City
Retail customers on the one hand and Wholesale Customers collectively on the
other, and amendments to Articles 6 and 7 which merely alter budgetary,
accounting and auditing procedures do not affect Fundamental Rights and may be
made with the consent of parties meeting the requirements of Section 2.03.A.2.
          4. When an amendment has been approved by San Francisco and the number
of Wholesale Customers required in Section 2.03.A.2, San Francisco shall notify
each of the Wholesale Customers in writing of the amendment’s adoption.
Notwithstanding any provision of law or this Agreement, any Wholesale Customer
that claims that the amendment violates its Fundamental Rights under
Section 2.03.A.3, shall have 30 days from the date San Francisco delivers the
notice of its adoption in which to challenge the amendment’s validity through a
judicial action. If no such action is filed within 30 days, the amendment shall
be finally and conclusively deemed to have been adopted in compliance with this
section.
     B. Amendments to Article 9
          1. Notwithstanding the provisions of Sections 2.03.A.2 and 2.03.A.3,
any provision of Article 9 which applies only to an individual Wholesale
Customer may be amended with the written concurrence of San Francisco and the
Wholesale Customer to which it applies;

-5-



--------------------------------------------------------------------------------



 



provided that the amendment will not, directly or indirectly, adversely affect
the Fundamental Rights of the other Wholesale Customers.
          2. Before making any such amendment effective, San Francisco shall
give notice, with a copy of the text of the proposed amendment, to all other
Wholesale Customers. The Wholesale Customers shall have 30 days in which to
object to the amendment on the ground that it is not permissible under this
subsection. If no such objection is received by San Francisco, the proposed
amendment shall become effective. If one or more Wholesale Customers object to
the amendment, San Francisco, the individual Wholesale Customer with which San
Francisco intends to effect the amendment, and the Wholesale Customer(s) which
lodged the objection shall meet to discuss the matter.
          3. If the dispute cannot be resolved and San Francisco and the
Wholesale Customer involved elect to proceed with the amendment, either San
Francisco or the Wholesale Customer shall give written notice of such election
to each Wholesale Customer that has objected. Any Wholesale Customer that has
objected to such amendment shall have 30 days from receipt of this notice within
which to commence an action challenging the validity of such amendment, and such
amendment shall be deemed effective as of the end of this 30-day period unless
restrained by order of court.
     C. Amendments to Attachments. The following attachments may be amended with
the written concurrence of San Francisco and BAWSCA on behalf of the Wholesale
Customers:

      Attachment   Name
 
   
G
  January 2006 Water Quality Notification and Communications Plan
 
   
J
  Water Use Measurement and Tabulation
 
   
L-1
  Identification of WSIP Projects as Regional/Retail
 
   
N-1
  Balancing Account/Rate Setting Calculation Table
 
   
N-2
  Wholesale Revenue Requirement Schedules
 
   
N-3
  Schedule of Projected Water Sales, Wholesale Revenue Requirement and Wholesale
Rates
 
   
P
  Management Representation Letter

-6-



--------------------------------------------------------------------------------



 



     Amendments to these attachments shall be approved on behalf of San
Francisco by the Commission and on behalf of BAWSCA by its Board of Directors,
unless the Commission by resolution delegates such authority to the General
Manager of the SFPUC or the Board of Directors by resolution delegates such
authority to the General Manager/CEO of BAWSCA.
     D. Amendments to Individual Water Sales Contracts. Individual Water Sales
Contracts described in Section 9.01 may be amended with the written concurrence
of San Francisco and the Wholesale Customer which is a party to that Individual
Water Sales Contract; provided that the amendment is not inconsistent with this
Agreement or in derogation of the Fundamental Rights of other Wholesale
Customers under this Agreement.

-7-



--------------------------------------------------------------------------------



 



Article 3. Water Supply
3.01 Supply Assurance
     A. San Francisco agrees to deliver water to the Wholesale Customers up to
the amount of the Supply Assurance. The Supply Assurance is for the benefit of
the entities listed in Section 1.02, irrespective of whether or not they have
executed this Agreement. Water delivered by San Francisco to Retail Customers
shall not be included in the Supply Assurance. Until December 31, 2018, the
foregoing commitment is subject to Article 4.
     B. Both the Supply Assurance and the Individual Supply Guarantees
identified in Section 3.02 are expressed in terms of daily deliveries on an
annual average basis and do not themselves constitute a guarantee by San
Francisco to meet peak daily or hourly demands of the Wholesale Customers,
irrespective of what those peak demands may be. The parties acknowledge,
however, that the Regional Water System has been designed and constructed to
meet peak daily and hourly demands and that its capacity to do so has not yet
been reached. San Francisco agrees to operate the Regional Water System to meet
peak requirements of the Wholesale Customers to the extent possible without
adversely affecting its ability to meet peak demands of Retail Customers. This
Agreement shall not preclude San Francisco from undertaking to meet specific
peak demand requirements of individual Wholesale Customers in their Individual
Water Sales Contracts.
     C. The Supply Assurance is perpetual and shall survive the expiration or
earlier termination of this Agreement. Similarly, the Individual Supply
Guarantees identified in Section 3.02 and/or the Individual Water Sales
Contracts are perpetual and shall survive the expiration or earlier termination
of this Agreement or the Individual Water Sales Contracts.
     D. Notwithstanding the Supply Assurance established by this section, the
Individual Supply Guarantees identified in Section 3.02 and the Individual Water
Sales Contracts, the amount of water made available by San Francisco to the
Wholesale Customers is subject to reduction, to the extent and for the period
made necessary by reason of water shortage, Drought, Emergencies, or by
malfunctioning or rehabilitation of facilities in the Regional Water System. Any
such reduction will be implemented in accordance with Section 3.11. The amount
of water made available to the Wholesale Customers may not be reduced, however,
merely because the water recycling and groundwater projects which the WSIP
envisions to be constructed within San Francisco, or the conservation programs
intended to reduce water use

-8-



--------------------------------------------------------------------------------



 



by Retail Customers that are included in the WSIP, do not generate the yield or
savings (10 MGD combined) anticipated by San Francisco.
3.02 Allocation of Supply Assurance
     A. Pursuant to Section 7.02 of the 1984 Agreement, a portion of the Supply
Assurance has been allocated among 24 of the 27 Wholesale Customers. These
Individual Supply Guarantees are also expressed in terms of annual average
metered deliveries of millions of gallons per day and are listed in Attachment
C.
     B. Three Wholesale Customers do not have Individual Supply Guarantees. The
cities of San Jose and Santa Clara do not have an Individual Supply Guarantees
because San Francisco has provided water to them on a temporary and
interruptible basis as described in Sections 4.05 and 9.06. The City of Hayward
does not have an Individual Supply Guarantee because of the terms of the 1962
contract between it and San Francisco, as further described in Section 9.03.
     C. If the total amount of water delivered by San Francisco to Hayward and
to the Wholesale Customers that are listed on Attachment C exceeds 184 MGD over
a period of three consecutive fiscal years (i.e., July 1 through June 30), then
the Individual Supply Guarantees of those Wholesale Customers listed on
Attachment C shall be reduced pro rata so that their combined entitlement and
the sustained use by Hayward does not exceed 184 MGD. The procedure for
calculating the pro rata reduction in Individual Supply Guarantees is set out in
Attachment D.
          1. The provisions of this subsection C are not in derogation of the
reservation of claims to water in excess of the Supply Assurance which are
contained in Section 8.07. Nor do they constitute an acknowledgement by
Wholesale Customers other than Hayward that San Francisco is obligated or
entitled to reduce their Individual Supply Guarantees in the circumstances
described herein. The provisions of this subsection C shall, however, be
operative unless and until a court determines that its provisions violate rights
of the Wholesale Customers derived independently of this Agreement.
          2. The foregoing paragraph is not intended to and shall not constitute
a contractual commitment on the part of San Francisco to furnish more water than
the Supply Assurance to the Wholesale Customers or a concession by San Francisco
that the provisions of this subsection violate any rights of the Wholesale
Customers.

-9-



--------------------------------------------------------------------------------



 



     D. Notwithstanding the reservation of claims contained in Sections 3.02.C
and 8.07, it shall be the responsibility of each Wholesale Customer to limit its
purchases of water from San Francisco so as to remain within its Individual
Supply Guarantee. San Francisco shall not be liable to any Wholesale Customer or
be obligated to supply more water to any Wholesale Customer individually or to
the Wholesale Customers collectively than the amount to which it or they are
otherwise entitled under this Agreement due to the use by any Wholesale Customer
of more water than the amount to which it is entitled under this Agreement.
     E. San Francisco shall install such new connections between the Regional
Water System and the distribution system of any Wholesale Customer that are
necessary to deliver the quantities of water to which the Wholesale Customer is
entitled under this Agreement. San Francisco shall have the right to determine
the location of such connections, in light of the need to maintain the
structural integrity of the Regional Water System and, where applicable, the
need to limit peaking directly off of Regional Water System pipelines by a
Wholesale Customer’s individual retail customers, the need to ensure that a
Wholesale Customer’s individual retail customers have access to alternative
sources of water in the event of a reduction in San Francisco’s ability to
provide them with water, and other factors which may affect the desirability or
undesirability of a particular location. San Francisco’s decisions regarding the
location of new connections and the location, size and type of any new meters
shall not be reviewable by a court except for an abuse of discretion or failure
to provide a Wholesale Customer with connections and meters adequate to deliver
the quantity of water to which it is entitled under this Agreement.
3.03 Wholesale Customer Service Areas
     A. Each of the Individual Water Sales Contracts described in Section 9.01
will contain, as an exhibit, a map of the Wholesale Customer’s service area. A
Wholesale Customer may not deliver water furnished to it by San Francisco
outside the boundary of its service area without the prior written consent of
San Francisco, except for deliveries to another Wholesale Customer on an
emergency and temporary basis pursuant to Section 3.07.B.
     B. If a Wholesale Customer wishes to expand its service area, it shall
request San Francisco’s consent to the expansion and provide information
reasonably requested by San Francisco about the amount of water projected to be
purchased from San Francisco to meet demand within the area proposed to be added
to the service area.

-10-



--------------------------------------------------------------------------------



 



     C. San Francisco may refuse a Wholesale Customer’s request to expand its
service area on any reasonable basis. If San Francisco denies a request by a
Wholesale Customer to expand its service area, or fails to act on the request
for six months after it has been submitted, the Wholesale Customer may challenge
San Francisco’s denial or delay in court. Such a challenge may be based on the
Wholesale Customers’ claim, reserved in Section 8.07, that San Francisco is
obligated under federal or state law to furnish water, included within its
Individual Supply Guarantee, to it for delivery outside its then-existing
service area and that it is entitled to enlarge its service area to supply water
to such customers. San Francisco reserves the right to contest any such claim on
any applicable ground. This subsection does not apply to San Jose and Santa
Clara, whose maximum service areas are fixed pursuant to Section 9.06.
     D. This section will not prevent San Francisco and any Wholesale Customer,
other than San Jose and Santa Clara, from agreeing in an Individual Water Sales
Contract or an amendment thereto that:

  •   the Wholesale Customer may expand its service area without subsequent San
Francisco approval to a definitive size but no larger, or     •   the Wholesale
Customer will not expand its service area beyond its present limits without San
Francisco approval

and waiving the provisions of this section with respect to any additional
expansion.
     E. If two or more Wholesale Customers agree to adjust the boundaries of
their respective service areas so that one assumes an obligation to serve
customers in an area that was previously within the service area of another
Wholesale Customer, they may also correspondingly adjust their respective
Individual Supply Guarantees. Such adjustments are not subject to the
requirements of Section 3.04 and shall require only the consent of San Francisco
and the Wholesale Customers involved, so long as the Supply Assurance and the
Individual Supply Guarantees of other Wholesale Customers are not affected.
Service area boundary adjustments that would result in the expansion of any
California Water Service Company service areas are subject to the requirements
of Section 9.02.D. Any adjustment of service area boundaries that would result
in the supply of water in violation of this Agreement or the Act shall be void.
     F. San Francisco acknowledges that it has heretofore consented in writing
to deliveries of water by individual Wholesale Customers outside their service
area boundaries and

-11-



--------------------------------------------------------------------------------



 



agrees that nothing in this Agreement is intended to affect such prior
authorizations, which remain in full force and effect according to their terms.
Such authorizations shall be identified in the Individual Water Sales Contracts.
3.04 Permanent Transfers of Individual Supply Guarantees
     A. A Wholesale Customer that has an Individual Supply Guarantee may
transfer a portion of it to one or more other Wholesale Customers, as provided
in this section.
     B. Transfers of a portion of an Individual Supply Guarantee must be
permanent. The minimum quantity that may be transferred is 1/10th of a MGD.
     C. Transfers of portions of Individual Supply Guarantees are subject to
approval by the SFPUC. SFPUC review is limited to determining (1) whether a
proposed transfer complies with the Act, and (2) whether the affected facilities
in the Regional Water System have sufficient capacity to accommodate delivery of
the increased amount of water to the proposed transferee.
     D. The participants in a proposed transfer shall provide notice to the
SFPUC specifying the amount of the Individual Supply Guarantee proposed to be
transferred, the proposed effective date of the transfer, which shall not be
less than 60 days after the notice is submitted to the SFPUC, and the Individual
Supply Guarantees of both participants resulting from the transfer. The SFPUC
may require additional information reasonably necessary to evaluate the
operational impacts of the transfer. The SFPUC will not unreasonably withhold or
delay its approval; if the SFPUC does not act on the notice within 60 days, the
transfer will be deemed to have been approved.
     E. Within 30 days after the transfer has become effective, both the
transferor and the transferee will provide notice to the SFPUC and BAWSCA. By
September 30 of each year during the Term, the SFPUC and BAWSCA will prepare an
updated Attachment C to reflect transfers occurring during the immediately
preceding fiscal year.
     F. Amounts transferred will remain subject to pro rata reduction under the
circumstances described in Section 3.02.C and according to the formula set forth
in Attachment D.
3.05 Restrictions on Resale
     Each Wholesale Customer agrees that it will not sell any water purchased
from San Francisco to a private party for resale by such private party to others
in violation of the Act.

-12-



--------------------------------------------------------------------------------



 



     Each Wholesale Customer also agrees that it will not sell water purchased
from San Francisco to another Wholesale Customer without prior written approval
of the SFPUC, except on a temporary and emergency basis as permitted in
Section 3.07.B.2. The SFPUC agrees that it will not unreasonably withhold its
consent to a request by a Wholesale Customer to deliver water to another
Wholesale Customer for resale.
3.06 Conservation; Use of Local Sources; Water Management Charge
     A. In order to support the continuation and expansion of water conservation
programs, water recycling, and development of alternative supplies within the
Wholesale Customers’ service areas, the SFPUC will, if requested by BAWSCA,
include the Water Management Charge in water bills sent to Wholesale Customers.
The SFPUC will deliver all Water Management Charge revenue to BAWSCA monthly and
shall deliver an annual accounting of Water Management Charge revenue to BAWSCA
within 90 days after the end of each fiscal year. The SFPUC’s obligations to
collect and deliver Water Management Charge revenue to BAWSCA under this
subsection are conditioned on BAWSCA’s delivery to the SFPUC of an annual report
describing the projects and programs on which Water Management Charge funds
received from the SFPUC during the previous fiscal year were expended and an
estimate of the amount of water savings attributable to conservation programs
and of the yield of alternative supplies developed. This report will be due
within 180 days after the end of each fiscal year during which Water Management
Charge funds were received.
     B. The SFPUC will work together with BAWSCA to explore ways to support
water conservation programs, recycling projects, and conjunctive use
alternatives outside the Wholesale Service Area, in particular projects and
programs that have the potential to increase both flows in the lower Tuolumne
River (downstream of New Don Pedro Reservoir) and water deliveries to the
Regional Water System.
     C. Each Wholesale Customer shall take all actions within its legal
authority related to water conservation that are necessary to insure that the
SFPUC (a) remains eligible for (i) state and federal grants and (ii) access to
the Drought Water Bank operated by the California Department of Water Resources,
as well as other Drought-related water purchase or transfer programs, and (b)
complies with future legal requirements imposed on the Regional Water System by
the federal government, the State, or any other third party as conditions for
receiving funding or water supply.

-13-



--------------------------------------------------------------------------------



 



     D. San Francisco and each Wholesale Customer agree that they will
diligently apply their best efforts to use both surface water and groundwater
sources located within their respective service areas and available recycled
water to the maximum feasible extent, taking into account the environmental
impacts, the public health effects and the effects on supply reliability of such
use, as well as the cost of developing such sources.
3.07 Restrictions on Purchases of Water from Others; Minimum Annual Purchases
     A. Each Wholesale Customer (except for Alameda County Water District and
the cities of Milpitas, Mountain View and Sunnyvale) agrees that it will not
contract for, purchase or receive, with or without compensation, directly or
indirectly, from any person, corporation, governmental agency or other entity,
any water for delivery or use within its service area without the prior written
consent of San Francisco.
     B. The prohibition in subsection A does not apply to:
          1. recycled water;
          2. water necessary on an emergency and temporary basis, provided that
the Wholesale Customer promptly gives San Francisco notice of the nature of the
emergency, the amount of water that has been or is to be purchased, and the
expected duration of the emergency; or
          3. water in excess of a Wholesale Customer’s Individual Supply
Guarantee.
     C. Alameda County Water District and the cities of Milpitas, Mountain View
and Sunnyvale may purchase water from sources other than San Francisco, provided
that San Francisco shall require that each purchase a minimum annual quantity of
water from San Francisco. These minimum quantities are set out in Attachment E
and shall also be included in the Individual Water Sales Contracts between San
Francisco and each of these four Wholesale Customers. The minimum purchase
requirement in these Individual Water Sales Contracts will be waived during a
Drought or other period of water shortage if the water San Francisco makes
available to these Wholesale Customers is less than its minimum purchase
quantity.
3.08 Water Quality
     A. San Francisco shall deliver treated water to Wholesale Customers (except
Coastside County Water District, which receives untreated water from Crystal
Springs and Pilarcitos Reservoirs) that complies with primary maximum
contaminant level and treatment

-14-



--------------------------------------------------------------------------------



 



technique standards at the regulatory entry points designated in the San
Francisco Regional Water System Domestic Water Supply Permit (currently Permit
No. 02-04-04P3810001) issued by the California Department of Public Health
(CDPH).
     B. San Francisco will provide notice to the Wholesale Customers in
accordance with the Water Quality Notification and Communications Plan (current
version dated January 2006), attached hereto as Attachment G. San Francisco will
regularly update its plan in consultation with the Wholesale Customers and the
CDPH. The next update will be completed one year after the Effective Date and
include expanded coverage of secondary maximum contaminant level exceedances and
water quality communication triggers. The plan will note that the Wholesale
Customers will receive the same notification no later than the San Francisco
water system (currently Permit No. 02-04-01P3810011) except for
distribution-related issues.
     C. San Francisco and the Wholesale Customers will establish a Water Quality
Committee. The Water Quality Committee will meet at least quarterly to
collaboratively address water quality issues, such as Water Quality Notification
and Communications Plan updates, regulatory issues, and water quality planning
studies/ applied research. San Francisco and each Wholesale Customer will
designate a representative to serve on the committee. There will be a Chair and
Vice Chair position for the Water Quality Committee. The Chair and Vice Chair
positions will be held by San Francisco and the Wholesale Customers and rotate
between them on an annual basis.
3.09 Completion of WSIP
     San Francisco will complete construction of the physical facilities in the
WSIP by December 31, 2015. The SFPUC agrees to provide for full public review
and comment by local and state interests of any proposed changes that delay
previously adopted project completion dates or that delete projects. The SFPUC
shall meet and consult with BAWSCA before proposing to the Commission any
changes in the scope of WSIP projects which reduce their capacity or ability to
achieve adopted levels of service goals. The SFPUC retains discretion to
determine whether to approve the physical facilities in the WSIP until after it
completes the CEQA process as set forth in Section 4.07.
3.10 Regional Water System Repair, Maintenance and Operation
     A. San Francisco will keep the Regional Water System in good working order
and repair consistent with prudent utility practice.

-15-



--------------------------------------------------------------------------------



 



     B. San Francisco will submit reports to its Retail and Wholesale Customers
on the “State of the Regional Water System,” including reports on completed and
planned maintenance, repair or replacement projects or programs, by September of
every even-numbered year, with reports to start in September 2010.
     C. San Francisco will cooperate with any audit of the SFPUC’s asset
management practices that may be initiated and financed by BAWSCA or the
Wholesale Customers. BAWSCA may contract with third parties to conduct the
audits. San Francisco will consider the findings and recommendations of such
audits and will provide a written response indicating agreement with the
recommendations, or disagreement with particular recommendations and the reasons
why, within 90 calendar days after receipt.
     D. San Francisco will continue to operate its reservoirs in a manner that
assigns higher priority to the delivery of water to the Bay Area and the
environment than to the generation of electric power. The SFPUC, as the Regional
Water System operator, is solely responsible for making day-to-day operational
decisions.
3.11 Shortages
     A. Localized Water Reductions. Notwithstanding San Francisco’s obligations
to deliver the Supply Assurance to the Wholesale Customers collectively and the
Individual Supply Guarantees to Wholesale Customers individually, San Francisco
may reduce the amount of water available or interrupt water deliveries to
specific geographical areas within the Regional Water System service area to the
extent that such reductions are necessary due to Emergencies, or in order to
install, repair, rehabilitate, replace, investigate or inspect equipment in, or
perform other maintenance work on, the Regional Water System. Such reductions or
interruptions may be imposed by San Francisco without corresponding reductions
or interruptions in the amount of water available to SFPUC water users outside
the specific geographical area where reductions or interruptions are necessary,
if the system’s ability to supply water outside the specific geographical area
has not been impaired. In the event of such a reduction or interruption, San
Francisco will restore the supply of water to the specific geographical area as
soon as is possible. Except in cases of Emergencies (during which oral notice
shall be sufficient), San Francisco will give the affected Wholesale Customer(s)
reasonable written notice of such localized reductions or interruptions, the
reasons therefor, and the probable duration thereof.

-16-



--------------------------------------------------------------------------------



 



     B. System-Wide Shortages and SFPUC Response to Regional Emergencies.
Following a major system emergency event, the SFPUC will work closely with its
Wholesale Customers to monitor customer demand, including the demand source. In
the event that any individual Wholesale Service Area or Retail Service Area
customer’s uncontrolled distribution system leaks could result in major water
waste and endanger the supply provided by the Regional Water System as a whole,
flow through some customer connections may need to be temporarily reduced or
terminated. SFPUC will work closely with customers to assess the nature of the
demand (e.g. fire-fighting versus leakage), so that public health and safety
protection can be given top priority.
          1. All emergencies that require use of non-potable source water will
require use of chlorine, or other suitable disinfectant, if feasible.
          2. San Francisco will use its best efforts to meet the seismic
reliability and delivery reliability level of service goals adopted by the
Commission in conjunction with the WSIP. San Francisco will distribute water on
an equitable basis throughout the Regional Water System service area following a
regional Emergency, subject to physical limitations caused by damage to the
Regional Water System.
          3. San Francisco’s response to Emergencies will be guided by the
then-current version of the ERRP. The SFPUC shall periodically review, and the
Commission may amend, the ERRP to ensure that it remains an up-to-date and
effective management tool.
          4. The SFPUC will give the Wholesale Customers notice of any proposal
to amend the ERRP in a manner that would affect them. The notice will be
delivered at least thirty days in advance of the date on which the proposal is
to be considered by the Commission and will be accompanied by the text of the
proposed amendment.
     C. Shortages Caused by Drought; Acquisition of Dry Year Supplies.
Notwithstanding San Francisco’s obligations to deliver the Supply Assurance to
the Wholesale Customers collectively and the Individual Supply Guarantees to
Wholesale Customers individually, San Francisco may reduce the amount of water
available to the Wholesale Customers in response to Drought.
          1. The Tier 1 Shortage Plan (Attachment H) will continue to be used to
allocate water from the Regional Water System between Retail and Wholesale
Customers during system-wide shortages of 20% or less.

-17-



--------------------------------------------------------------------------------



 



          2. San Francisco and the Wholesale Customers may negotiate in good
faith revisions to the Tier 1 Shortage Plan to adjust for and accommodate
anticipated changes due to demand hardening in the SFPUC’s Wholesale and Retail
Service Areas. Until agreement is reached, the current Tier 1 Shortage Plan will
remain in effect.
          3. The SFPUC will honor allocations of water among the Wholesale
Customers (“Tier 2 Allocations”) provided by BAWSCA or if unanimously agreed to
by all Wholesale Customers. If BAWSCA or all Wholesale Customers do not provide
the SFPUC with Tier 2 Allocations, then the SFPUC may make a final allocation
decision after first meeting and discussing allocations with BAWSCA and the
Wholesale Customers. For Regional Water System shortages in excess of 20%, San
Francisco shall (a) follow the Tier 1 Shortage Plan allocations up to the 20%
reduction, (b) meet and discuss how to implement incremental reductions above
20% with the Wholesale Customers, and (c) make a final determination of
allocations above the 20% reduction. After the SFPUC has made the final
allocation decision, the Wholesale Customers shall be free to challenge the
allocation on any applicable legal or equitable basis.
          4. San Francisco will use its best efforts to identify potential
sources of dry year water supplies and establish the contractual and other means
to access and deliver those supplies in sufficient quantity to meet a goal of
not more than 20 percent system-wide shortage in any year of the design drought.
          5. San Francisco will cooperate with BAWSCA to improve water supply
reliability. As an example of such cooperation, San Francisco may invite a
representative of BAWSCA to attend and participate in meetings with third
parties for development of dry year water supplies. If San Francisco does not
invite a BAWSCA representative to attend a specific scheduled meeting, it will
promptly (within 30 days of any such meeting) provide BAWSCA with a written or
oral report on the meeting, including any decisions reached at it, as well as
information about planned subsequent meetings. Progress in securing dry year
water supplies will be reported to the SFPUC and the BAWSCA board of directors
during the first quarter of each calendar year.
3.12 Wheeling of Water from Outside SFPUC System
     Subject to the Wheeling Statute, the SFPUC will not deny use of Regional
Water System unused capacity for wheeling when such capacity is available for
wheeling purposes during

-18-



--------------------------------------------------------------------------------



 



periods when the SFPUC has declared a water shortage emergency under Water Code
Section 350 if the following conditions are met:
     A. The transferor pays reasonable charges incurred by the SFPUC as a result
of the wheeling, including capital, operation, maintenance, administrative and
replacement costs (as such are defined in the Wheeling Statute).
     B. Wheeled water that is stored in the Regional Water System spills first.
     C. Wheeled water will not unreasonably: (1) impact fish and wildlife
resources in Regional Water System reservoirs; (2) diminish the quality of water
delivered for consumptive uses; or (3) increase the risk of exotic species
impairing Regional Water System operations. The transferor may at its own
expense provide for treatment to mitigate these effects.
     D. Priority will be given to wheeling by Wholesale Customers or BAWSCA over
arrangements for third-party public entities.
3.13 Limits on New Customers
     A. New Wholesale Customers Prior to December 31, 2018. Until December 31,
2018, San Francisco will not enter into contracts to supply water to any entity
other than a Wholesale Customer (whether permanent or temporary, firm or
interruptible) unless:
          1. It completes any necessary environmental review under CEQA of the
proposed new wholesale water service obligations as provided in Section 4.07;
          2. It concurrently completes any necessary environmental review under
CEQA as provided in Section 4.07 and commits to make both San Jose and Santa
Clara permanent customers with Individual Supply Guarantees equal to at least 9
MGD; and
          3. This Agreement is amended to incorporate any commitments to
proposed new wholesale customers and to San Jose and Santa Clara, and to address
the effects, if any, of the new customer(s) on water supply reliability, water
quality and cost to existing customers of the Regional Water System.
     B. New Wholesale Customers After December 31, 2018. As of January 1, 2019,
San Francisco will not enter into contracts to supply water to any entity other
than a Wholesale Customer (whether permanent or temporary, firm or
interruptible) unless:

-19-



--------------------------------------------------------------------------------



 



          1. It completes any necessary environmental review under CEQA of the
proposed new wholesale water service obligations as provided in Section 4.07;
          2. It concurrently completes any necessary environmental review under
CEQA as provided in Section 4.07 and commits to make both San Jose and Santa
Clara permanent customers with Individual Supply Guarantees equal to at least 9
MGD;
          3. Doing so increases the reliability of the Regional Water System;
and
          4. This Agreement is concurrently amended (a) to reflect that
increased reliability by means of an increased commitment by San Francisco to
deliver water during Droughts and (b) to address the effects, if any, of the new
customer(s) on water supply, water quality and cost to existing customers of the
Regional Water System.
     C. New Retail Customers. San Francisco may enter into new retail water
service obligations outside of the City and County of San Francisco:
          1. Only in Alameda, San Mateo, Santa Clara, San Joaquin and Tuolumne
Counties;
          2. That are within or immediately adjacent to areas in which it
currently serves other Retail Customers; and
          3. Until the aggregate additional demand represented by the new retail
customers reaches 0.5 MGD.
     The limitations on serving new Retail Customers described in this
subsection do not apply to historical obligations to supply water that may be
contained in prior agreements between the SFPUC or its predecessor the Spring
Valley Water Company, and individual users or property owners located adjacent
to Regional Water System transmission pipelines.
     D. Water Exchanges and Cost Sharing Agreements with Other Water Suppliers.
Subject to completion of necessary environmental review under CEQA, San
Francisco may at any time enter into water exchanges or cost sharing agreements
with other water suppliers to enhance dry year or normal year water deliveries,
provided that San Francisco cannot incur new water service obligations to such
other water suppliers unless the requirements for taking on new wholesale
customers in subsections A and B above are met.

-20-



--------------------------------------------------------------------------------



 



3.14 Measurement of Water
     A. The parties recognize that continuous and accurate measurement of water
deliveries to and from the Regional Water System and maintenance of complete and
accurate records of those measurements is necessary (1) for the costs of the
Regional Water System to be allocated in accordance with this Agreement, (2) for
implementation of other provisions of this Agreement, and (3) for effective
operation and maintenance of a water system serving a large urbanized region.
     B. It is the responsibility of the SFPUC to obtain and record these
measurements. To do so, the SFPUC shall install, maintain and operate measuring
and recording equipment at the following locations: (1) inputs to the Regional
Water System from all water sources (“System Input Meters”), (2) internal flow
meters to support operation of the Regional Water System (“In-Line Meters”), (3)
deliveries to the City at the San Francisco-San Mateo County line (“County-Line
Meters”) and to three reservoirs in San Francisco (“In-City Terminal Reservoir
Meters”), (4) deliveries to SFPUC Retail Customers located outside the
boundaries of the City, and (5) deliveries to the Wholesale Customers, as
described and illustrated in Attachment J.
     C. The SFPUC shall inspect, test, service, and calibrate the measuring and
recording equipment installed at the locations described in subsection B and
will repair or replace them when necessary, in order to ensure that their
accuracy is consistent with specifications provided in Attachment J.
     D. The SFPUC shall continue to contract with a qualified independent
metering consultant to perform periodic inspection, testing, servicing and
calibration of the County-Line Meters, the In-City Terminal Reservoir Meters,
and the System Input and In-Line Meters described in Attachment J, as well as
the portion of the SFPUC’s Supervisory Control and Data Acquisition
(SCADA) system that utilizes the flow signals produced by that measuring and
recording equipment. The method, schedule and frequency for calibration and
maintenance of the County-Line Meters and the In-City Terminal Reservoir Meters
are specified in Attachment J. The SFPUC shall provide copies of the metering
consultant’s reports to BAWSCA.
     E. System Input Meters measure water deliveries into the Regional Water
System from sources such as Hetch Hetchy and the SFPUC’s water treatment plants.
System Input Meters also measure deliveries from the Regional Water System to
outside sources or from

-21-



--------------------------------------------------------------------------------



 



such sources to the Regional Water System through interties with the Santa Clara
Valley Water District and the East Bay Municipal Utility District. In-Line
Meters measure internal system flows and are located on the Bay Division
Pipelines and other main transmission pipelines. These meters are collectively
referred to as the “System Input and In-line Meters.” Similar to the County-Line
Meters, the System Input and In-Line Meters have secondary metering equipment,
such as differential pressure transmitters and flow recorders. The System Input
and In-Line Meters, and all associated secondary metering equipment, shall be
calibrated and maintained according to the method, schedule, and frequency
specified in the Procedures Manual described in subsection G, below.
     F. The locations of the smaller and more numerous meters described in
subsection B (4) and (5) are not illustrated in Attachment J; however, they are
also critical in the determination of cost allocations, and accordingly require
continued maintenance and calibration. It is the responsibility of the SFPUC to
maintain the accuracy of these meters and their secondary metering equipment.
     G. The SFPUC will prepare a Procedures Manual which will describe in detail
the procedures for periodic inspection, testing, servicing and calibration of
the measuring and recording equipment described in subsection B. Once the
Procedures Manual is completed, the SFPUC and BAWSCA may agree that it should
supersede some or all of the requirements in Attachment J regarding the
County-Line and the In-City Terminal Reservoir Meters. Unless and until such an
agreement is reached and documented, however, the requirements in Attachment J,
Section D will continue in force as minimum standards for meter maintenance and
calibration of the County-Line and In-City Terminal Reservoir Meters (subject to
modification under the circumstances described in Attachment J, Section A.4).
     H. If BAWSCA and the SFPUC are unable to agree on the water use
calculations required by Attachment J for a particular year, the Wholesale
Customers may file a demand for arbitration challenging the SFPUC’s
determination of the Wholesale Revenue Requirement for that year on the basis of
its reliance on disputed water use calculations. Such a challenge must be
brought in the manner and within the time specified in Section 8.01.
3.15 New Sources of Water Supply to Maintain Supply Assurance
     A. Urgent Reductions of Existing Surface Water Supplies. Sudden and
unanticipated events may require San Francisco to act promptly to protect the
health, safety and

-22-



--------------------------------------------------------------------------------



 



economic well-being of its Retail and Wholesale Customers. Such sudden events
include, but are not limited to drought, earthquakes, terrorist acts,
catastrophic failures of facilities owned and operated by San Francisco, and
other natural or man-made events. If such events diminish San Francisco’s
ability to maintain the Supply Assurance, San Francisco may increase the
Wholesale Revenue Requirement to pay for planning, evaluation and implementation
of replacement sources of supply when such needs arise and without the prior
approval of the Wholesale Customers. San Francisco will keep the Wholesale
Customers informed of actions being taken under this subsection, progress made,
and contingency actions the Wholesale Customers may need to consider taking. To
the extent appropriate and applicable, San Francisco will act in accordance with
Section 3.11 and the ERRP. Nothing in this subsection limits San Francisco’s
obligations under Section 3.11 to pursue additional sources of supply to augment
supplies available during drought.
     B. Non-Urgent Reductions of Existing Surface Water Supplies. Climate
change, regulatory actions and other events may impact San Francisco’s ability
to maintain the Supply Assurance from its existing surface water supplies, but
on timescales long enough to permit San Francisco to collaborate with its
Wholesale Customers on how best to address possible impacts to water supply. If
such events diminish San Francisco’s ability to maintain the Supply Assurance,
San Francisco may increase the Wholesale Revenue Requirement to pay for
planning, evaluation and implementation of replacement sources of supply when
such needs arise and without the prior approval of the Wholesale Customers. San
Francisco will keep the Wholesale Customers informed of actions being taken
under this subsection, progress made, and contingency actions the Wholesale
Customers may need to consider taking. San Francisco will solicit input and
recommendations from BAWSCA and the Wholesale Customers, and take those
recommendations into consideration. Prior to Commission approval of plans or
taking other actions that would impact the Wholesale Revenue Requirement, San
Francisco will hold a public hearing to receive written and oral comments.
Nothing in this subsection modifies San Francisco’s obligation to maintain the
ability to provide the Supply Assurance under this Agreement.
3.16 New Sources of Water Supply to Increase Supply Assurance
     A. Surface Water Supplies From Existing Watersheds After 2018. The
Commission action in SFPUC Resolution Number 08-0200, adopted October 30, 2008
requires certain decisions by San Francisco regarding whether to supply more
than 265 MGD from its

-23-



--------------------------------------------------------------------------------



 



watersheds following 2018. Such decisions are to be made by December 31, 2018,
subject to the exercise of San Francisco’s retained CEQA discretion in
Section 4.07. San Francisco’s future decisions may include an offer to increase
the Supply Assurance at the request of some or all of its Wholesale Customers.
Costs associated with providing additional water from its existing water
supplies in San Mateo, Santa Clara, Alameda, Tuolumne, and Stanislaus Counties
shall be allocated to Wholesale and Retail Customers as described in Article 5.
     B. New Water Supplies. If San Francisco seeks to develop additional water
supplies from new sources to increase the Supply Assurance available to
Wholesale Customers, studies and resulting water supply projects will be
conducted jointly with BAWSCA under separate agreement(s) specifying the purpose
of the projects, the anticipated regional benefits and how costs of studies and
implementation will be allocated and charged. Nothing in this Agreement shall
serve as precedent for the allocation of such new supply capital costs between
Retail and Wholesale Customers or associated operational expenses, which shall
only occur following approval of both parties and amendment of this Agreement,
if necessary, under Section 2.03.
3.17 Westside Basin Conjunctive Use Program
     Subject to completion of necessary CEQA review as provided in Section 4.07,
the SFPUC may enter into an agreement with the cities of Daly City and San Bruno
and the California Water Service Company, South San Francisco Service Area
(“Participating Pumpers”) governing the operation of the South Westside Basin
Conjunctive Use Program (“Program”), a WSIP Project. The Program would produce
Regional benefits for all customers of the Regional Water System by making use
of available groundwater storage capacity in the Southern portion of the
Westside Basin through the supply of additional surface water (“In Lieu Water”)
to the Participating Pumpers from the Regional Water System, in exchange for a
corresponding reduction in groundwater pumping at existing wells owned by the
Participating Pumpers. The new groundwater supply that would accrue to storage
as a result of delivery of In Lieu Water would then be recovered from the SFPUC
basin storage account during water shortages using new SFPUC Regional Program
wells operated by the Participating Pumpers and the SFPUC. Program annual
operations and maintenance expenses and water supplies are expected to be
allocated as follows:

-24-



--------------------------------------------------------------------------------



 



     A. All In Lieu Water delivered to the Participating Pumpers shall be
(1) temporary and interruptible in nature and (2) at the sole discretion of the
SFPUC based on the total volume of water available to the Regional Water System.
     B. All In Lieu Water delivered to the Participating Pumpers shall be
considered a delivery of water to storage and shall not be construed to affect
or increase the Individual Supply Guarantees of these wholesale customers or to
otherwise entitle them to any claim of water in excess of their Individual
Supply Guarantees or their Interim Supply Allocations. Furthermore,
Environmental Enhancement Surcharges authorized under Section 4.04 will not be
applied by the SFPUC to any quantity of In Lieu Water that is delivered to the
Participating Pumpers, but will instead be based solely on Participating Pumper
water deliveries in excess of their respective Interim Supply Allocations.
     C. Any operation and maintenance expenses incurred by the Participating
Pumpers and the SFPUC that are related to the operation of Regional Program
wells and related assets shall be included as Regional pumping expenses under
Section 5.05.B and included as part of the Wholesale Revenue Requirement. For
rate setting purposes, estimated Regional Program operation and maintenance
expenses shall be used as set forth in Section 6.01. Operation and maintenance
expenses associated with the Participating Pumpers’ existing wells that do not
provide Regional benefits shall not be included in the Wholesale Revenue
Requirement. On a case-by-case basis, the SFPUC may include Participating Pumper
existing well operation and maintenance expenses in the Wholesale Revenue
Requirement provided that such expenses (1) are solely attributable to Regional
Program operations and (2) are not caused by the Participating Pumper’s failure
to operate and maintain its existing wells in a reasonable and prudent manner
consistent with water utility industry standards.
     D. The SFPUC will audit operation and maintenance expenses submitted by the
Participating Pumpers for reimbursement to confirm that such costs were incurred
as a result of operating Regional Program wells and related assets. Costs
associated with the use of Program facilities for Direct Retail or Direct
Wholesale purposes, or that do not otherwise provide Regional benefits, shall
not be included in the Wholesale Revenue Requirement. The SFPUC is responsible
for resolving disputes with the Participating Pumpers concerning expense
allocations. Program expense documentation, including documentation of
negotiation and settlement of disputed costs, will be available for review
during the Compliance Audit described

-25-



--------------------------------------------------------------------------------



 



in Section 7.04. The Wholesale Customers may dispute the SFPUC’s resolution of
expense allocations through the arbitration provisions in Section 8.01 of this
Agreement.
     E. The SFPUC may direct the Participating Pumpers to recover water from the
SFPUC basin storage account for any type of shortage referenced in Section 3.11.
Water recovered from the SFPUC basin storage account using Regional Program
wells may be used for (1) the benefit of all Regional Water System customers;
(2) Retail Customers; or (3) one or more of the Participating Pumpers. The
Wholesale Revenue Requirement shall only include operation and maintenance
expenses incurred due to the operation of Program wells for Regional benefits.
     F. All water recovered from the SFPUC basin storage account by the
Participating Pumpers and by the SFPUC for delivery to Retail Customers during
Shortages caused by Drought shall be used to free up a comparable volume of
surface water from the Regional Water System for allocation in accordance with
the Tier 1 Shortage Plan.
     G. If the Program is terminated for any reason, including breach of the
Program agreement by the Participating Pumpers or SFPUC, or due to regulatory
action or legal action, then
          1. Any water remaining SFPUC Regional storage account shall be used
for the benefit of all customers of the Regional Water System;
          2. Outstanding eligible operation and maintenance expenses, including
costs incurred during recovery of remaining stored water, will be allocated as
provided in this section; and
          3. The Wholesale Customers will be credited with their share of
proceeds from disposition of Program facilities or reimbursed their share of
such capital costs for any Program facilities which are retained by the SFPUC
for Direct Retail benefit and not used for the benefit of the Wholesale
Customers, on the basis of (a) original cost less depreciation and outstanding
related Indebtedness or (b) original cost less accumulated depreciation for
revenue funded Regional Program facilities.

-26-



--------------------------------------------------------------------------------



 



Article 4. Implementation of Interim Supply Limitation.
4.01 Interim Supply Limitation Imposed by SFPUC
     In adopting the WSIP in Res. No. 08-0200, the Commission included full
implementation of all proposed WSIP capital improvement projects to achieve
level of service goals relating to public health, seismic safety, and delivery
reliability, but decided to adopt a water supply element that includes the
Interim Supply Limitation. This article describes how the parties will implement
the Interim Supply Limitation imposed by the SFPUC between the Effective Date
and December 31, 2018.
4.02 Retail and Wholesale Customer Allocations Under Interim Supply Limitation
     The Interim Supply Limitation is allocated as follows between Retail and
Wholesale Customers:

     
Retail Customers’ allocation:
    81 MGD
Wholesale Customers’ allocation:
  184 MGD

     The Wholesale Customers’ collective allocation of 184 MGD under the Interim
Supply Limitation includes the demand of the cities of San Jose and Santa Clara,
whose demand is not included in the Supply Assurance, as provided in
Section 3.02.B. By December 31st, 2010, the Commission will establish each
Wholesale Customer’s Interim Supply Allocation at a public meeting.
4.03 Transfers of Interim Supply Allocations
     A. Any Wholesale Customer, including Hayward, may transfer a portion of its
Interim Supply Allocation to one or more other Wholesale Customers, as provided
in this section. All Wholesale Customers are also eligible transferees,
including California Water Service Company up to its Individual Supply
Guarantee.
     B. Transfers of a portion of an Interim Supply Allocation must be
prospective. The duration of a transfer cannot be less than the balance of the
fiscal year. The minimum quantity that may be transferred is 1/10th of a MGD.
     C. Transfers of portions of Interim Supply Allocations are subject to
approval by the SFPUC. SFPUC review is limited to determining (1) whether a
proposed transfer complies with

-27-



--------------------------------------------------------------------------------



 



the Act, and (2) whether the affected facilities in the Regional Water System
have sufficient capacity to accommodate delivery of the increased amount of
water to the proposed transferee.
     D. The participants in a proposed transfer shall provide notice to the
SFPUC specifying the amount of the Interim Supply Allocation proposed to be
transferred and the proposed effective date of the transfer, which shall not be
less than 60 days after the notice is submitted to the SFPUC. The SFPUC may
require additional information reasonably necessary to evaluate the operational
impacts of the transfer. The SFPUC will not unreasonably withhold or delay its
approval; if the SFPUC does not act on the notice within 60 days, the transfer
will be deemed to have been approved.
     E. Within 30 days after the transfer has become effective, both the
transferor and the transferee will provide written notice to the SFPUC and
BAWSCA.
     F. Transfers of Interim Supply Allocations shall continue in effect until
the earlier of (1) delivery of written notice to the SFPUC by the transfer
participants that the transfer has been rescinded or (2) December 31, 2018.
4.04 Environmental Enhancement Surcharge
     A. Establishment of Environmental Enhancement Surcharge. Beginning with
wholesale water rates for fiscal year 2011-2012, and continuing for the duration
of the Interim Supply Limitation, the Commission will establish the
Environmental Enhancement Surcharge concurrently with the budget-coordinated
rate process set forth in Article 6 of this Agreement. The monetary amount of
the Environmental Enhancement Surcharge per volume of water, such as dollars per
acre-foot, will be equivalent for Retail Customer use in excess of 81 MGD and
Wholesale Customer use in excess of 184 MGD. The Environmental Enhancement
Surcharge will be simple to calculate so that Wholesale Customers can estimate
potential surcharges for budgeting purposes and establish retail rates within
their service areas.
     B. Application of Environmental Enhancement Surcharge. Beginning in fiscal
year 2011-12, the Environmental Enhancement Surcharge will be levied only if and
when combined Retail Customer and Wholesale Customer purchases exceed the
Interim Supply Limitation of 265 MGD and if the fund described in subsection D
below has been established by the San Francisco Board of Supervisors. In that
event, the Environmental Enhancement Surcharge will apply to Retail Customers
for use in excess of 81 MGD and to individual

-28-



--------------------------------------------------------------------------------



 



Wholesale Customers for use in excess of their Interim Supply Allocations
established by the Commission pursuant to Section 4.02.
          1. Environmental Enhancement Surcharges related to the Retail
Customers’ use in excess of their 81 MGD Retail Customer Allocation will be paid
by the SFPUC, and no portion of such surcharges may be allocated to Wholesale
Customers. The method of recovering the Environmental Enhancement Surcharges
imposed upon Retail Customers shall be within the sole discretion of the SFPUC.
          2. Environmental Enhancement Surcharges related to the individual
Wholesale Customers’ use in excess of their respective Interim Supply
Allocations will be paid to the SFPUC by individual Wholesale Customers.
     C. Collection of Environmental Enhancement Surcharge. Notwithstanding the
budget-coordinated rate setting process contemplated in Article 6 of this
Agreement, the Environmental Enhancement Surcharge for any given year will be
determined retrospectively based on actual annual usage during the fiscal year
in excess of the Interim Supply Allocation and paid in equal monthly
installments over the remainder of the immediately following fiscal year.
     D. Establishment of Fund for Environmental Enhancement Surcharge Proceeds.
Environmental Enhancement Surcharges paid by the SFPUC and by Wholesale
Customers will be placed into a restricted reserve fund. The SFPUC will request
the San Francisco Board of Supervisors to establish this fund by ordinance and,
if adopted, the fund will be subject to the following restrictions:
          1. Interest earnings will stay in the reserve fund.
          2. The reserve fund shall (a) be subject to automatic appropriation;
(b) require unexpended and unencumbered fund balances to be carried forward from
year to year; and (c) not be transferred to the San Francisco General Fund.
          3. The reserve fund may be used only for specific environmental
restoration and enhancement measures for the Sierra and local watersheds, such
as those included in the Watershed Environmental Improvement Program.
          4. Environmental Enhancement Surcharge proceeds shall be expended in
an expeditious manner. Any Environmental Enhancement Surcharge proceeds that
remain in

-29-



--------------------------------------------------------------------------------



 



the reserve fund as of December 31, 2018 shall be used to complete projects
previously approved under subsection E. Upon completion of the identified
projects, the balance of any unexpended sums in the reserve fund shall be
distributed to BAWSCA and the SFPUC in proportion to the total amount of
surcharges assessed to the Wholesale and Retail Customers, respectively.
     E. Use of Environmental Enhancement Surcharge Proceeds. Specific uses of
Environmental Enhancement Surcharges will be decided by the SFPUC and BAWSCA
General Managers following input from environmental stakeholders and other
interested members of the public. If parties are unable to agree, then they will
jointly select a third person to participate in making the decision.
4.05 San Jose/ Santa Clara Interim Supply Allocation and Process for Reduction/
Termination.
     San Francisco will supply a combined annual average of 9 MGD to the cities
of San Jose and Santa Clara through 2018. Water supplied by San Francisco may
only be used in the existing defined service areas in the northern portions of
San Jose and Santa Clara shown on Attachment Q. San Francisco may reduce the
quantity of water specified in this section when it establishes the Interim
Supply Allocations for Wholesale Customers in Section 4.02. The establishment of
Interim Supply Allocations for San Jose and Santa Clara shall not be considered
a reduction of supply within the meaning of this section, provided that the
Interim Supply Allocations assigned to San Jose and Santa Clara do not effect a
reduction greater than the aggregate average reduction in Individual Supply
Guarantees for Wholesale Customers that have such guarantees. The application of
Interim Supply Allocations to San Jose and Santa Clara is subject to the
following provisions:
     A. In December 2010 and in each December thereafter through 2017, the SFPUC
shall prepare and the Commission shall consider, at a regularly scheduled public
meeting, a Water Supply Development Report detailing progress made toward
meeting the Interim Supply Limitation by June 30, 2018.
     B. The annual Water Supply Development Report shall be based on water
purchase projections and work plans for achieving the Interim Supply Limitation
in the Retail and Wholesale Service Areas. The projections and work plans will
be prepared by the SFPUC for

-30-



--------------------------------------------------------------------------------



 



the Retail Customers and by BAWSCA for the Wholesale Customers, respectively,
and submitted to the Commission in June of each year beginning in 2010.
     C. If the Commission finds that the projections in the Water Supply
Development Report show that the Interim Supply Limitation will not be met by
June 30, 2018, as a result of Wholesale Customers’ projected use exceeding 184
MGD, the Commission may issue a conditional five-year notice of interruption or
reduction in supply of water to San Jose and Santa Clara.
     D. Upon issuance of the conditional notice of interruption or reduction,
the SFPUC will prepare a new analysis of water supply that will be utilized by
the San Francisco Planning Department in its preparation of any necessary
documentation under CEQA pursuant to Section 4.07 on the impacts of interrupting
or reducing service to San Jose and Santa Clara.
     E. Such notice of interruption or reduction will be rescinded if the
Commission finds, based upon a subsequent annual Water Supply Development
Report, that sufficient progress has been made toward meeting the Interim Supply
Limitation or projections show that the Interim Supply Limitation will be met by
June 30, 2018.
     F. In no case shall any interruption or reduction of service to San Jose or
Santa Clara pursuant to this section become effective less than two years from
the completion of the CEQA process (not including resolution of any appeals or
litigation) or five years from the notice, whichever is longer. If the five-year
notice is issued after 2013, such interruption or reduction would occur after
2018.
     G. If deliveries to San Jose and Santa Clara are interrupted, existing
turnout facilities to San Jose and Santa Clara will remain in place for possible
use during emergencies.
     H. San Francisco and the cities of San Jose and Santa Clara will cooperate
with BAWSCA and the Santa Clara Valley Water District in the identification and
implementation of additional water sources and conservation measures for the
cities’ service areas that are relevant to the water supply and the possible
offer of permanent status for the two cities by the SFPUC.
4.06 San Francisco Decisions in 2018 Regarding Future Water Supply
     A. By December 31, 2018, San Francisco will have completed any necessary
CEQA review pursuant to Section 4.07 that is relevant to making San Jose and
Santa Clara

-31-



--------------------------------------------------------------------------------



 



permanent customers of the Regional Water System and will decide whether or not
to make San Jose and Santa Clara permanent customers of the Regional Water
System. San Francisco will make San Jose and Santa Clara permanent customers
only if, and to the extent that, San Francisco determines that Regional Water
System long term water supplies are available. In the event that San Francisco
decides to afford permanent status to San Jose and Santa Clara, this Agreement
will be amended pursuant to Section 2.03.
     B. By December 31, 2018, San Francisco will have completed any necessary
CEQA review pursuant to Section 4.07 and will decide how much water if any, in
excess of the Supply Assurance it will supply to Wholesale Customers from the
Regional Water System to meet their projected future water demands until the
year 2030, and whether to offer a corresponding increase in the Supply Assurance
as a result of its determination.
4.07 Retained Discretion of SFPUC and Wholesale Customers
     A. This Agreement contemplates discretionary actions that the SFPUC and the
Wholesale Customers may choose to take in the future that could result in
physical changes to the environment (“Discretionary Actions”). The Discretionary
Actions include decisions to:
          1. Develop additional or alternate water resources by the SFPUC or one
or more Wholesale Customers;
          2. Implement the physical facilities comprising the WSIP by
December 31, 2015;
          3. Approve wheeling proposals by Wholesale Customers;
          4. Approve new wholesale customers and water exchange or cost sharing
agreements with other water suppliers;
          5. Provide additional water to San Jose and/or Santa Clara;
          6. Offer permanent status to San Jose and/or Santa Clara;
          7. Reduce or terminate supply to San Jose and/or Santa Clara;
          8. Provide additional water to Wholesale Customers in excess of the
Supply Assurance to meet their projected future water demands; and

-32-



--------------------------------------------------------------------------------



 



          9. Offer a corresponding volumetric increase in the Supply Assurance.
     The Discretionary Actions may require the SFPUC or Wholesale Customers to
prepare environmental documents in accordance with CEQA prior to the SFPUC or
the Wholesale Customers determining whether to proceed with any of the
Discretionary Actions. Accordingly, and notwithstanding any provision of this
Agreement to the contrary, nothing in this Agreement commits the SFPUC or the
Wholesale Customers to approve or carry out any Discretionary Actions that are
subject to CEQA. Furthermore, the SFPUC’s or Wholesale Customers’ decisions to
approve any of these Discretionary Actions are subject to the requirement that
San Francisco and each Wholesale Customer, as either a “Lead Agency” (as defined
in Section 21067 of CEQA and Section 15367 of the CEQA Guidelines) or a
“Responsible Agency” (as defined in Section 21069 of CEQA and Section 15381 of
the CEQA Guidelines) shall have completed any CEQA-required environmental review
prior to approving a proposed Discretionary Action.
     B. In considering any proposed Discretionary Actions, the SFPUC and
Wholesale Customers retain absolute discretion to: (1) make such modifications
to any of the proposed Discretionary Actions as may be necessary to mitigate
significant environmental impacts; (2) select feasible alternatives to the
proposed Discretionary Actions that avoid significant adverse impacts;
(3) require the implementation of specific measures to mitigate the significant
adverse environmental impacts as part of the decision to approve the
Discretionary Actions; (4) balance the benefits of the proposed Discretionary
Actions against any significant environmental impacts before taking final
actions to approve the proposed Discretionary Actions if such significant
impacts cannot otherwise be avoided; or (5) determine not to proceed with the
proposed Discretionary Actions.

-33-



--------------------------------------------------------------------------------



 



Article 5. Wholesale Revenue Requirement
5.01 Scope of Agreement
     This Article shall be applicable only to the water rates charged by San
Francisco to the Wholesale Customers. Nothing contained in this Agreement shall
limit, constrain, or in any way affect the rates which San Francisco may charge
for water sold to Retail Customers or the methodology by which such rates are
determined.
5.02 General Principles
     This Article sets forth the method by which the Wholesale Customers’
collective share of expenses incurred by the SFPUC in delivering water to them
will be determined. This collective share is defined as the “Wholesale Revenue
Requirement.”
     A. The SFPUC currently operates several enterprises, including the Water
Enterprise, the Wastewater Enterprise, and the Hetch Hetchy Enterprise.
     B. The Wastewater Enterprise is responsible for treating sewage within San
Francisco and provides no benefit to the Wholesale Customers.
     C. The Hetch Hetchy Enterprise is responsible for storing and transmitting
water to the Water Enterprise, generating hydroelectric power and transmitting
it to San Francisco, generating electric power within San Francisco, and
distributing electricity and steam heat within San Francisco. Its water supply
operations provide benefits to the Wholesale Customers.
     D. The Water Enterprise delivers water to both Retail Customers, which are
located both within and outside San Francisco, and to the Wholesale Customers,
all of which are located outside San Francisco.
     E. This Article implements two general principles as follows: (1) the
Wholesale Customers should not pay for expenses of SFPUC operations from which
they receive no benefit and (2) the Wholesale Customers should pay their share
of expenses incurred by the SFPUC in delivering water to them on the basis of
Proportional Annual Use unless otherwise explicitly provided in this Agreement.
     F. To implement these general principles, the Wholesale Revenue Requirement
will consist of, and be limited to, the Wholesale Customers’ shares of the
following categories of expense:

-34-



--------------------------------------------------------------------------------



 



          1. Capital cost recovery of Water Enterprise Existing Assets, and
Hetch Hetchy Enterprise Existing Assets classified as Water-Only and the
Water-Related portion of Joint assets (Section 5.03)
          2. Contribution to the capital cost of Water Enterprise New Regional
Assets (Section 5.04)
          3. Water Enterprise operation and maintenance expenses, including
power purchased from the Hetch Hetchy Enterprise that is used in the operation
of the Water Enterprise (Section 5.05)
          4. Water Enterprise administrative and general expenses (Section 5.06)
          5. Water Enterprise property taxes (Section 5.07)
          6. The Water Enterprise’s share of the Hetch Hetchy Enterprise’s
operation and maintenance, administrative and general, and property tax expenses
(Section 5.08)
          7. The Water Enterprise’s share of the Hetch Hetchy Enterprise’s
capital cost of New Assets classified as Water-Only and the Water-Related
portion of Joint assets (Section 5.09)
     In each of these cost categories, Direct Retail Expenses will be allocated
entirely to Retail Customers. Direct Wholesale Expenses will be allocated
entirely to the Wholesale Customers. Regional Expenses will be allocated between
Retail Customers and Wholesale Customers as provided in this Article.
     G. For purposes of establishing the rates to be charged Wholesale
Customers, expenses will be based on the budget for, and estimates of water
purchases in, the following fiscal year, as provided in Article 6. For purposes
of accounting, the Wholesale Revenue Requirement will be determined on the basis
of actual expenses incurred and actual water use, as provided in Article 7.
     H. In addition, rates charged to Wholesale Customers may include the
Wholesale Customers’ contribution to a Wholesale Revenue Coverage Reserve, as
provided in Section 6.06, which is not included in the Wholesale Revenue
Requirement itself.

-35-



--------------------------------------------------------------------------------



 



5.03 Capital Cost Recovery — Existing Regional Assets
     A. SFPUC has previously advanced funds to acquire or construct Existing
Assets used and useful in the delivery of water to both Wholesale Customers and
Retail Customers. The parties estimate that the Wholesale Customers’ share of
the net book value of these assets, as of the expiration of the 1984 Agreement
on June 30, 2009, will be approximately $366,734,424, as shown on Attachment
K-1.
     B. In addition, SFPUC has also previously advanced funds received from
Retail Customer revenues to acquire or construct assets included in
Construction-Work-In-Progress (CWIP) as of June 30, 2009. The parties estimate
that the Wholesale Customers’ share of the book value of these revenue funded
capital expenditures, as of the expiration of the 1984 Agreement on June 30,
2009, will be approximately $15,594,990, as shown on Attachment K-2. The
Wholesale Customers shall pay their share of the cost of Existing Assets and
revenue-funded CWIP by amortizing the amounts shown on Attachment K-1 and
Attachment K-2 over 25 years at an interest rate of 5.13 percent. The amounts to
be included in the Wholesale Revenue Requirement pursuant to this section shall
be the sum of the annual principal and interest amounts shown on Attachments K-3
(for Water Enterprise Regional Assets and the one Direct Wholesale Asset) and
K-4 (for Hetch Hetchy Enterprise Water-Only Assets and the Water-Related portion
[45 percent] of Joint assets) calculated on the basis of monthly amortization of
principal as set forth on Attachments K-3 and K-4.
     C. In addition, the Commission has previously appropriated funds, advanced
through rates charged to Retail Customers, for construction of capital projects.
Some of these projects are active, and have unexpended balances of appropriated
funds that are not included in CWIP as of June 30, 2009. These projects, and the
associated balances, are shown on Attachment K-5. Expenditures of funds from
these balances during FY 2009-10, FY 2010-11 and FY 2011-12 will be reviewed in
FY 2012-13. The SFPUC will prepare a report showing the amount expended in each
year on each project and the total expended during all years on all projects
that are categorized as Regional or, in the case of Hetch Hetchy Enterprise, are
categorized as either Water-Only or Joint. The wholesale share of that total
will be determined using the allocation principles in this Agreement based on
Proportional Water Use during those three years. The result, plus accrued
interest at the rate specified in Section 6.05.B, will be calculated by the
SFPUC and its calculation reviewed by the Compliance Auditor as part of the
Compliance Audit for FY 2012-13. The audited total will be paid based on a
schedule of level annual principal and interest amounts over ten years at an
interest rate of 4.00%, calculated on

-36-



--------------------------------------------------------------------------------



 



a monthly amortization basis. All or any portion of the balance may be prepaid.
The first year’s payment will be included in the Wholesale Revenue Requirement
for FY 2014-15.
     D. The parties agree that the Wholesale Customers’ share of the net book
values of Existing Regional Assets as of June 30, 2008 as shown on Attachment
K-1 are accurate. The compliance audit conducted on the calculation of the FY
2008-09 Suburban Revenue Requirement required by the 1984 Agreement will
determine the actual amounts of depreciation on, and capital additions to, plant
in service during that fiscal year. Those amounts will be compared to the
corresponding estimates shown on Attachments K-1 and K-2. The differences will
be added to or subtracted from the estimated asset values shown on Attachments
K-1 and K-2 and the amortization schedules in Attachments K-3 and K-4 will be
recalculated. The wholesale allocation factors shall be fixed at 70.1% for the
Water Enterprise Existing Assets and 64.2% for Hetch Hetchy Enterprise Existing
Assets for both the preliminary and final payment schedules. The SFPUC will
prepare and provide to the Wholesale Customers revised Attachments K-1 through
K-4 based on the Wholesale Customers’ share of the net book value of the assets
placed in service as of June 30, 2009 used to provide water service to the
Wholesale Customers and the net book value of revenue-funded CWIP expended as of
June 30, 2009. The revised Attachments K-1 through K-4 shall be approved by the
General Manager of the SFPUC and the General Manager/CEO of BAWSCA and will be
substituted for the original Attachments K-1 through K-4.
     E. The original Attachments K-1 through K-4, based on estimates, shall be
used for estimating the Wholesale Revenue Requirement for the fiscal year
beginning July 1, 2009. The revised Attachments, based on audited actuals, shall
be used to determine the actual Wholesale Revenue Requirement for FY 2009-10 and
to determine the Wholesale Revenue Requirement(s) in all subsequent years,
except as may be provided elsewhere in this Agreement.
     F. The Wholesale Customers, acting through BAWSCA, may prepay the remaining
unpaid Existing Assets principal balance, in whole or in part, at any time
without penalty or early payment premium. Any prepayments will be applied in the
month immediately following the month in which the prepayment is made and the
revised monthly amount(s) will be used to calculate the Wholesale Revenue
Requirement. Any partial prepayments must be in an amount at least equal to
$10 million. In the event of a partial prepayment, an updated schedule for the
remaining payments shall be prepared reflecting the unpaid balance after
prepayment,

-37-



--------------------------------------------------------------------------------



 



amortized through the end of FY 2034, calculated as provided in this section.
The updated schedule, approved by the General Manager of the SFPUC and the
General Manager/CEO of BAWSCA, will be substituted for Attachment K-3 and/or
Attachment K-4.
5.04 Capital Cost Contribution — New Regional Assets
     A. Debt-Funded Capital Additions. The Wholesale Customers shall pay the
wholesale share of Net Annual Debt Service for New Regional Assets. The Regional
projects in the WSIP are identified in Attachment L-1.
          1. The amount of Net Annual Debt Service for New Regional Assets will
be determined for each series of Indebtedness issued. Until the proceeds of a
particular series are Substantially Expended, the amount attributable to
specific projects will be based on the expected use of proceeds shown in the
“Certificate Regarding Use of Proceeds” executed by the SFPUC General Manager on
behalf of the Commission in connection with the sale of the Indebtedness,
provided such certificate identifies the use of proceeds at a level of detail
equivalent to that shown on Attachment L-2, which is a copy of the certificate
prepared for the 2006 Revenue Bonds, Series A. If a certificate does not
identify the use of proceeds at that level of detail, the SFPUC General Manager
shall prepare and execute a separate certificate which does identify the use of
proceeds at the level of detail shown on Attachment L-2 and deliver it to BAWSCA
within 15 days from the closing of the sale of the Indebtedness.
          2. After the proceeds of a series are Substantially Expended, the
SFPUC General Manager will prepare and execute a certificate showing the actual
expenditure of proceeds at a level of detail equivalent to the initial General
Manager certificate. The resulting allocation of Net Debt Service to New
Regional Assets for a series of bonds will be used in the fiscal year in which
the proceeds have been Substantially Expended and thereafter. Differences
between the amount of Net Debt Service paid by Wholesale Customers prior to that
year and the amount of Net Debt Service that they should have paid during that
time based on the actual expenditure of proceeds will be taken into account in
calculation of the balancing account for the fiscal year in which the proceeds
were Substantially Expended. The application of the remaining proceeds shall be
proportionate to the allocation of the Net Debt Service to New Regional Assets.
          3. The Wholesale Customers’ share of Net Annual Debt Service for the
New Regional Assets that are categorized as Direct Wholesale will be
100 percent. (None of the

-38-



--------------------------------------------------------------------------------



 



projects in the WSIP are categorized as Direct Wholesale.) The Wholesale
Customers’ share of Net Annual Debt Service for all other New Regional Assets
will be determined each year and will be equal to the Wholesale Customers’
Proportional Annual Use.
          4. If Indebtedness is issued by the SFPUC to refund the 2006 Revenue
Bonds, Series A or to refund any other long-term Indebtedness issued after
July 1, 2009, the Net Annual Debt Service attributable to proceeds used for
refunding will be allocated on the same basis as the Indebtedness being
refunded.
          5. The SFPUC will prepare an annual report showing for each issue of
Indebtedness and through the most recently completed fiscal year: (1) net
financing proceeds available to pay project costs, (2) actual earnings on
proceeds, (3) actual expenditures by project. The report shall be substantially
in the form of Attachment L-3 and shall be delivered to BAWSCA on or before
November 30 of each year, commencing November 2009.
          6. In addition to Net Debt Service, Wholesale Customers will pay a
proportionate share of annual administrative costs associated with Indebtedness,
such as bond trustee fees, credit rating agency fees, letter of credit issuer
fees, San Francisco Revenue Bond Oversight Committee fees, etc., but only to the
extent such fees are neither paid from proceeds of Indebtedness nor included in
SFPUC operation and maintenance or administrative and general expenses.
     B. Revenue-Funded Capital Additions. The Wholesale Customers shall pay the
wholesale share of the appropriation contained in the SFPUC annual budget for
each year to be used to acquire or construct New Regional Assets. If such
appropriations are reimbursed from proceeds of Indebtedness, the Wholesale
Customers will be credited for prior payments made under this Section 5.04.B.
     The Wholesale Customers’ share of the annual appropriation for
revenue-funded New Regional Assets that are categorized as Direct Wholesale will
be 100 percent. (None of the Repair and Replacement projects in the SFPUC’s most
recent capital improvement program updated on February 10, 2009, is categorized
as Direct Wholesale.) The Wholesale Customers’ share of the annual appropriation
for all other revenue-funded New Regional Assets will be determined each year
and will be equal to the Wholesale Customers’ Proportional Annual Use in each
fiscal year. The amount appropriated in each fiscal year for the wholesale share
of New

-39-



--------------------------------------------------------------------------------



 



Regional Assets shall be contributed to the Wholesale Capital Fund described in
Section 6.08 and reported on and administered as shown in that section and
Attachments M-1 through M-3.
5.05 Water Enterprise Operation and Maintenance Expenses
     There are five categories of Water Enterprise Operation and Maintenance
Expenses, described below:
     A. Source of Supply
          1. Description: This category consists of the costs of labor,
supervision and engineering; materials and supplies; and other expenses incurred
in the operation and maintenance of collecting and impounding reservoirs, dams,
wells and other water supply facilities located outside San Francisco; watershed
protection; water supply planning; and the purchase of water.
          2. Allocation: Direct Retail expenses, including water supply planning
for Retail operations (such as City Retail water conservation programs), will be
assigned to the Retail Customers. Regional expenses will be allocated between
Retail Customers and Wholesale Customers on the basis of Proportional Annual
Use. Direct Wholesale expenses will be assigned to the Wholesale Customers. (As
of the Effective Date there are no Direct Wholesale expenses in the Source of
Supply category.)
     B. Pumping
          1. Description: This category consists of the costs of labor,
supervision and engineering; materials and supplies; and other expenses incurred
in the operation and maintenance of water pumping plants, ancillary structures
and equipment and surrounding grounds; and fuel and power purchased for pumping
water.
          2. Allocation: Direct Retail expenses will be assigned to the Retail
Customers. Regional expenses will be allocated between Retail Customers and
Wholesale Customers on the basis of Proportional Annual Use. Direct Wholesale
expenses will be assigned to the Wholesale Customers. (As of the Effective Date
there are no Direct Wholesale expenses in the Pumping category.)
     C. Treatment
          1. Description: This category consists of the costs of labor,
supervision and engineering; materials and supplies and other expenses incurred
in the operation and

-40-



--------------------------------------------------------------------------------



 



maintenance of water treatment plants and drinking water quality sampling and
testing. The cost of water quality testing will not include expenses incurred on
behalf of the Wastewater Enterprise. Any remaining costs, after adjusting for
the Wastewater Enterprise, will be reduced by the amount of revenue received for
laboratory analyses of any type performed for agencies, businesses and/or
individuals other than the Water and Hetch Hetchy Enterprises.
          2. Allocation: Direct Retail expenses will be assigned to the Retail
Customers. Regional expenses will be allocated between Retail Customers and
Wholesale Customers on the basis of Proportional Annual Use. Direct Wholesale
expenses will be assigned to the Wholesale Customers. (As of the Effective Date
there are no Direct Wholesale expenses in the Treatment category.)
     D. Transmission and Distribution
          1. Description: This category consists of the cost of labor,
supervision and engineering; materials and supplies; and other expenses incurred
in the operation and maintenance of transmission and distribution pipelines,
appurtenances, meters (other than those expenses payable by individual Wholesale
Customers pursuant to Section 5.10.C.3), distribution reservoirs storing treated
water, craft shops and auto shops servicing vehicles used for operation and
maintenance of the Regional Water System rather than for Direct Retail
facilities, and miscellaneous facilities related to the transmission and
distribution of water.
          2. Allocation: Direct Retail Transmission and Distribution expenses
will be assigned to the Retail Customers. Regional Transmission and Distribution
expenses will be allocated between Retail and Wholesale Customers on the basis
of Proportional Annual Use. Expenses incurred for the operation and maintenance
of three terminal reservoirs, i.e., Sunset Reservoir (North and South Basins),
University Mound Reservoir (North and South Basins), and Merced Manor Reservoir,
as well as transmission pipelines delivering water to them, are classified as
Regional expenses notwithstanding the location of the reservoirs within San
Francisco. Direct Wholesale expenses will be assigned to the Wholesale
Customers. (As of the Effective Date the only Direct Wholesale expenses in the
Transmission and Distribution category are associated with the Palo Alto
pipeline.)

-41-



--------------------------------------------------------------------------------



 



     E. Customer Services
          1. Description: This category consists of labor; materials and
supplies; and other expenses incurred for meter reading, customer record
keeping, and billing and collection for the Water Enterprise.
          2. Allocation: Customer Services expenses will be allocated among the
Water Enterprise, the Wastewater Enterprise, and Hetch Hetchy Enterprise in
proportion to the time spent by employees in Customer Services for each
operating department/enterprise. The Water Enterprise’s share of Customer
Services expense will be allocated 98 percent to the Retail Customers and two
percent to the Wholesale Customers, as illustrated on Attachment N-2,
Schedule 1.
5.06 Water Enterprise Administrative and General Expenses
     Administrative and General expenses consist of the Water Enterprise’s share
of the cost of general government distributed through the full-cost Countywide
Cost Allocation Plan, the services of SFPUC support bureaus, Water Enterprise
administrative and general expenses that cannot be directly assigned to a
specific operating and maintenance category, and the cost of the Compliance
Audit. These four subcategories, and the method by which costs in each are to be
calculated and allocated, are as follows:
     A. Countywide Cost Allocation Plan
          1. Description: This subcategory consists of the Water Enterprise’s
share of the costs of San Francisco general government and other City central
service departments which are not directly billed to the Water Enterprise or
other operating departments. All San Francisco operating departments are
assigned a prorated share of these costs through the full-cost Countywide Cost
Allocation Plan (COWCAP) prepared annually by the San Francisco Controller.
          2. Allocation: The Water Enterprise’s assigned share of central
government costs as shown in the annual full-cost COWCAP prepared by the San
Francisco Controller, will be allocated between Retail Customers and Wholesale
Customers on the basis of the composite percentage of the allocated expenses in
the five categories of operation and maintenance expense described in
Section 5.05. The composite wholesale percentage shown on Attachment N-2,
Schedule 1 is 42.07 percent, derived by dividing the wholesale share of

-42-



--------------------------------------------------------------------------------



 



Operation and Maintenance expenses ($46,573,883) by total Operation and
Maintenance expenses ($110,700,133).
     B. Services of SFPUC Bureaus
          1. Description: This subcategory consists of the support services
provided to the Water Enterprise by the SFPUC Bureaus, which presently consist
of the General Manager’s Office, Business Services, External Affairs, and
Infrastructure Bureau. Business Services presently includes Financial Services,
Information Technology Services, Human Resource Services, Fleet Management, and
Customer Services.
          2. Allocation: There are three steps involved in determining the
Wholesale Customers’ share of SFPUC Bureau costs.
               a. Step One: Bureau expenses which have either been recovered
separately or which provide no benefit to Wholesale Customers will be excluded.
Examples of Bureau expenses recovered separately include (1) Customer Services
expenses, which are recovered as provided in Section 5.05.E, and (2)
Infrastructure expenses, which are assigned to individual projects and
capitalized. An example of a Bureau expense that provides no benefit to
Wholesale Customers is Information Technology Services expenses for support of
the San Francisco Municipal Railway. In addition, the SFPUC will continue its
practice of assigning City Attorney Office expenses charged to the General
Manager’s Office for projects or lawsuits that relate to only one enterprise
directly to that enterprise. For example, costs related to a lawsuit involving
the Wastewater Enterprise will not be assigned to the Water Enterprise.
               b. Step Two: Bureau expenses adjusted as provided in Step One
will be allocated among the Water Enterprise, the Wastewater Enterprise and the
Hetch Hetchy Enterprise on the basis of the actual salaries of employees in each
enterprise or department, as illustrated on Attachment N-2, Schedule 7.
               c. Step Three: The amount allocated to the Water Enterprise
through Step Two will be allocated between Retail Customers and Wholesale
Customers on the basis of Proportional Annual Use.

-43-



--------------------------------------------------------------------------------



 



     C. Water Enterprise Administrative and General
          1. Description: This category includes expenses incurred by the Water
Enterprise that are not readily assignable to specific operating divisions. This
category includes the following expenses:
               a. Water Administration: This includes the costs of labor and
other expenses of the administrative section of the Water Enterprise,
supervision and engineering expenses, professional services, travel and
training, equipment purchases, and materials and supplies not directly
assignable to a specific operating unit.
               b. Services Provided by Other City Departments: This includes
charges of other San Francisco departments directly billed to the Water
Enterprise administration by other San Francisco departments for services
ordered by the Water Enterprise, such as legal services, risk management,
telecommunications, employee relations, purchasing, mail services, and workers
compensation claims paid.
               c. Litigation and Claims Paid: This includes charges incurred for
attorney services and claims and judgments paid in litigation arising from the
operation of the Water Enterprise.
          2. Allocation: In each of these three subcategories, expenses that
benefit only Retail Customers will be excluded. For example, the cost of claims
and judgments resulting from a break in or leak from pipelines or reservoirs in
the Retail Service Area (with the exception of the three terminal reservoirs and
pipelines delivering water to them) will be assigned to the Retail Customers.
Remaining Water Enterprise Administrative and General expenses will be allocated
between Retail Customers and Wholesale Customers on the basis of the composite
percentage of allocated operation and maintenance expense categories described
in Section 5.05.
     D. Compliance Audit. The cost of the Compliance Audit described in
Section 7.04 will be assigned 50 percent to the Retail Customers and 50 percent
to the Wholesale Customers.

-44-



--------------------------------------------------------------------------------



 



5.07 Water Enterprise Property Taxes
     A. Description: This category consists of property taxes levied against
property owned by San Francisco located in Alameda, San Mateo and Santa Clara
counties and used and managed by the SFPUC.
     B. Allocation: All property taxes paid, net of (1) reimbursements received
from lessees and permit holders, and (2) refunds from the taxing authority, are
Regional expenses. Net property taxes will be allocated between Retail Customers
and Wholesale Customers on the basis of Proportional Annual Use.
5.08 Hetch Hetchy Enterprise Expenses
     A. Introduction. There are two steps involved in determining the amount of
the Wholesale Customers’ share of Hetch Hetchy Enterprise expenses.
          1. The first step is to determine the Water Enterprise’s share of
Hetch Hetchy Enterprise operation expenses, maintenance expenses, administrative
and general expenses, and property taxes.
          2. The second step is to determine the Wholesale Customers’ share of
expenses allocable to the Water Enterprise.
     B. Determination of the Water-Related Portion of Hetch Hetchy Enterprise
Expenses
          1. Operation and Maintenance Expenses: This category consists of the
cost of labor, materials and supplies, and other expenses incurred in operating
and maintaining Hetch Hetchy Enterprise physical facilities.
               a. Description: Expenses associated exclusively with the
production and distribution of hydroelectric power (e.g., generating plants and
power transmission lines and towers, transformers and associated electric
equipment, purchased power, wheeling charges, rental of power lines, etc.) are
categorized as Power-Only and are allocated to power. Expenses associated
exclusively with the operation and maintenance of facilities that serve only the
water function (e.g., water transmission pipelines and aqueducts, activities
related to compliance with federal and state drinking water quality laws, etc.)
are categorized as Water-Only and are allocated entirely to water. Expenses
associated with the operation and maintenance of facilities that serve both the
water and power functions (e.g., dams, security

-45-



--------------------------------------------------------------------------------



 



programs, etc.) are categorized as Joint and are reallocated as 55 percent
Power-Related and 45 percent Water-Related.
          2. Administrative and General Expenses: There are three subcategories
of Hetch Hetchy Enterprise Administrative and General expenses.
               a. Full-Cost Countywide Cost Allocation Plan: This subcategory
consists of the cost of San Francisco general government and other City central
service departments which are not directly billed to operating departments but
allocated through the full-cost Countywide Cost Allocation Plan described in
Section 5.06.A. Costs in this subcategory are classified as Joint, and are
reallocated as 55 percent Power-Related and 45 percent Water-Related.
               b. SFPUC Bureau Costs: This subcategory consists of the expenses
described in Section 5.06.B. One hundred percent of Customer Services expenses
allocated to the Hetch Hetchy Enterprise are categorized as Power-Only. The
remaining amount of Bureau expenses allocated to the Hetch Hetchy Enterprise
pursuant to Section 5.06.B will be reallocated between power and water in
proportion to the salaries of Hetch Hetchy Enterprise employees assigned to each
function as shown on Attachment N-2, Schedule 7.1.
               c. Other Administrative and General: This subcategory includes
payments to the United States required by the Act, labor, supervision and
engineering and other costs not readily assignable to a specific operation or
maintenance function or program. Costs related to power administration (such as
long range planning and policy analysis for energy development, administration
of power contracts, and administration of work orders to City departments for
energy services) are Power-Only costs. Costs related to water administration
(such as legal and professional services for the protection of the City’s water
rights) are Water-Only costs and will be assigned to the Water Enterprise. Costs
related to both power administration and water administration (such as general
administration, office rents, office materials and supplies, and services of
other City departments benefitting to both power and water are Joint
administrative and general costs and are reallocated as 55 percent Power-Related
and 45 percent Water-Related.
          3. Property Taxes. This category consists of property taxes levied
against property owned by San Francisco in Tuolumne, Stanislaus, San Joaquin,
and Alameda counties and operated and managed by the Hetch Hetchy Enterprise.

-46-



--------------------------------------------------------------------------------



 



     Allocation: Property taxes are classified as Joint costs. They will be
reallocated as 55 percent Power-Related and 45 percent Water-Related.
     C. Calculation of Wholesale Customers’ Share of Hetch Hetchy Enterprise
Expenses. The Water Enterprise’s share of Hetch Hetchy Enterprise expenses
consist of 100 percent of Water-Only expenses and the Water-Related portion
(45%) of Joint expenses.
     The Wholesale Customers’ share of the sum of the Water Enterprise’s share
of Hetch Hetchy Enterprise expenses determined under subsection B shall be
calculated by multiplying that dollar amount by Adjusted Proportional Annual
Use.
5.09 Hetch Hetchy Enterprise Capital Costs
     A. Introduction. Wholesale Customers are also allocated a share of Hetch
Hetchy Enterprise capital costs.
     B. Components of Capital Costs. The components of Hetch Hetchy Enterprise
capital costs are as follows:
          1. Existing Assets Cost Recovery. The Wholesale Customers’ repayment
of their share of Hetch Hetchy Existing Assets (Water-Only and the Water-Related
portion [45 percent] of Joint assets) is shown on Attachment K-4 accompanying
Section 5.03.
          2. Debt Service on New Assets. The Water Enterprise will be assigned
100 percent of Net Annual Debt Service attributable to acquisition and
construction of New Hetch Hetchy Enterprise assets that are Water-Only and the
Water-Related portion (45 percent) of Net Annual Debt Service on New Hetch
Hetchy Enterprise Joint assets. The provisions of Section 5.04.A apply to debt
service on New Hetch Hetchy Enterprise assets.
          3. Revenue-Funded Capital Additions. The Water Enterprise will be
assigned 100 percent of capital expenditures from revenues for New Hetch Hetchy
Enterprise assets that are Water-Only and the Water-Related portion (45 percent)
of such expenditures for new Hetch Hetchy Enterprise Joint assets. The
provisions of Section 5.04.B apply to the payment of New revenue-funded Hetch
Hetchy Enterprise assets.
     C. Calculation of Wholesale Customers’ Share of Hetch Hetchy Enterprise
Capital Costs. The Wholesale Customers’ share of the Net Annual Debt Service and
revenue funded capital expenditures determined under subsections B.2 and 3 shall
be calculated by multiplying that dollar amount by Adjusted Proportional Annual
Use.

-47-



--------------------------------------------------------------------------------



 



5.10 Additional Agreements Related to Financial Issues
     A. Wholesale Customers Not Entitled to Certain Revenues. The Wholesale
Customers have no entitlement to any of the following sources of revenue to the
SFPUC.
          1. Revenues from leases or sales of SFPUC real property.
          2. Revenues from the other utility services such as the sale of
electric power, natural gas and steam.
          3. Revenues from the sale of water to customers and entities other
than the Wholesale Customers.
          4. Revenues earned from the investment of SFPUC funds other than funds
contributed by the Wholesale Customers to the Wholesale Revenue Coverage Reserve
described in Section 6.06 or the Wholesale Capital Fund described in
Section 6.08. Wholesale Customers are also entitled to the benefit of earnings
on proceeds of Indebtedness (through expenditure on New Regional Assets and /or
application to Debt Service) and to interest on the Balancing Account as
provided in Section 6.05.B.
          5. Revenues not related to the sale of water.
     B. Wholesale Customers Not Charged with Certain Expenses. The Wholesale
Customers will not be charged with any of the following expenses:
          1. Capital costs for assets constructed or acquired prior to July 1,
1984 other than Existing Asset costs that are repaid pursuant to Section 5.03.
          2. Expenses incurred by the SFPUC for generation and distribution of
electric power, including Hetch Hetchy Enterprise Power-Only expenses and the
Power-Related share of Hetch Hetchy Enterprise Joint expenses. An exception to
this is Regional energy costs incurred by the Water Enterprise, for which
Wholesale Customers are charged on the basis of Proportional Annual Use.
          3. Expenses incurred by SFPUC in providing water to Retail Customers.
          4. Expenses associated with the SFPUC’s accruals or allocations for
uncollectible Retail Water accounts.

-48-



--------------------------------------------------------------------------------



 



          5. Attorneys’ fees and costs incurred by the Wholesale Customers that
a court of competent jurisdiction orders San Francisco to pay as part of a
final, binding judgment against San Francisco as provided in Section 8.03.B.2.
          6. Any expenses associated with funding any reserves (other than the
required Wholesale Revenue Coverage Reserve described in Section 6.06) accrued
and not anticipated to be paid within one year unless such reserve is
established by mutual agreement of the SFPUC and BAWSCA.
          7. Any expenses accrued in respect to pending or threatened
litigation, damage or personal injury claims or other loss contingencies unless
projected to be paid within one year. Otherwise, such expenses will be charged
to the Wholesale Customers when actually paid.
          8. Any expense associated with installing, relocating, enlarging,
removing or modifying meters and service connections at the request of an
individual Wholesale Customer.
          9. The Retail Customers’ portion of any Environmental Enhancement
Surcharges imposed to enforce the Interim Supply Limitation set forth in
Section 4.04.
     C. Revenues Not Credited to Payment of Wholesale Revenue Requirement. The
following payments by Wholesale Customers, individually or collectively, are not
credited as Wholesale revenues for purposes of Section 6.05.B:
          1. Payments by individual Wholesale Customers of the Environmental
Enhancement Surcharge imposed to enforce the Interim Supply Limitation set forth
in Section 4.04.
          2. Payments of attorneys’ fees and costs incurred by San Francisco
that a court of competent jurisdiction orders the Wholesale Customers to pay as
part of a final, binding judgment against the Wholesale Customers, as provided
in Section 8.03.B.3.
          3. Payments by individual Wholesale Customers for installation,
relocation, enlargement, removal or modification of meters and service
connections requested by, and charged to, a Wholesale Customer.
          4. Payments applied to the amortization of the ending balance in the
balancing account under the 1984 Agreement, pursuant to Section 6.05.A.

-49-



--------------------------------------------------------------------------------



 



          5. Payments of the Water Management Charge which are delivered to
BAWSCA pursuant to Section 3.06.
          6. Payments directed to the Wholesale Revenue Coverage Reserve
pursuant to Section 6.06.
          7. Prepayments authorized by Sections 5.03.C and 5.03.F.
     D. Other
          1. The Wholesale Customers will receive a proportional benefit from
funds received by the SFPUC from (a) governmental grants, rebates,
reimbursements or other subventions, (b) private-sector grants for Regional
capital or operating purposes of the Water Enterprise and the Water-Only and
Water-related portion of Joint Hetch Hetchy Water Enterprise expenses, or (c) a
SFPUC use of taxable bonds.
          2. The Wholesale Customers will receive a proportionate benefit from
recovery of damages, including liquidated damages, by SFPUC from judgments
against or settlements with contractors, suppliers, sureties, etc., related to
Regional Water System projects and the Water-Only and Water-Related portion of
Joint Hetch Hetchy Enterprise projects.
          3. The SFPUC will continue to charge Wholesale Customers for assets
acquired or constructed with proceeds of Indebtedness on which Wholesale
Customers paid Debt Service during the Term of this Agreement on the “cash”
basis (as opposed to the “utility” basis) after the expiration or earlier
termination of this Agreement. The undertaking in this Section 5.10.D.3 will
survive the expiration or earlier termination of this Agreement.

-50-



--------------------------------------------------------------------------------



 



Article 6. Integration of Wholesale Revenue Requirement with SFPUC Budget
Development and Rate Adjustments
6.01 General
     A. The purpose of the allocation bases set forth in Article 5 is to
determine the Wholesale Revenue Requirement for each fiscal year. The Wholesale
Revenue Requirement can only be estimated in advance, based on projected costs
and water deliveries. These projections are used to establish water rates
applicable to the Wholesale Customers.
     B. After the close of each fiscal year, the procedures described in
Article 7 will be used to determine the actual Wholesale Revenue Requirement for
that year, based on actual costs incurred, allocated according to the provisions
of Article 5, and using actual water delivery data. The amount properly
allocated to the Wholesale Customers shall be compared to the amount billed to
the Wholesale Customers for the fiscal year, other than those identified in
Section 5.10.C. The difference will be entered into a balancing account to be
charged to, or credited to, the Wholesale Customers, as appropriate.
     C. The balancing account shall be managed as described in Section 6.05.
6.02 Budget Development
     The SFPUC General Manager will send a copy of the proposed SFPUC budget to
BAWSCA at the same time as it is sent to the Commission. In addition, a copy of
materials submitted to the Commission for consideration at meetings prior to the
meeting at which the overall SFPUC budget is considered (including (a) operating
budgets for the Water Enterprise and the Hetch Hetchy Enterprise, (b) budgets
for SFPUC Bureaus, and (c) capital budgets for the Water Enterprise and the
Hetch Hetchy Enterprise) will also be sent to BAWSCA concurrently with their
submission to the Commission.
6.03 Rate Adjustments
     A. Budget Coordinated Rate Adjustments. Adjustments to the rates applicable
to the Wholesale Customers shall be coordinated with the budget development
process described in this section except to the extent that Sections 6.03.B and
6.03.C authorize emergency rate increases and drought rate increases,
respectively.
     If the SFPUC intends to increase wholesale water rates during the ensuing
fiscal year, it will comply with the following procedures:

-51-



--------------------------------------------------------------------------------



 



          1. Adjustments to the wholesale rates will be adopted by the
Commission at a regularly scheduled meeting or at special meeting, properly
noticed, called for the purpose of adjusting rates or for taking any other
action under the jurisdiction of the Commission.
          2. The SFPUC will send a written notice by mail or electronic means to
each Wholesale Customer and to BAWSCA of the recommended adjustment at least
thirty (30) days prior to the date of the meeting at which the Commission will
consider the proposed adjustment. The notice will include the date, time and
place of the Commission meeting.
          3. The SFPUC shall prepare and provide to each Wholesale Customer and
to BAWSCA the following materials: (a) a table illustrating how the increase or
decrease in the Wholesale Revenue Requirement and wholesale rates were
calculated, substantially in the form of Attachment N-1, (b) a schedule showing
the projected expenses included in the Wholesale Revenue Requirement for the
fiscal year for which the rates are being proposed, and supporting materials,
substantially in the form of Attachment N-2, and (c) a schedule showing
projected water sales, Wholesale Revenue Requirements and wholesale rates for
the fiscal year for which rates are being set and the following four years,
substantially in the form of Attachment N-3. These materials will be included
with the notification required by Section 6.03.A.2.
          4. Rate adjustments will be effective no sooner than thirty (30) days
after adoption of the wholesale rate by the Commission.
          5. San Francisco will use its best efforts to provide the Wholesale
Customers with the information described above. San Francisco’s failure to
comply with the requirements set forth in this section shall not invalidate any
action taken by the Commission (including, but not limited to, any rate increase
or decrease adopted). In the event of such failure, the Wholesale Customers may
either invoke arbitration, as set forth in Section 8.01, or seek injunctive
relief, to compel San Francisco to remedy the failure as soon as is reasonably
practical, and San Francisco shall be free to oppose the issuance of the
requested judicial or arbitral relief on any applicable legal or equitable
basis. The existence of this right to resort to arbitration shall not be deemed
to preclude the right to seek injunctive relief.
          6. Because delays in the budget process or other events may cause San
Francisco to defer the effective date of Wholesale Customer rate adjustments
until after the beginning of San Francisco’s fiscal year, nothing contained in
this Agreement shall require San Francisco to make any changes in the water
rates charged to Wholesale Customers effective at

-52-



--------------------------------------------------------------------------------



 



the start of San Francisco’s fiscal year or at any other specific date. Nothing
in the preceding sentence shall excuse non-compliance with the provisions of
Section 6.02 and this section.
     B. Emergency Rate Increases. The Commission may adjust the Wholesale
Customers’ rates without complying with the requirements of Section 6.03.A in
response to an Emergency that damages the Regional Water System and disrupts San
Francisco’s ability to maintain normal deliveries of water to Retail and
Wholesale Customers. In such an Emergency, the Commission may adopt an emergency
rate surcharge applicable to Wholesale Customers without following the
procedures set forth in this section, provided that any such rate surcharge
imposed by the Commission shall be applicable to both Retail and Wholesale
Customers and incorporate the same percentage increase for all customers. Any
emergency rate surcharge adopted by the Commission shall remain in effect only
until the next-budget coordinated rate-setting cycle.
     C. Drought Rates. If the Commission declares a water shortage emergency
under Water Code Section 350, implements the Tier 1 Shortage Plan (Attachment H)
described in Section 3.11.C, and imposes drought rates on Retail Customers, it
may concurrently adjust wholesale rates independently of coordination with the
annual budget process. Those adjustments may be designed to encourage water
conservation and may constitute changes to the structure of the rates within the
meaning of Section 6.04. The parties agree, however, that, in adopting changes
in rates in response to a declaration of water shortage emergency, the
Commission shall comply with Section 6.03.A.1 and 2 but need not comply with
Section 6.04.B. Drought Rate payments and payments of excess use charges levied
in accordance with the Tier 1 Shortage Plan described in Section 3.11.C
constitute Wholesale Customer Revenue and count towards the Wholesale Revenue
Requirement. The SFPUC may use these revenues to purchase additional water for
the Wholesale Customers from the State Drought Water Bank or other willing
seller.
6.04 Rate Structure
     A. This Agreement is not intended and shall not be construed to limit the
Commission’s right (a) to adjust the structure of the rate schedule applicable
to the Wholesale Customers (i.e., the relationship among the several charges set
out therein) or (b) to add, delete, or change the various charges which make up
the rate schedule, provided that neither such charges nor the structure of the
rate schedule(s) applicable to the Wholesale Customers shall be arbitrary,
unreasonable, or unjustly discriminatory as among said customers. The

-53-



--------------------------------------------------------------------------------



 



SFPUC will give careful consideration to proposals for changes in the rate
schedule made jointly by the Wholesale Customers but, subject to the limitations
set out above, shall retain the sole and exclusive right to determine the
structure of the rate schedule.
     B. If the SFPUC intends to recommend that the Commission adopt one or more
changes to the structure of wholesale rates (currently set forth in SFPUC Rate
Schedule W-25), it shall prepare and distribute to the Wholesale Customers and
BAWSCA a report describing the proposed change(s), the purpose(s) for which
it/they are being considered, and the estimated financial effect on individual
Wholesale Customers or classes of customers. Wholesale Customers may submit
comments on the report to the SFPUC for sixty (60) days after receiving the
report. The SFPUC will consider these comments and, if it determines to
recommend that the Commission adopt the change(s), as described in the report or
as modified in response to comments, the SFPUC General Manager shall submit a
report to the Commission recommending specific change(s) in the rate structure.
Copies of the General Manager’s report shall be sent to all Wholesale Customers
and BAWSCA at least thirty (30) days prior to the Commission meeting at which
the changes will be considered.
     C. The SFPUC may recommend, and the Commission may adopt, changes in the
structure of wholesale rates at any time. However, the new rate schedule
implementing these changes will become effective at the beginning of the
following fiscal year.
6.05 Balancing Account
     A. Balancing Account Established Under 1984 Agreement. The amount of credit
in favor of San Francisco as of the expiration of the term of 1984 Agreement
(June 30, 2009) is not known with certainty as of preparation and execution of
this Agreement. It will not be known with certainty until the Compliance Audit
for FY 2008-09 is completed and disputes, if any, that the Wholesale Customers
or the SFPUC may have with the calculation of the Suburban Revenue Requirement
for that fiscal year and for previous fiscal years have been settled or decided
by arbitration.
     The parties anticipate that the amount of the credit in favor of San
Francisco as of June 30, 2009 may be within the range of $15 million to
$20 million.
     In order to reduce the credit balance due San Francisco under the 1984
Agreement in an orderly manner, while avoiding unnecessary fluctuations in
wholesale rates, the parties agree to implement the following procedure.

-54-



--------------------------------------------------------------------------------



 



          1. In setting wholesale rates for FY 2009-10, SFPUC will include a
balancing account repayment of approximately $2 million.
          2. In setting wholesale rates for FY 2010-11 and following years,
SFPUC will include a balancing account repayment of not less than $2 million and
not more than $5 million annually until the full amount of the balance due, plus
interest at the rate specified in Section 6.05.B, is repaid.
          3. The actual ending balance as of June 30, 2009 will be determined,
by the parties’ agreement or arbitral ruling, after the Compliance Audit report
for FY 2008-09 is delivered to BAWSCA. That amount, once determined, will
establish the principal to be amortized through subsequent years’ repayments
pursuant to this Section 6.05.A.
     B. Balancing Account Under This Agreement
          1. Operation. After the close of each fiscal year, the SFPUC will
compute the costs allocable to the Wholesale Customers for that fiscal year
pursuant to Article 5, based on actual costs incurred by the SFPUC and actual
amounts of water used by the Wholesale Customers and the Retail Customers. That
amount will be compared to the amounts billed to the Wholesale Customers for
that fiscal year (including any Excess Use Charges, but excluding revenues
described in Section 5.10.C). The difference will be posted to a “balancing
account” as a credit to, or charge against, the Wholesale Customers. Interest
shall also be posted to the balancing account calculated by multiplying the
amount of the opening balance by the average net interest rate, certified by the
Controller as earned in the San Francisco Treasury for the previous fiscal year
on the San Francisco County Pooled Investment Account. Interest, when posted,
will carry the same mathematical sign (whether positive or negative) as carried
by the opening balance. The amount posted to the balancing account in each year
shall be added to, or subtracted from, the balance in the account from previous
years. The calculation of the amount to be posted to the balancing account shall
be included in the report prepared by the SFPUC pursuant to Section 7.02.
          The opening balance for fiscal year 2009-10 shall be zero.
          2. Integration of Balancing Account with Wholesale Rate Setting
Process. If the amount in the balancing account is owed to the Wholesale
Customers (a positive balance), the SFPUC shall take it into consideration in
establishing wholesale rates. However, the SFPUC need not apply the entire
amount to reduce wholesale rates for the immediately ensuing

-55-



--------------------------------------------------------------------------------



 



year. Instead, the SFPUC may prorate a positive ending balance over a period of
up to three successive years in order to avoid fluctuating decreases and
increases in wholesale rates.
               a. If a positive balance is maintained for three successive years
and represents 10 percent or more of the Wholesale Revenue Requirement for the
most recent fiscal year, the SFPUC shall consult with BAWSCA as to the Wholesale
Customers’ preferred application of the balance. The Wholesale Customers shall,
through BAWSCA, direct that the positive balance be applied to one or more of
the following purposes: (a) transfer to the Wholesale Revenue Coverage Reserve,
(b) amortization of any remaining negative balance from the ending balancing
account under the 1984 Agreement, (c) prepayment of the existing asset balance
under Section 5.03, (d) water conservation or water supply projects administered
by or through BAWSCA, (e) immediate reduction of wholesale rates, or (f)
continued retention for future rate stabilization purposes. In the absence of a
direction from BAWSCA, the SFPUC shall continue to retain the balance for rate
stabilization in subsequent years.
               b. If the amount in the balancing account is owed to the SFPUC (a
negative balance), the SFPUC shall not be obligated to apply all or any part of
the negative balance in establishing wholesale rates for the immediately
ensuring year. Instead, the SFPUC may prorate the negative balance in whole or
in part over multiple years in order to avoid fluctuating increases and
decreases in wholesale rates.
6.06 Wholesale Revenue Coverage Reserve
     A. The SFPUC may include in wholesale rates for any fiscal year an
additional dollar amount (“Wholesale Revenue Coverage”), which for any fiscal
year shall equal the following:
          1. The lesser of (i) 25% of the Wholesale Customers’ share of Net
Annual Debt Service for that fiscal year determined as described in
Section 5.04.A, or (ii) the amount necessary to meet the Wholesale Customers’
proportionate share of Debt Service coverage required by then-current
Indebtedness for that fiscal year, minus
          2. A credit for (i) the actual amounts previously deposited in the
“Wholesale Revenue Coverage Reserve” (as defined in subsection B below),
(ii) accrued interest on the amounts on deposit in the Wholesale Revenue
Coverage Reserve, and (iii) an amount equal to any additional interest that
would have accrued on the actual amounts previously deposited in

-56-



--------------------------------------------------------------------------------



 



the Wholesale Revenue Coverage Reserve assuming no withdrawals had been made
therefrom.
     B. During each fiscal year, the SFPUC will set aside and deposit that
portion of revenue equal to Wholesale Revenue Coverage into a separate account
that the SFPUC will establish and maintain, to be known as the “Wholesale
Revenue Coverage Reserve.” Deposits into the Wholesale Revenue Coverage Reserve
shall be made no less frequently than monthly. The Wholesale Revenue Coverage
Reserve shall be credited with interest at the rate specified in Section 6.05.B.
The SFPUC may use amounts in the Wholesale Revenue Coverage Reserve for any
lawful purpose. Any balance in the Wholesale Revenue Coverage Reserve in excess
of the Wholesale Revenue Coverage amount as of the end of any fiscal year (as
calculated in subsection 6.06(A) above) shall be applied as a credit against
wholesale rates in the immediately following fiscal year unless otherwise
directed by BAWSCA.
     C. Within 180 days following the later of expiration of the Term or final
payment of Debt Service due on Indebtedness issued during the Term to which
Wholesale Customers were contributing, SFPUC shall rebate to the Wholesale
Customers an amount equal to the Wholesale Revenue Coverage amount in effect for
the fiscal year during which the Term expires or the final payment of Debt
Service on Indebtedness is made based on each Wholesale Customer’s Proportional
Annual Use in the fiscal year during which the Term expires or the final payment
of debt service on Indebtedness is made.
     D. SFPUC shall provide a schedule of debt issuance (with assumptions), and
the Wholesale Customers’ share of Net Annual Debt Service (actual and projected)
expected to be included in wholesale rates starting in 2009-10 through the
expected completion of the WSIP. The schedule is to be updated annually prior to
rate setting. If estimated Debt Service is used in rate setting, the SFPUC must
be able to demonstrate that the Water Enterprise revenues will be sufficient to
meet the additional bonds test for the proposed bonds and rate covenants for the
upcoming year.
     E. Conditions in the municipal bond market may change from those prevailing
in 2009. If, prior to expiration of the Term, the SFPUC determines that it would
be in the best financial interest of both Retail Customers and Wholesale
Customers of the Regional Water System for the Debt Service coverage requirement
to be increased in one or more series of proposed new Indebtedness above 1.25%,
or for the coverage covenant to be strengthened in

-57-



--------------------------------------------------------------------------------



 



other ways, it will provide a written report to BAWSCA. The report will contain
(1) a description of proposed covenant(s) in the bond indenture; (2) an
explanation of how savings are expected to be achieved (e.g., increase in the
SFPUC’s credit rating over the then-current level; ability to obtain credit
enhancement, etc.); (3) the estimated all-in true interest cost savings; (4) a
comparison of the Wholesale Revenue Requirements using the Debt Service coverage
limitation in subsection A and under the proposed methodology; and (5) a
comparison of the respective monetary benefits expected to be received by both
Retail and Wholesale Customers. The SFPUC and BAWSCA agree to meet and confer in
good faith about the proposed changes.
     F. Any increase in Debt Service coverage proposed by the SFPUC shall be
commensurate with Proportional Water Use by Retail and Wholesale Customers. If
the SFPUC demonstrates that an increase in Debt Service coverage will result in
equivalent percentage reductions in total Wholesale and Retail Debt Service
payments over the life of the proposed new Indebtedness, based on Proportional
Water Use, BAWSCA may agree to a modification of the Wholesale Revenue Coverage
requirement in subsection A. If BAWSCA does not agree to a proposed modification
in coverage requirements in the covenants for new Indebtedness, SFPUC may
nevertheless proceed with the modification and the issuance of new Indebtedness.
Any Wholesale Customer, or BAWSCA, may challenge an increase in the Wholesale
Revenue Requirement resulting from the modification in Debt Service coverage
through arbitration as provided in Section 8.01.A. If the arbitrator finds that
the increase in Debt Service coverage (1) did not and will not result in
equivalent percentage reductions in total Wholesale and Retail Debt Service
payments over the life of the proposed new Indebtedness, based on Proportional
Water Use, or (2) was not commensurate with Proportional Water Use, the
arbitrator may order the Wholesale Revenue Requirement to be recalculated both
retrospectively and prospectively to eliminate the differential impact to
Wholesale or Retail Customers, subject to the limitation in Section 8.01.C.
6.07 Working Capital Requirement
     A. The SFPUC maintains working capital in the form of unappropriated
reserves for the purpose of bridging the gap between when the SFPUC incurs
operating expenses required to provide service and when it receives revenues
from its Retail and Wholesale Customers. The Wholesale Customers shall fund
their share of working capital as part of the annual Wholesale Revenue
Requirement calculation. The amount of wholesale working capital for which the
Wholesale Customers will be responsible will be determined using the 60-day
standard formula approach.

-58-



--------------------------------------------------------------------------------



 



     B. Applying this approach, annual wholesale working capital equals
one-sixth of the wholesale allocation of operation and maintenance,
administrative and general, and property tax expenses for the Water and Hetch
Hetchy Enterprises. Wholesale working capital shall be calculated separately for
the Water and Hetch Hetchy Enterprises.
     C. Each month, the sum of the Water Enterprise and Hetch Hetchy Enterprise
working capital components will be compared with the ending balance in the
Wholesale Revenue Coverage Reserve to determine if the Wholesale Customers
provided the minimum required working capital. If the Wholesale Revenue Coverage
Reserve is greater than the total Water Enterprise and Hetch Hetchy Enterprise
working capital requirement, the Wholesale Customers will have provided their
share of working capital. If the Wholesale Revenue Coverage Reserve is less than
the total Water Enterprise and Hetch Hetchy Enterprise working capital
requirement, the Wholesale Customers will be charged interest on the difference,
which will be included in the adjustment to the Balancing Account under
Section 6.05.B for the subsequent fiscal year.
6.08 Wholesale Capital Fund
     A. The SFPUC currently funds revenue-funded capital projects through annual
budget appropriations that are included in rates established for that fiscal
year and transferred to a capital project fund from which expenditures are made.
Consistent with the San Francisco Charter and Administrative Code, the SFPUC
appropriates funds in advance of construction in order to maintain a positive
balance in the capital project fund. The capital project fund also accrues
interest and any unspent appropriations in excess of total project costs. It is
the SFPUC’s practice to regularly monitor the capital project fund balance to
determine whether a surplus has accumulated, which can be credited against the
next fiscal year’s capital project appropriation.
     B. The SFPUC shall establish a comparable Wholesale Revenue-Funded Capital
Fund (Wholesale Capital Fund) to enable the Wholesale Customers to fund the
wholesale share of revenue-funded New Regional Assets. The Wholesale Capital
Fund balance is zero as of July 1, 2009. The SFPUC may include in wholesale
rates for any fiscal year an amount equal to the wholesale share of the SFPUC’s
appropriation for revenue funded New Regional Assets for that year, which sum
will be credited to the Wholesale Capital Fund. The wholesale share of other
sources of funding, where legally permitted and appropriately accounted for
under GAAP,

-59-



--------------------------------------------------------------------------------



 



will also be credited to the Wholesale Capital Fund, together with interest
earnings on the Wholesale Capital Fund balance.
     C. The SFPUC will expend revenues appropriated and transferred to the
Wholesale Capital Fund only on New Regional Assets. The annual capital
appropriation included in each fiscal year’s budget will be provided to BAWSCA
in accordance with Section 6.02 and will take into account the current and
projected balance in the Wholesale Capital Fund, as well as current and
projected unexpended and unencumbered surplus, as shown on attachment M-1, which
will be prepared by the SFPUC each year.
     D. Commencing on November 30, 2010 and thereafter in each fiscal year
during the Term, the SFPUC will also provide an annual report to BAWSCA on the
status of individual revenue-funded New Regional Assets, substantially in the
form of Attachment M-2.
     E. In order to prevent the accumulation of an excessive unexpended and
unencumbered surplus in the Wholesale Capital Fund, the status of the fund
balance will be reviewed through the Compliance Audit at five-year intervals,
commencing in FY 2014-15. Any excess fund balance (i.e., an accumulated
unexpended, unencumbered amount in excess of ten percent (10%) of the wholesale
share of total capital appropriations for New Regional Assets during the five
preceding years) will be transferred to the credit of the Wholesale Customers to
the Balancing Account described in Section 6.05. Attachment M-3 illustrates the
operation of this review process, covering FY 2009-10 through FY 2013-14 and FY
2014-15 through 2018-19.
     F. Three years prior to the end of the Term, the SFPUC and BAWSCA will
discuss the disposition of the Wholesale Capital Fund balance at the end of the
Term. Absent agreement, any balance remaining in the Wholesale Capital Fund at
the end of the Term shall be transferred to the Balancing Account, to the credit
of the Wholesale Customers.

-60-



--------------------------------------------------------------------------------



 



Article 7. Accounting Procedures; Compliance Audit
7.01 SFPUC Accounting Principles, Practices
     A. Accounting Principles. San Francisco will maintain the accounts of the
SFPUC and the Water and Hetch Hetchy Enterprises in conformity with Generally
Accepted Accounting Principles. San Francisco will apply all applicable
pronouncements of the Governmental Accounting Standards Board (GASB) as well as
statements and interpretations of the Financial Accounting Standards Board and
Accounting Principles Board opinions issued on or before March 30, 1989, unless
those pronouncements or opinions conflict with GASB pronouncements.
     B. General Rule. San Francisco will maintain the accounting records of the
SFPUC and the Water and Hetch Hetchy Enterprises in a format and level of detail
sufficient to allow it to determine the annual Wholesale Revenue Requirement in
compliance with this Agreement and to allow its determination of the Wholesale
Revenue Requirement to be audited as provided in Section 7.04.
     C. Water Enterprise. San Francisco will maintain an account structure which
allows utility plant and operating and maintenance expenses to be segregated by
location (inside San Francisco and outside San Francisco) and by function
(Direct Retail, Regional and Direct Wholesale).
     D. Hetch Hetchy Enterprise. San Francisco will maintain an account
structure which allows utility plant and operating and maintenance expenses to
be segregated into Water Only, Power Only and Joint categories.
     E. SFPUC. San Francisco will maintain an account structure which allows any
expenses of SFPUC bureaus that benefit only the Wastewater Enterprise, the
Power-Only operations of the Hetch Hetchy Enterprise or Retail Customers to be
excluded from the Wholesale Revenue Requirement.
     F. Utility Plant Ledgers. San Francisco will maintain subsidiary plant
ledgers for the Water and Hetch Hetchy Enterprises that contain unique
identifying numbers for all assets included in the rate base and identify the
original cost, annual depreciation, accumulated depreciation, date placed in
service, useful life, salvage value if any, source of funding (e.g., bond
series, revenues, grants), and classification for purposes of this Agreement.

-61-



--------------------------------------------------------------------------------



 



     G. Debt. San Francisco will maintain documentation identifying:
          1. The portion of total bonded debt outstanding related to each series
of each bond issue.
          2. The portion of total interest expense related to each series of
each bond issue.
          3. The use of proceeds of each bond issue (including proceeds of
commercial paper and/or other interim financial instruments redeemed or expected
to be redeemed from bonds and earnings on the proceeds of financings) in
sufficient detail to determine, for each bond issue, the proceeds and earnings
of each (including proceeds and earnings of interim financing vehicles redeemed
by a bond issue) and the total amounts expended on Direct Retail improvements
and the total amounts expended on Regional improvements.
     H. Changes in Accounting. Subject to subsections A thru G, San Francisco
may change the chart of accounts and accounting practices of the SFPUC and the
Water and Hetch Hetchy Enterprises. However, the allocation of any expense to
the Wholesale Customers that is specified in the Agreement may not be changed
merely because of a change in (1) the accounting system or chart of accounts
used by SFPUC, (2) the account to which an expense is posted or (3) a change in
the organizational structure of the SFPUC or the Water or Hetch Hetchy
Enterprises.
     I. Audit. San Francisco will arrange for an audit of the financial
statements of Water and Hetch Hetchy Enterprises to be conducted each year by an
independent certified public accountant, appointed by the Controller, in
accordance with Generally Accepted Auditing Standards.
7.02 Calculation of and Report on Wholesale Revenue Requirement
     A. Within five months after the close of each fiscal year, San Francisco
will prepare a report showing its calculation of the Wholesale Revenue
Requirement for the preceding fiscal year and the change in the balancing
account as of the end of that fiscal year. The first such report will be
prepared by November 30, 2010 and will cover fiscal year 2009-10 and the
balancing account as of June 30, 2010.

-62-



--------------------------------------------------------------------------------



 



     B. The report will consist of the following items:
          1. Statement of changes in the balancing account for the fiscal year
being reported on, and for the immediately preceding fiscal year, substantially
in the form of Attachment O.
          2. Detailed supporting schedules 8.1 through 8.2 substantially in the
form of Attachment N-2.
          3. Description and explanation of any changes in San Francisco’s
accounting practices from those previously in effect.
          4. Explanation of any line item of expense (shown on Attachment N-2,
schedules 1 and 4) for which the amount allocated to the Wholesale Customers
increased by (a) ten percent or more from the preceding fiscal year, or (b) more
than $1,000,000.
          5. Representation letter signed by the SFPUC General Manager and by
other SFPUC financial staff shown on Attachment P, as the General Manager may
direct, subject to change in position titles at the discretion of the SFPUC.
     C. The report will be delivered to the BAWSCA General Manager by the date
identified in Subsection A.
     Once the report has been delivered to BAWSCA, San Francisco will, upon
request:
          1. Provide BAWSCA with access to, and copies of, all worksheets and
supporting documents used or prepared by San Francisco during its calculation of
the Wholesale Revenue Requirement;
          2. Make available to BAWSCA all supporting documentation and
calculations used by San Francisco in preparing the report; and
          3. Promptly provide answers to questions from BAWSCA staff about the
report.

-63-



--------------------------------------------------------------------------------



 



7.03 Appointment of Compliance Auditor
     A. Purpose. The purpose of this section is to provide for an annual
Compliance Audit by an independent certified public accountant of the procedures
followed and the underlying data used by San Francisco in calculating the
Wholesale Revenue Requirement for the preceding fiscal year. The annual
Compliance Audit shall also determine whether the Wholesale Revenue Requirement
has been calculated in accordance with the terms of the Agreement and whether
amounts paid by the Wholesale Customers in excess of or less than the Wholesale
Revenue Requirement have been posted to the balancing account, together with
interest as provided in Section 6.05.
     B. Method of Appointment. The Controller shall select an independent
certified public accountant (“Compliance Auditor”) to conduct the Compliance
Audit described below. The Compliance Auditor may be the same certified public
accountant engaged by the Controller to audit the financial statements of the
Water and Hetch Hetchy Enterprises. Subject to approval by the Controller and
the General Manager of the SFPUC, the Compliance Auditor shall have the
authority to engage such consultants as it deems necessary or appropriate to
assist in the audit. The terms of this Article shall be incorporated into the
contract between San Francisco and the Compliance Auditor, and the Wholesale
Customers shall be deemed to be third-party beneficiaries of said contract.
7.04 Conduct of Compliance Audit
     A. Standards. The Compliance Auditor shall perform the Compliance Audit in
accordance with Generally Accepted Auditing Standards. In particular, its review
shall be governed by the standards contained in Section AU 623 (Reports on
Specified Elements, Accounts or Items of a Financial Statement) of the AICPA,
Professional Standards, as amended from time to time.
     B. Preliminary Meeting; Periodic Status Reports; Access to Data. Prior to
commencing the audit, the Compliance Auditor shall meet with San Francisco and
BAWSCA to discuss the audit plan, the procedures to be employed and the schedule
to be followed. During the course of the audit, the Compliance Auditor shall
keep San Francisco and BAWSCA informed of any unforeseen problems or
circumstances which could cause a delay in the audit or any material expansion
of the audit’s scope. The Compliance Auditor shall be given full

-64-



--------------------------------------------------------------------------------



 



access to all records of the SFPUC and the Water and Hetch Hetchy Enterprises
that the Auditor deems necessary for the audit.
     C. Audit Procedures. The Compliance Auditor shall review San Francisco’s
calculation of the Wholesale Revenue Requirement and the underlying data in
order to carry out the purpose of the audit described in Section 7.03.A and to
issue the report described in Section 7.05. At a minimum, the Compliance Auditor
shall address the following:
          1. Water Enterprise Operating and Maintenance Expenses . The
Compliance Auditor shall review Water Enterprise cost ledgers to determine
whether the recorded operating and maintenance expenses fairly reflect the costs
incurred, were recorded on a basis consistent with applicable Generally Accepted
Accounting Principles, and were allocated to the Wholesale Customers as provided
in this Agreement.
          2. Water Enterprise Administrative and General Expenses . The
Compliance Auditor shall review Water Enterprise cost ledgers and other
appropriate financial records, including those of the SFPUC, to determine
whether the recorded administrative and general expenses fairly reflect the
costs incurred by or allocated to the Water Enterprise, whether they were
recorded on a basis consistent with applicable Generally Accepted Accounting
Principles, whether SFPUC charges were allocated to the Water Enterprise in
accordance with this Agreement, and whether the amount of administrative and
general expenses allocated to the Wholesale Customers was determined as provided
by this Agreement.
          3. Property Taxes . The Compliance Auditor shall review Water
Enterprise cost ledgers to determine whether the amount of property taxes shown
on the report fairly reflects the property tax expense incurred by San Francisco
for Water Enterprise property outside of San Francisco and whether there has
been deducted from the amount to be allocated (1) all taxes actually reimbursed
to San Francisco by tenants of Water Enterprise property under leases that
require such reimbursement and (2) any refunds received from the taxing
authority. The Compliance Auditor also shall determine whether the amount of
property taxes allocated to the Wholesale Customers was determined as provided
in this Agreement.
          4. Debt Service . The Compliance Auditor shall review SFPUC records to
determine whether debt service, and associated coverage requirements, were
allocated to the Wholesale Customers as provided in this Agreement.

-65-



--------------------------------------------------------------------------------



 



          5. Amortization of Existing Assets in Service as of June 30, 2009 .
The Compliance Auditor shall review both Water and Hetch Hetchy Enterprise
records to determine whether the payoff amount for Existing Assets allocated to
the Wholesale Customers as shown on Attachment K-1 through K-4 was calculated as
provided in Section 5.03 of this Agreement.
          6. Revenue-Funded Capital Appropriations/Expenditures . The Compliance
Auditor shall review San Francisco’s calculation of actual expenditures on the
wholesale share of revenue-funded New Regional Assets and remaining unexpended
and unencumbered project balances in the “Wholesale Capital Fund” described in
Section 6.08, to determine whether the procedures contained in that section were
followed.
          7. Hetch Hetchy Expenses . The Compliance Auditor shall determine
whether Hetch Hetchy Enterprise expenses were allocated to the Wholesale
Customers as provided in this Agreement.
     D. Use of and Reliance on Audited Financial Statements and Water Use Data
          1. In performing the audit, the Compliance Auditor shall incorporate
any adjustments to the cost ledgers recommended by the independent certified
public accountant, referred to in Section 7.01.I, which audited the financial
statements of the Water and Hetch Hetchy Enterprises. The Compliance Auditor may
rely upon the work performed by that independent certified public accountant if
the Compliance Auditor reviews the work and is willing to take responsibility
for it as part of the compliance audit.
          2. In performing the Compliance Audit and issuing its report, the
Compliance Auditor may rely on water use data furnished by the Water Enterprise,
regardless of whether the Wholesale Customers contest the accuracy of such data.
The Compliance Auditor shall have no obligation to independently verify the
accuracy of the water use data provided by San Francisco; however, the
Compliance Auditor shall disclose in its report any information which came to
its attention suggesting that the water use data provided by San Francisco are
inaccurate in any significant respect.
     E. Exit Conference. Upon completion of the audit, the Compliance Auditor
shall meet with San Francisco and BAWSCA to discuss audit findings, including
(1) any material weakness in internal controls and (2) adjustments proposed by
the Compliance Auditor and San Francisco’s response (i.e., booked or waived).

-66-



--------------------------------------------------------------------------------



 



7.05 Issuance of Compliance Auditor’s Report
     A. San Francisco will require the Compliance Auditor to issue its report no
later than nine months after the fiscal year under audit (i.e., March 31 of the
following calendar year). The Compliance Auditor’s report shall be addressed and
delivered to San Francisco and BAWSCA. The report shall contain:
          1. A statement that the Auditor has audited the report on the
calculation of the Wholesale Revenue Requirement and changes in the balancing
account, and supporting documents, prepared by San Francisco as required by
Section 7.02.
          2. A statement that the audit was conducted in accordance with
auditing standards generally accepted in the United States of America, and that
the audit provides a reasonable basis for its opinion.
          3. A statement that in the Compliance Auditor’s opinion the Wholesale
Revenue Requirement was calculated by San Francisco in accordance with this
Agreement and that the change in the balancing account shown in San Francisco’s
report was calculated as required by this Agreement and presents fairly, in all
material respects, changes in and the balance due to (or from) the Wholesale
Customers as of the end of the fiscal year under audit.
7.06 Wholesale Customer Review
     A. One or more Wholesale Customers, or BAWSCA, may engage an independent
certified public accountant (CPA) to conduct a review (at its or their expense)
of San Francisco’s calculation of the annual Wholesale Revenue Requirement and a
review of changes in the balancing account.
     B. If a Wholesale Customer or BAWSCA wishes such a review to be conducted
it will provide written notice to SFPUC within 30 days of the date the
Compliance Auditor’s report is issued. The notice will identify the CPA or
accounting/auditing firm that will conduct the review and the specific aspects
of the Compliance Auditor’s report that are the subject of the review. If more
than one notice of review is received by the SFPUC, the requesting Wholesale
Customers shall combine and coordinate their reviews and select a lead auditor
to act on their behalf for the purposes of requesting documents and conducting
on-site investigations.
     C. San Francisco will cooperate with the CPA appointed by a Wholesale
Customer or BAWSCA. This cooperation includes making requested records promptly
available, making

-67-



--------------------------------------------------------------------------------



 



knowledgeable SFPUC personnel available to timely and truthfully answer the
CPA’s questions and directing the Compliance Auditor to cooperate with the CPA.
     D. The Wholesale Customer’s review shall be completed within 60 days after
the date the Compliance Auditor’s report is issued. At the conclusion of the
review, representatives of San Francisco and BAWSCA shall meet to discuss any
differences between them concerning San Francisco’s compliance with Articles 5
or 6 of this Agreement during the preceding fiscal year or San Francisco’s
calculation of the Wholesale Revenue Requirement for the preceding fiscal year.
If such differences cannot be resolved, the dispute shall be submitted to
arbitration in accordance with Section 8.01.

-68-



--------------------------------------------------------------------------------



 



Article 8. Other Agreements of the Parties
8.01 Arbitration and Judicial Review
     A. General Principles re Scope of Arbitration. All questions or disputes
arising under the following subject areas shall be subject to mandatory, binding
arbitration and shall not be subject to judicial determination:
          1. the determination of the Wholesale Revenue Requirement, which shall
include both the calculations used in the determination and the variables used
in those calculations;
          2. the SFPUC’s adherence to accounting practices and conduct of the
Compliance Audit; and
          3. the SFPUC’s classification of new assets for purposes of
determining the Wholesale Revenue Requirement.
     All other questions or disputes arising under this Agreement shall be
subject to judicial determination. Disputes about the scope of arbitrability
shall be resolved by the courts.
     B. Demand for Arbitration. If any arbitrable question or dispute should
arise, any Wholesale Customer or the SFPUC may commence arbitration proceedings
hereunder by service of a written Demand for Arbitration. Demands for
arbitration shall set forth all of the issues to be arbitrated, the general
contentions relating to those issues, and the relief sought by the party serving
the Demand. Within 45 days after service of a Demand upon it, any Wholesale
Customer or the SFPUC may serve a Notice of Election to become a party to the
arbitration and a Response to the issues set forth in the Demand. The Response
shall include the party’s general contentions and defenses with respect to the
claims made in the Demand, and may include any otherwise arbitrable claims,
contentions and demands that concern the fiscal year covered by the Demand. If a
timely Notice of Election and Response is not filed by any such entity, it shall
not be a party to the arbitration but shall nonetheless be bound by the award of
the arbitrator. If no party to this Agreement serves a timely Notice of Election
and Response, the party seeking arbitration shall be entitled to the relief
sought in its Demand for Arbitration without the necessity of further
proceedings. Any claims not made in a Demand or Response shall be deemed waived.

-69-



--------------------------------------------------------------------------------



 



     If a Demand or Notice of Election is made by the SFPUC, it shall be served
by personal delivery or certified mail to each Wholesale Customer at the address
of such customer as set forth in the billing records of the SFPUC. If a Demand
or Notice of Election is made by a Wholesale Customer, service shall be by
certified mail or personal delivery to the General Manager, SFPUC, 1155 Market
Street, 11th Floor, San Francisco, California 94103, and to each of the other
Wholesale Customers. If arbitration is commenced, the Wholesale Customers shall
use their best efforts to formulate a single, joint position with respect
thereto. In any event, with respect to the appointment of arbitrators, as
hereinafter provided, all Wholesale Customers that take the same position as to
the issues to be arbitrated shall jointly and collectively be deemed to be a
single party.
     C. Limitations Period. All Demands For Arbitration shall be served within
twelve months of receipt by BAWSCA of the Wholesale Revenue Requirement
Compliance Auditor’s Report for that year. If a party fails to file a Demand
within the time period specified in this subsection, that party waives all
present and future claims with respect to the fiscal year in question. If no
such Demand is served within the twelve month period specified above, the
SFPUC’s determination of the Wholesale Revenue Requirement for that year shall
be final and conclusive. Whether any particular claim is barred by the twelve
month limitations period provided for herein shall be for the arbitrator to
determine. Prior to the expiration of the twelve month limitations period, the
parties to the dispute may agree by written stipulation to extend the period by
up to six additional months.
     The Arbitrator may order the alteration or recalculation of underlying
Water Enterprise and/or Hetch Hetchy Enterprise accounts or asset
classifications. Such changes shall be used to calculate the Wholesale Revenue
Requirement for the fiscal year in dispute and shall also be used to determine
future Wholesale Revenue Requirements, if otherwise applicable, even though the
existing entries in such accounts or the asset classifications, in whole or in
part, predate the twelve month period described above, so long as a timely
arbitration Demand has been filed in accordance with this subsection.
     D. Number and Appointment of Arbitrators. All arbitration proceedings under
this section shall be conducted by a single arbitrator, selected by the SFPUC
and a designated representative of the Wholesale Customers or each group of
Wholesale Customers that take the same position with respect to the arbitration,
within 75 days after service of the Demand. If the parties to the arbitration
cannot agree on an arbitrator within 75 days, any party may petition

-70-



--------------------------------------------------------------------------------



 



the Marin County Superior Court for the appointment of an arbitrator pursuant to
Code of Civil Procedure Section 1281.6 (or any successor provision).
     E. Guidelines for Qualifications of Arbitrators. The Wholesale Customers
and the SFPUC acknowledge that the qualifications of the arbitrator will vary
with the nature of the matter arbitrated, but, in general, agree that such
qualifications may include service as a judge or expertise in one or more of the
following fields: public utility law, water utility rate setting, water system
and hydraulic engineering, utility accounting methods and practices, and water
system operation and management. The parties to the arbitration shall use their
best efforts to agree in advance upon the qualifications of any arbitrator to be
appointed by the Superior Court.
     F. Powers of Arbitrator; Conduct of Proceedings
          1. Except as provided in this section, arbitrations under this section
shall be conducted under and be governed by the provisions of California Code of
Civil Procedure Sections 1282.2 through 1284.2 (hereinafter, collectively, “Code
sections”), and arbitrators appointed hereunder shall have the powers and duties
specified by the Code sections.
          2. Within the meaning of the Code sections, the term “neutral
arbitrator” shall mean the single arbitrator selected by the parties to the
arbitration.
          3. Unless waived in writing by the parties to the arbitration, the
notice of hearing served by the arbitrator shall not be less than 90 days.
          4. The lists of witnesses (including expert witnesses), and the lists
of documents (including the reports of expert witnesses) referred to in Code of
Civil Procedure Section 1282.2 shall be mutually exchanged, without necessity of
demand therefore, no later than 60 days prior to the date of the hearing, unless
otherwise agreed in writing by the parties to the arbitration. Upon application
of any party, or on his or her own motion, the arbitrator may schedule one or
more prehearing conferences for the purposes of narrowing and/or expediting
resolution of the issues in dispute. Strict conformity to the rules of evidence
is not required, except that the arbitrator shall apply applicable law relating
to privileges and work product. The arbitrator shall consider evidence that he
or she finds relevant and material to the dispute, giving the evidence such
weight as is appropriate. The arbitrator may limit testimony to exclude evidence
that would be immaterial or unduly repetitive, provided that all parties are
afforded the opportunity to present material and relevant evidence.

-71-



--------------------------------------------------------------------------------



 



          5. Within thirty days after the close of the arbitration hearing, or
such other time as the arbitrator shall determine, the parties will submit
proposed findings and a proposed remedy to the arbitrator. The parties may file
objections to their adversary’s proposed findings and remedy within a time limit
to be specified by the arbitrator. The arbitrator shall not base his or her
award on information not obtained at the hearing.
          6. The arbitrator shall render a written award no later than twelve
months after the arbitrator is appointed, either by the parties or by the court,
provided that such time may be waived or extended as provided in Code of Civil
Procedure Section 1283.8.
          7. The provisions for discovery set forth in Code of Civil Procedure
Section 1283.05 are incorporated into and made part of this Agreement, except
that: (a) leave of the arbitrator need not be obtained for the taking of
depositions, including the depositions of expert witnesses; (b) the provisions
of Code of Civil Procedure Section 2034.010 et seq., relating to discovery of
expert witnesses, shall automatically be applicable to arbitration proceedings
arising under this Agreement without the necessity for a formal demand pursuant
to Section 2034.210 and the date for the exchange of expert discovery provided
by Sections 2034.260 and 2034.270 shall be not later than 60 days prior to the
date for the hearing; and (c) all reports, documents, and other materials
prepared or reviewed by any expert designated to testify at the arbitration
shall be discoverable. In appropriate circumstances, the arbitrator may order
any party to this Agreement that is not a party to the arbitration to comply
with any discovery request.
          8. For the purposes of allocation of expenses and fees, as provided in
Code of Civil Procedure Section 1284.2, if any two or more Wholesale Customers
join together in a single, joint position in the arbitration, those Wholesale
Customers shall be deemed to be a single party. If any Wholesale Customer or
customers join together with the SFPUC in a single joint position in the
arbitration, those Wholesale Customers and the SFPUC together shall be deemed to
be a single party.
          9. Subject to any other limitations imposed by the Agreement, the
arbitrator shall have power to issue orders mandating compliance with the terms
of the Agreement or enjoining violations of the Agreement. With respect to any
arbitration brought to redress a claimed wholesale overpayment to the SFPUC, the
arbitrator’s power to award monetary relief

-72-



--------------------------------------------------------------------------------



 



shall be limited to entering an order requiring that an adjustment be made in
the amount posted to the balancing account for the fiscal year covered by the
Demand.
          10. All awards of the arbitrator shall be binding on the SFPUC and the
Wholesale Customers regardless of the participation or lack thereof by any
Wholesale Customer or the SFPUC as a party to the arbitration proceeding. The
parties to an arbitration shall have the power to modify or amend any
arbitration award by mutual consent. The arbitrator shall apply California law.
8.02 Attorneys’ Fees
     A. Arbitration or Litigation Between San Francisco and Wholesale Customers
Arising under the Agreement or Individual Water Sales Contracts. Each party will
bear its own costs, including attorneys’ fees, incurred in any arbitration or
litigation arising under this Agreement or the Individual Water Sales Contracts
between San Francisco and the Wholesale Customers. Notwithstanding the
foregoing, and subject to the limitations contained herein, the SFPUC may
allocate to the Wholesale Customers as an allowable expense, utilizing the
composite rate used for allocating other Water Enterprise administrative and
general expenses, any attorneys’ fees and costs incurred by the SFPUC in
connection with arbitration and/or litigation arising under this Agreement
and/or the Individual Water Sales Contracts. Attorneys’ fees incurred by the
SFPUC for attorneys employed in the San Francisco City Attorney’s office shall
be billed at the hourly rates charged for the attorneys in question by the San
Francisco City Attorney’s Office to the SFPUC. Attorneys’ fees incurred by the
SFPUC for attorneys other than those employed in the San Francisco City
Attorney’s Office shall be limited to the hourly rates charged to the SFPUC for
attorneys and paralegals with comparable experience employed in the San
Francisco City Attorney’s office and in no event shall exceed the highest hourly
rate charged by any attorney or paralegal employed in the City Attorney’s Office
to the SFPUC.
     B. Arbitration or Litigation Outside of Agreement Concerning the SFPUC
Water System or Reserved Issues
          1. The attorneys’ fees and costs incurred by the SFPUC in litigation
between San Francisco and one or more of the Wholesale Customers arising from
matters outside of the Agreement, including, without limitation, litigation
and/or arbitration concerning the issues specifically reserved in the Agreement,
shall be allocated between the Retail Customers and the

-73-



--------------------------------------------------------------------------------



 



Wholesale Customers utilizing the composite rate used for allocating other Water
Enterprise administrative and general expenses.
          2. If, in any litigation described in subsection B.1 above, attorneys’
fees and costs are awarded to one or more of the Wholesale Customers as
prevailing parties, the SFPUC’s payment of the Wholesale Customers’ attorneys’
fees and costs shall not be an allowable expense pursuant to subsection A.
          3. If, in any litigation described in subsection B.1, the SFPUC
obtains an award of attorneys’ fees and costs as a prevailing party against one
or more of the Wholesale Customers, any such award shall be reduced to offset
the amount of the SFPUC’s fees and costs, if any, that have already been paid by
the Wholesale Customers in the current or any prior fiscal years pursuant to
subsection B.1 and the provisions of Articles 5 and 6 of the Agreement.
          4. Nothing contained in this Agreement, including this subsection,
shall authorize a court to award attorneys’ fees and costs to a prevailing party
as a matter of contract and/or the provisions of Civil Code Section 1717, in
litigation between San Francisco and one or more of the Wholesale Customers
arising from matters outside of the Agreement, including, without limitation,
litigation and/or arbitration concerning the issues specifically reserved in the
Agreement.
     C. Attorneys Fees and Costs Incurred by the SFPUC in Connection with the
Operation and Maintenance of the SFPUC Water Supply System. All attorneys’ fees
and costs incurred by the SFPUC in connection with the operation and maintenance
of the SFPUC’s water supply system shall be allocated between Retail Customers
and the Wholesale Customers utilizing the composite rate used for allocating
other Water Enterprise administrative and general expenses.
8.03 Annual Meeting and Report
     A. The parties wish to ensure that the Wholesale Customers may, in an
orderly way, be informed of matters affecting the Regional Water System,
including matters affecting the continuity and adequacy of their water supply
from San Francisco.
     For this purpose, the General Manager of the SFPUC shall meet annually with
the Wholesale Customers and BAWSCA during the month of February, commencing

-74-



--------------------------------------------------------------------------------



 



February 2010. At these annual meetings, the SFPUC shall provide the Wholesale
Customers a report on the following topics:
          1. Capital additions under construction or being planned for the
Regional Water System, including the status of planning studies, financing
plans, environmental reviews, permit applications, etc.;
          2. Water use trends and projections for Retail Customers and Wholesale
Customers;
          3. Water supply conditions and projections;
          4. The status of any administrative proceedings or litigation
affecting San Francisco’s water rights or the SFPUC’s ability to deliver water
from the watersheds which currently supply the Regional Water System;
          5. Existing or anticipated problems with the maintenance and repair of
the Regional Water System or with water quality;
          6. Projections of Wholesale Revenue Requirements for the next five
years;
          7. Any other topic which the SFPUC General Manager places on the
agenda for the meeting;
          8. Any topic which the Wholesale Customers, through BAWSCA, request be
placed on the agenda, provided that the SFPUC is notified of the request at
least 10 days before the meeting.
     B. The General Manager of the SFPUC, the Assistant General Manager of the
Water Enterprise, and the Assistant General Manager of Business Services-CFO
will use their best efforts to attend the annual meetings. If one or more of
these officers are unable to attend, they will designate an appropriately
informed assistant to attend in their place.
8.04 Administrative Matters Delegated to BAWSCA
     A. The Wholesale Customers hereby delegate the authority and responsibility
for performing the following administrative functions contemplated in this
Agreement to BAWSCA:

-75-



--------------------------------------------------------------------------------



 



          1. Approval of calculations of Proportional Annual Water Use required
by Section 3.14 and Attachment J, “Water Use Measurement and Tabulation”;
          2. Approval of amendments to Attachments J and K-3 and K-4, “25-Year
Payoff Schedules for Existing Rate Base”;
          3. Agreement that the Water Meter and Calibration Procedures Manual to
be prepared by the SFPUC may supersede some or all of the requirements in
Attachment J, as described in Section 3.14;
          4. Conduct of Wholesale Customer review of SFPUC’s calculation of
annual Wholesale Revenue Requirement/Change in Balancing Account described in
Section 7.06;
          5. Approval of an adjustment to Wholesale Revenue Coverage as
described in Section 6.06.
     B. A majority of the Wholesale Customers may, without amending this
Agreement, delegate additional administrative functions to BAWSCA. To be
effective, such expanded delegation must be evidenced by resolutions adopted by
the governing bodies of a majority of the Wholesale Customers.
     C. Unless otherwise explicitly stated, the administrative authority
delegated to BAWSCA may be exercised by the General Manager/CEO of BAWSCA,
rather than requiring action by the BAWSCA Board of Directors. In addition, the
Wholesale Customers may, with the consent of BAWSCA, delegate to BAWSCA the
initiation, defense, and settlement of arbitration proceedings provided for in
Section 8.01.
8.05 Preservation of Water Rights; Notice of Water Rights Proceedings
     A. It is the intention of San Francisco to preserve all of its water
rights, irrespective of whether the water held under such water rights is
allocated under this Agreement. Nothing in this Agreement shall be construed as
an abandonment, or evidence of an intent to abandon, any of the water rights
that San Francisco presently possesses.
     B. San Francisco shall use its best efforts to give prompt notice to BAWSCA
of any litigation or administrative proceedings to which San Francisco is a
party involving water rights to the Regional Water System. The failure of San
Francisco to provide notice as required by this section, for whatever reason,
shall not give rise to any monetary liability.

-76-



--------------------------------------------------------------------------------



 



8.06 SFPUC Rules and Regulations
     The sale and delivery of all water under this Agreement shall be subject to
such of the “Rules and Regulations Governing Water Service to Customers” of the
Water Enterprise adopted by the Commission, as those rules and regulations may
be amended from time to time, as are (1) applicable to the sale and delivery of
water to the Wholesale Customers, (2) reasonable, and (3) not inconsistent with
either this Agreement or with an Individual Water Sales Contract. The SFPUC will
give the Wholesale Customers notice of any proposal to amend the Rules and
Regulations in a manner that would affect the Wholesale Customers. The notice
will be delivered at least thirty days in advance of the date on which the
proposal is to be considered by the Commission and will be accompanied by the
text of the proposed amendment.
8.07 Reservations of, and Limitations on, Claims
     A. General Reservation of Raker Act Contentions. The 1984 Agreement
resolved a civil action brought against San Francisco by certain of the
Wholesale Customers. Plaintiffs in that action contended that they, and other
Wholesale Customers that are municipalities or special districts, were
“co-grantees” within the meaning of Section 8 of the Act and were entitled to
certain rights, benefits and privileges by virtue of that status. San Francisco
disputed those claims.
     Nothing in this Agreement, or in the Individual Water Sales Contracts,
shall be construed or interpreted in any way to affect the ultimate resolution
of the controversy between the parties concerning whether any of the Wholesale
Customers are “co-grantees” under the Act and, if so, what rights, benefits and
privileges accrue to them by reason of that claimed status.
     B. Claims Reserved but not Assertable During Term or Portions Thereof. The
following claims, which San Francisco disputes, are reserved but may not be
asserted during the Term (or portions thereof, as indicated):
          1. The Wholesale Customers’ claim that the Act entitles them to water
at cost.
          2. The Wholesale Customers’ claim that San Francisco is obligated
under the Act or state law to supply them with additional water in excess of the
Supply Assurance. This claim may not be asserted unless and until San Francisco
decides not to meet projected

-77-



--------------------------------------------------------------------------------



 



water demands of Wholesale Customers in excess of the Supply Assurance pursuant
to Section 4.06.
          3. The claim by San Jose and Santa Clara that they are entitled under
the Act, or any other federal or state law, to permanent, non-interruptible
status and to be charged rates identical to those charged other Wholesale
Customers. This claim may not be asserted unless and until San Francisco
notifies San Jose or Santa Clara that it intends to interrupt or terminate water
deliveries pursuant to Section 4.05.
          4. The Wholesale Customers’ claim that the SFPUC is not entitled to
impose a surcharge for lost power generation revenues attributable to furnishing
water in excess of the Supply Assurance. This claim may not be asserted unless
and until SFPUC furnishes water in excess of the Supply Assurance during the
Term and also includes such a surcharge in the price of such water.
          5. Claims by Wholesale Customers (other than San Jose and Santa Clara,
whose service areas are fixed) that SFPUC is obligated under the Act or state
law to furnish water, within their Individual Supply Guarantee, for delivery to
customers outside their existing service area and that Wholesale Customers are
entitled to enlarge their service areas to supply those customers. Such claims
may be asserted only after compliance with the procedure set forth in
Section 3.03, followed by SFPUC’s denial of, or failure for six months to act
on, a written request by a Wholesale Customer to expand its service area.
     C. Waived Activities. The Wholesale Customers (and the SFPUC, where
specified) will refrain from the following activities during the Term (or
portions thereof, as specified):
          1. The Wholesale Customers and the SFPUC will not contend before any
court, administrative agency or legislative body or committee that the
methodology for determining the Wholesale Revenue Requirement (or the
requirements for (a) amortization of the ending balance under the 1984
Agreement, or (b) contribution to the Wholesale Revenue Coverage) determined in
accordance with this Agreement violates the Act or any other provision of
federal law, state law, or San Francisco’s City Charter, or is unfair,
unreasonable or unlawful.
          2. The Wholesale Customers will not challenge the transfer of funds by
the SFPUC to any other San Francisco City department or fund, provided such
transfer complies with the San Francisco City Charter. The transfer of its
funds, whether or not permitted by the

-78-



--------------------------------------------------------------------------------



 



City Charter, will not excuse the SFPUC from its failure to perform any
obligation imposed by this Agreement.
          3. The Wholesale Customers and the SFPUC will not assert monetary
claims against one another based on the 1984 Agreement other than otherwise
arbitrable claims arising from the three fiscal years immediately preceding the
start of the Term (i.e., FYs 2006-07, 2007-08 and 2008-09). Such claims, if any,
shall be governed by the dispute resolution provisions of this Agreement, except
that the time within which arbitration must be commenced shall be 18 months from
delivery of the Compliance Auditor’s report.
D. Other
          1. This Agreement shall determine the respective monetary rights and
obligations of the parties with respect to water sold by the SFPUC to the
Wholesale Customers during the Term. Such rights and obligations shall not be
affected by any judgments or orders issued by any court in litigation, whether
or not between parties hereto, and whether or not related to the controversy
over co-grantee status, except for arbitration and/or litigation expressly
permitted in this Agreement. No judicial or other resolution of issues reserved
by this section will affect the Wholesale Revenue Requirement which, during the
Term, will be determined exclusively as provided in Articles 5, 6 and 7 of this
Agreement.
          2. Because delays in the budget process or other events may cause the
SFPUC to defer the effective date of changes in wholesale rates until after the
beginning of the fiscal year, this Agreement does not require the SFPUC to make
changes in wholesale rates effective at the start of the fiscal year or at any
other specific date.
          3. The Wholesale Customers do not, by executing this Agreement,
concede the legality of the SFPUC’s establishing Interim Supply Allocations, as
provided in Article 4 or imposing Environmental Enhancement Surcharges on water
use in excess of such allocations. Any Wholesale Customer may challenge such
allocation when imposed and/or such surcharges if and when levied, in any court
of competent jurisdiction.
          4. The furnishing of water in excess of the Supply Assurance by San
Francisco to the Wholesale Customers shall not be deemed or construed to be a
waiver by San Francisco of its claim that it has no obligation under any
provision of law to supply such water to the Wholesale Customers, nor shall it
constitute a dedication by San Francisco to the Wholesale Customers of such
water.

-79-



--------------------------------------------------------------------------------



 



8.08 Prohibition of Assignment
     A. This Agreement shall be binding on, and shall inure to the benefit of,
the parties and their respective successors and permitted assigns. Each
Wholesale Customer agrees that it will not transfer or assign any rights or
privileges under this Agreement, either in whole or in part, or make any
transfer of all or any part of its water system or allow the use thereof in any
manner whereby any provision of this Agreement will not continue to be binding
on it, its assignee or transferee, or such user of the system. Any assignment or
transfer in violation of this covenant, and any assignment or transfer that
would result in the supply of water in violation of the Act, shall be void.
     B. Nothing in this section shall prevent any Wholesale Customer (except the
California Water Service Company and Stanford) from entering into a joint powers
agreement or a municipal or multi-party water district with any other Wholesale
Customer (except the two listed above) to exercise the rights and obligations
granted to and imposed upon the Wholesale Customers hereunder, nor shall this
section prevent any Wholesale Customer (except the two listed above) from
succeeding to the rights and obligations of another Wholesale Customer hereunder
as long as the Wholesale Service Area served by the Wholesale Customers involved
in the succession is not thereby enlarged.
8.09 Notices
     A. All notices and other documents that San Francisco is required or
permitted to send to the Wholesale Customers under this Agreement shall be sent
to each and all of the Wholesale Customers by United States mail, first class
postage prepaid, addressed to each Wholesale Customer at the address to which
monthly water bills are mailed by the Water Enterprise.
     B. All notices or other documents which the Wholesale Customers are
required or permitted to send to San Francisco under this Agreement shall be
sent by United States mail, first class postage prepaid, addressed as follows:
General Manager
San Francisco Public Utilities Commission
1155 Market Street, 11th Floor
San Francisco, CA 94103

-80-



--------------------------------------------------------------------------------



 



     C. Each Wholesale Customer is a member of BAWSCA. San Francisco shall send
a copy of each notice or other document which it is required to send to all
Wholesale Customers to BAWSCA addressed as follows:
General Manager/CEO
Bay Area Water Supply and Conservation Agency
155 Bovet Road, Suite 302
San Mateo, CA 94402
     The failure of San Francisco to send a copy of such notices or documents to
BAWSCA shall not invalidate any rate set or other action taken by San Francisco.
     D. Any party (or BAWSCA) may change the address to which notice is to be
sent to it under this Agreement by notice to San Francisco (in the case of a
change desired by a Wholesale Customer or BAWSCA ) and to the Wholesale Customer
and BAWSCA (in the case of a change desired by San Francisco).
     The requirements for notice set forth in Section 8.01 concerning
arbitration shall prevail over this section, when they are applicable.
8.10 Incorporation of Attachments
     Attachments A through Q, referred to herein, are incorporated in and made a
part of this Agreement.
8.11 Interpretation
     In interpreting this Agreement, or any provision thereof, it shall be
deemed to have been drafted by all signatories, and no presumption pursuant to
Civil Code Section 1654 may be invoked to determine the Agreement’s meaning. The
marginal headings and titles to the sections and paragraphs of this Agreement
are not a part of this Agreement and shall have no effect upon the construction
or interpretation of any part hereof.
8.12 Actions and Approvals by San Francisco
     Whenever action or approval by San Francisco is required or contemplated by
this Agreement, authority to act or approve shall be exercised by the
Commission, except if such action is required by law to be taken, or approval
required to be given, by the San Francisco Board of Supervisors. The Commission
may delegate authority to the General Manager in

-81-



--------------------------------------------------------------------------------



 



accordance with the San Francisco City Charter and Administrative Code, except
for actions that this Agreement requires to be taken by the Commission.
8.13 Counterparts
     Execution of this Agreement may be accomplished by execution of separate
counterparts by each signatory. San Francisco shall deliver its executed
counterpart to BAWSCA and the counterpart which each Wholesale Customer executes
shall be delivered to San Francisco. The separate executed counterparts, taken
together, shall constitute a single agreement.
8.14 Limitations on Damages
     A. Unless otherwise prohibited by this Agreement, general or direct damages
may be recovered for a breach of a party’s obligations under this Agreement. No
party is liable for, or may recover from any other party, special, indirect or
consequential damages or incidental damages, including, but not limited to, lost
profits or revenue. No damages may be awarded for a breach of Section 8.17.
     B. The limitations in subsection A apply only to claims for damages for an
alleged breach of this Agreement. These limitations do not apply to claims for
damages for an alleged breach of a legal duty that arises independently of this
Agreement, established by constitution or statute.
     C. If damages would be an inadequate remedy for a breach of this Agreement,
equitable relief may be awarded by a court in a case in which it is otherwise
proper.
     D. This section does not apply to any claim of breach for which arbitration
is the exclusive remedy pursuant to Section 8.01.A.
8.15 Force Majeure
     A. Excuse from Performance. No party shall be liable in damages to any
other party for delay in performance of, or failure to perform, its obligations
under this Agreement, including the obligations set forth in Sections 3.09 and
4.06, if such delay or failure is caused by a “Force Majeure Event.”
     B. Notice. The party claiming excuse shall deliver to the other parties a
written notice of intent to claim excuse from performance under this Agreement
by reason of a Force

-82-



--------------------------------------------------------------------------------



 



Majeure Event. Notice required by this section shall be given promptly in light
of the circumstances, and, in the case of events described in (c), (d) or (e) of
the definition of Force Majeure Event only, not later than ten (10) days after
the occurrence of the Force Majeure Event. Such notice shall describe the Force
Majeure Event, the services impacted by the claimed event, the length of time
that the party expects to be prevented from performing, and the steps which the
party intends to take to restore its ability to perform.
     C. Obligation to Restore Ability to Perform. Any suspension of performance
by a party pursuant to this section shall be only to the extent, and for a
period of no longer duration than, required by the nature of the Force Majeure
Event, and the party claiming excuse shall use its best efforts to remedy its
inability to perform as quickly as possible.
8.16 No Third-Party Beneficiaries
     This Agreement is exclusively for the benefit of the parties and not for
the benefit of any other Person. There are no third-party beneficiaries of this
Agreement and no person not a party shall have any rights under or interests in
this Agreement.
     No party may assert a claim for damages on behalf of a person other than
itself, including a person that is not a party.
8.17 Good Faith and Fair Dealing
     San Francisco and the Wholesale Customers each acknowledge their obligation
under California law to act in good faith toward, and deal fairly with, each
other with respect to this Agreement.

-83-



--------------------------------------------------------------------------------



 



Article 9. Implementation and Special Provisions Affecting Certain Wholesale
Customers
9.01 General; Individual Water Sales Contracts
     A. As described in Section 1.03, San Francisco previously entered into
Individual Water Sales Contracts with each of the Wholesale Customers. The term
of the majority of Individual Water Sales Contracts will expire on June 30,
2009, concurrently with the expiration of the 1984 Agreement. Except as provided
below in this Article, each of the Wholesale Customers will execute a new
Individual Water Sales Contract with San Francisco concurrently with its
approval of the Agreement.
     B. The Individual Water Sales Contracts will describe the service area of
each Wholesale Customer, identify the location and size of connections between
the Regional Water System and the Wholesale Customer’s distribution system,
provide for periodic rendering and payment of bills for water usage, and in some
instances contain additional specialized provisions unique to the particular
Wholesale Customer and not of general concern or applicability. A sample
Individual Water Sales Contract is provided at Attachment F. The Individual
Water Sales Contracts between San Francisco and the Wholesale Customers will not
contain any provision inconsistent with Articles 1 through 8 of this Agreement
except (1) as provided below in this Article or (2) to the extent that such
provisions are not in derogation of the Fundamental Rights of other Wholesale
Customers under this Agreement. Any provisions in an Individual Water Sales
Contract which are in violation of this section shall be void.
9.02 California Water Service Company
     A. The parties recognize that the California Water Service Company is an
investor- owned utility company and, as such, has no claim to co-grantee status
under the Act, which specifically bars private parties from receiving for resale
any water produced by the Hetch Hetchy portion of the Regional Water System.
Accordingly, the following provisions shall apply to the California Water
Service Company, notwithstanding anything to the contrary elsewhere in this
Agreement.
     B. The total quantity of water delivered by San Francisco to the California
Water Service Company shall not in any calendar year exceed 47,400 acre feet,
which is the estimated average annual production of Local System Water. If San
Francisco develops additional Local System Water after the Effective Date, it
may (1) increase the maximum

-84-



--------------------------------------------------------------------------------



 



delivery amount stated herein; and (2) increase the Supply Assurance, but not
necessarily both. San Francisco has no obligation to deliver water to California
Water Service Company in excess of the maximum stated herein, except as such
maximum may be increased by San Francisco pursuant to this subsection. The
maximum annual quantity of Local System Water set forth in this subsection is
intended to be a limitation on the total quantity of water that may be allocated
to California Water Service Company, and is not an Individual Supply Guarantee
for purposes of Section 3.02. The maximum quantity of Local System Water set
forth in this subsection is subject to reduction in response to (1) changes in
long-term hydrology or (2) environmental water requirements that may be imposed
by or negotiated with state and federal resource agencies in order to comply
with state or federal law or to secure applicable permits for construction of
Regional Water System facilities. San Francisco shall notify California Water
Service Company of any anticipated reduction of the quantity of Local System
Water set forth in this subsection, along with an explanation of the basis for
the reduction.
     C. Notwithstanding anything in Section 8.08 to the contrary, California
Water Service Company shall have the right to assign to a public agency having
the power of eminent domain all or a portion of the rights of California Water
Service Company under any contract between it and San Francisco applicable to
any individual district of California Water Service Company in connection with
the acquisition by such public agency of all or a portion of the water system of
California Water Service Company in such district. In the event of any such
assignment of all the rights, privileges and obligations of California Water
Service Company under such contract, California Water Service Company shall be
relieved of all further obligations under such contract provided that the
assignee public agency expressly assumes the obligations of California Water
Service Company thereunder. In the event of such an assignment of a portion of
the rights, privileges and obligations of California Water Service Company under
such contract, California Water Service Company shall be relieved of such
portion of such obligations so assigned thereunder provided that the assignee
public agency shall expressly assume such obligations so assigned to it.
     D. Should California Water Service Company seek to take over or otherwise
acquire, in whole or in part, the service obligations of another Wholesale
Customer under Section 3.03.E, it will so inform San Francisco at least six
months prior to the effective date of the sale and provide information
concerning the total additional demand proposed to be served, in order that San
Francisco may compare the proposed additional demand to the then-current
estimate of Local System Water. In this regard, California Water Service Company
has notified

-85-



--------------------------------------------------------------------------------



 



the SFPUC that it has reached an agreement to acquire the assets of Skyline
County Water District (“Skyline”) and assume the responsibility for providing
water service to customers in the Skyline service area. California Water Service
Company has advised the SFPUC that, on September 18, 2008, the California Public
Utilities Commission approved California Water Service Company’s acquisition of
Skyline. The SFPUC anticipates approving the transfer of Skyline’s Supply
Guarantee as shown on Attachment C to California Water Service Company and the
expansion of California Water Service Company’s service area to include the
current Skyline service area before the Effective Date of this Agreement. All
parties to this Agreement authorize corresponding modifications of Attachment C,
as well as any of the Agreement’s other provisions, to reflect the foregoing
transaction without the necessity of amending this Agreement.
     E. Nothing in this Agreement shall preclude San Francisco from selling
water to any county, city, town, district, political subdivision, or other
public agency for resale to customers within the service area of the California
Water Service Company. Nothing in this Agreement shall require or contemplate
any delivery of water to California Water Service Company in violation of the
Act.
     F. Nothing in this Agreement shall alter, amend or modify the Findings of
Fact and Conclusions of Law and the Judgment dated May 25, 1961, in that certain
action entitled City and County of San Francisco v. California Water Service
Company in the Superior Court of the State of California in and for the County
of Marin, No. 23286, as modified by the Quitclaim Deed from California Water
Service Company to San Francisco dated August 22, 1961. The rights and
obligations of San Francisco and California Water Service Company under these
documents shall continue as therein set forth.
9.03 City of Hayward
     A. San Francisco and the City of Hayward (“Hayward”) entered into a water
supply contract on February 9, 1962 (“the 1962 contract”) which provides, inter
alia, that San Francisco will supply Hayward with all water supplemental to
sources and supplies of water owned or controlled by Hayward as of that date, in
sufficient quantity to supply the total water needs of the service area
described on an exhibit to the 1962 contract “on a permanent basis.” The service
area map attached as Exhibit C to the 1962 contract was amended in 1974 to
remove an area of land in the Hayward hills and in 2008 to make minor boundary
adjustments identified in SFPUC Resolution No. 08-0035.

-86-



--------------------------------------------------------------------------------



 



     B. The intention of the parties is to continue the 1962 contract, as
amended, in effect as the Individual Water Sales Contract between San Francisco
and Hayward. Accordingly, it shall not be necessary for San Francisco and
Hayward to enter into a new Individual Water Sales Contract pursuant to this
Article and approval of this Agreement by Hayward shall constitute approval of
both this Agreement and an Individual Water Sales Contract for purposes of
Section 1.03. The 1962 contract, as amended, will continue to describe the
service area of Hayward, while rates for water delivered to Hayward during the
Term shall be governed by Article 5 hereof. The 1962 contract, as amended, will
continue in force after the expiration of the Term.
9.04 Estero Municipal Improvement District
     A. San Francisco and the Estero Municipal Improvement District (“Estero”)
entered into a water supply contract on August 24, 1961, the term of which
continues until August 24, 2011 (“the 1961 Contract”). The 1961 Contract
provides, inter alia, that San Francisco will supply Estero with all water
supplemental to sources and supplies of water owned or controlled by Estero as
of that date, in sufficient quantity to supply the total water needs of the
service area described on an exhibit to the 1961 Contract.
     B. The intention of the parties is to terminate the 1961 Contract and
replace it with a new Individual Water Sales Contract which will become
effective on July 1, 2009. The new Individual Water Sales Contract will describe
the current service area of Estero. The Individual Supply Guarantee applicable
to Estero shall be 5.9 MGD, rather than being determined as provided in the 1961
Contract.
9.05 Stanford University
     A. The parties recognize that The Board of Trustees of The Leland Stanford
Junior University (“Stanford”) operates a non-profit university, and purchases
water from San Francisco for redistribution to the academic and related
facilities and activities of the university and to residents of Stanford, the
majority of whom are either employed by or students of Stanford. Stanford agrees
that all water furnished by San Francisco shall be used by Stanford only for
domestic purposes and those directly connected with the academic and related
facilities and activities of Stanford, and no water furnished by San Francisco
shall be used in any area now or hereafter leased or otherwise used for
industrial purposes or for commercial purposes other than those campus support
facilities that provide direct services to Stanford faculty, students or staff
such as the U.S. Post Office, the bookstore and Student Union.

-87-



--------------------------------------------------------------------------------



 



     Nothing in this Agreement shall preclude San Francisco from selling water
to any county, city, town, political subdivision or other public agency for
resale to Stanford or to customers within the service area of Stanford.
     B. Notwithstanding anything in Section 8.08 to the contrary, Stanford shall
have the right to assign to a public agency having the power of eminent domain
all or a portion of the rights of Stanford under this Agreement or the
Individual Water Sales Contract between it and San Francisco in connection with
the acquisition by such public agency of all or a portion of Stanford’s water
system. In the event of any such assignment of all the rights, privileges, and
obligations of Stanford under such contract, Stanford shall be relieved of all
further obligations under such contract, provided that the assignee public
agency expressly assumes Stanford’s obligations thereunder. In the event of such
an assignment of a portion of the rights, privileges, and obligations of
Stanford under such contract, Stanford shall be relieved of such obligations so
assigned thereunder, provided that the assignee public agency shall expressly
assume such obligations so assigned to it.
     Nothing in this Agreement shall require or contemplate any delivery of
water to Stanford in violation of the Act.
9.06 City of San Jose and City of Santa Clara
     A. Continued Supply on Temporary, Interruptible Basis. During the term of
the 1984 Agreement, San Francisco provided water to the City of San Jose (“San
Jose”) and the City of Santa Clara (“Santa Clara”) on a temporary, interruptible
basis pursuant to SFPUC Resolution No. 85-0256. Subject to termination or
reduction of supply as provided in Section 4.05 of this Agreement, San Francisco
will continue to supply water to San Jose and Santa Clara on a temporary,
interruptible basis pending a decision by the Commission, pursuant to
Section 4.05.H, as to whether to make San Jose and Santa Clara permanent
customers of the Regional Water System. San Francisco will furnish water to San
Jose and Santa Clara at the same rates as those applicable to other Wholesale
Customers pursuant to this Agreement. Water delivered to San Jose and Santa
Clara after July 1, 2009 may be limited by the SFPUC’s ability to meet the full
needs of all its other Retail and Wholesale Customers. The service areas of San
Jose and Santa Clara set forth in their Individual Water Sales Contracts may not
be expanded using the procedure set forth in Section 3.03. The combined annual
average water usage of San Jose and Santa Clara shall not exceed 9 MGD. The
allocation of that total

-88-



--------------------------------------------------------------------------------



 



amount between San Jose and Santa Clara shall be as set forth in their
Individual Water Sales Contracts.
     B. Reservation of Rights. In signing this Agreement, neither San Jose nor
Santa Clara waives any of its rights to contend, in the event that San Francisco
(1) elects to terminate or interrupt water deliveries to either or both of the
two cities prior to 2018 using the process set forth in Section 4.05, or
(2) does not elect to take either city on as a permanent customer in 2018, that
it is entitled to permanent customer status, pursuant to the Act or any other
federal or state law. In signing this Agreement, San Francisco does not waive
its right to deny any or all such contentions.
9.07 City of Brisbane, Guadalupe Valley Municipal Improvement District, Town of
Hillsborough
     A. The parties acknowledge that San Francisco has heretofore provided
certain quantities of water to the City of Brisbane (“Brisbane”), Guadalupe
Valley Municipal Improvement District (“Guadalupe”) and the Town of Hillsborough
(“Hillsborough”) at specified rates or without charge pursuant to obligations
arising out of agreements between the predecessors of San Francisco and these
parties, which agreements are referred to in judicial orders, resolutions of the
SFPUC and/or the 1960 contracts between San Francisco and Brisbane, Guadalupe
and Hillsborough. The parties intend to continue those arrangements and
accordingly agree as follows:
          1. Nothing in this Agreement is intended to alter, amend or modify the
terms of SFPUC Resolution No. 74-0653 or the indenture of July 18, 1908 between
the Guadalupe Development Company and the Spring Valley Water Company.
          2. Nothing in this Agreement is intended to alter, amend or modify the
Findings of Fact and Conclusions of Law and Judgment dated May 25, 1961 in that
certain action entitled City and County of San Francisco v. Town of Hillsborough
in the Superior Court of the State of California in and for the County of Marin,
No. 23282, as modified by the Satisfaction of Judgment filed October 23, 1961
and the Compromise and Release between Hillsborough and San Francisco dated
August 22, 1961. The rights and obligations of Hillsborough under these
documents shall continue as therein set forth.
          3. Nothing in this Agreement is intended to affect or prejudice any
claims, rights or remedies of Guadalupe or of Crocker Estate Company, a
corporation, or of Crocker

-89-



--------------------------------------------------------------------------------



 



Land Company, a corporation, or of San Francisco, or of their successors and
assigns, respectively, with respect to or arising out of that certain deed dated
May 22, 1884, from Charles Crocker to Spring Valley Water Works, a corporation,
recorded on May 24, 1884, in Book 37 of Deeds at page 356, Records of San Mateo
County, California, as amended by that certain Deed of Exchange of Easements in
Real Property and Agreement for Trade in Connection Therewith, dated July 29,
1954, recorded on August 4, 1954, in Book 2628, at page 298, Official Records of
said San Mateo County, or with respect to or arising out of that certain action
involving the validity or enforceability of certain provisions of said deed
entitled City and County of San Francisco v. Crocker Estate Company, in the
Superior Court of the State of California in and for the County of Marin, No.
23281.
///
///
///
///
///
///
///
///
///
///
///
///
///

-90-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF the parties have executed this Agreement by their duly
authorized officers.
CITY AND COUNTY OF SAN FRANCISCO
Acting by and through its Public Utilities Commission

         
By:
       
 
       
 
      Edward Harrington    
 
      General Manager    
 
        Date:                     , 2009    
 
        Approved by Commission Resolution No. 09-0069, adopted April 28, 2009  
 
 
              Michael Housh     Secretary to Commission    
 
        Approved as to form:    
 
        DENNIS J. HERRERA     City Attorney    
 
       
By:
       
 
       
 
      Joshua D. Milstein    
 
      Deputy City Attorney    

-91-



--------------------------------------------------------------------------------



 



Attachment A — Definitions
“1984 Agreement” refers to the 1984 Settlement Agreement and Master Water Sales
Contract between the City and County of San Francisco and certain Suburban
Purchasers in San Mateo County, Santa Clara County and Alameda County, which
expires on June 30, 2009.
“Act” refers to the Raker Act, 38 Stat. 242, the Act of Congress, enacted in
1913, that authorized the construction of the Hetch Hetchy system on federal
lands.
“Adjusted Proportional Annual Use” means the respective percentages of annual
water use, as adjusted to reflect deliveries of water by the Hetch Hetchy
Enterprise to outside City Retail Customers. The adjustment is calculated each
year as described in Section B of Attachment J and is shown on lines 18 and 19
of Table 1 of that Attachment.
“Agreement” refers to this Water Supply Agreement, by and among San Francisco
and the Wholesale Customers who approve this Agreement in accordance with
Section 1.03.
“BAWSCA” refers to the Bay Area Water Supply and Conservation Agency established
pursuant to Division 31 of the California Water Code (Water Code §§81300-81461)
or its successor and permitted assigns.
“CEQA” refers to the California Environmental Quality Act found at §§21000 et
seq. of the Public Resources Code and the Guidelines for the California
Environmental Quality Act found at §§15000 et seq. of Title 14 of the California
Code of Regulations, as amended from time to time.
“Commission” means the governing board of the SFPUC, whose members, as of the
date of this Agreement, are appointed by the Mayor of San Francisco and
confirmed by the San Francisco Board of Supervisors.
“Compliance Audit” refers to the annual audit of the Wholesale Revenue
Requirement by the Compliance Auditor required by Sections 7.03 through 7.05.
“Compliance Auditor” refers to the independent certified public accountant
chosen by the San Francisco Controller to conduct each fiscal year’s audit of
the SFPUC’s calculation of the Wholesale Revenue Requirement as provided in
Section 7.03.B.

Attachment A, Page 1



--------------------------------------------------------------------------------



 



“Countywide Cost Allocation Plan” refers to the full costs of the Water and
Hetch Hetchy Enterprises’ prorated share of San Francisco city government
expenses that are not directly billed to city departments, as determined by the
Controller of the City and County of San Francisco.
“Debt Service” means principal and interest paid during a fiscal year on
Indebtedness incurred by the SFPUC for the 2006 Revenue Bonds, Series A, and
subsequently issued Indebtedness (exclusive of 2006 Revenue Bonds Series B and
C), the proceeds of which are used or are scheduled to be used for the
acquisition or construction of New Regional Assets or to refund such
Indebtedness.
“Direct Retail” refers to Regional Water System capital or operating
expenditures that are incurred to provide water service solely to Retail
Customers.
“Direct Wholesale” refers to Regional Water System capital or operating
expenditures that are incurred to provide water service solely to one or more
Wholesale Customers.
“Drought” means a water shortage caused by lack of precipitation, as reflected
in resolutions of the Commission calling for voluntary or mandatory water
rationing based on evaluation of water stored or otherwise available to the
Regional Water System, whether or not the Commission declares a water shortage
emergency pursuant to Water Code §§ 350 et seq., as amended from time to time.
“Effective Date” refers to the date this Agreement will become effective in
accordance with the terms of Section 1.03.
“Emergency” means a sudden, non-drought event, such as an earthquake, failure of
Regional Water System infrastructure or other catastrophic event or natural
disaster that results in an insufficient supply of water available to the Retail
or Wholesale Service Areas for basic human consumption, firefighting,
sanitation, and fire protection.
“Encumbrance” or “Encumber” refers to the process by which the City Controller
certifies the availability of amounts previously appropriated by the Commission
for specifically identified SFPUC capital projects performed either by third
parties or through work orders to other City departments.

Attachment A, Page 2



--------------------------------------------------------------------------------



 



“Environmental Enhancement Surcharge” means the surcharge to be imposed by the
SFPUC on individual parties to this Agreement whose use exceeds their Interim
Supply Allocation when the collective use of water by all parties to this
Agreement is in excess of the Interim Supply Limitation.
“ERRP” refers to a SFPUC document entitled Emergency Response and Recovery Plan:
Regional Water System (“ERRP”) dated August 23, 2003, and updated November 2006.
“Excess Use Charges” are monthly charges set by the SFPUC, in the form of
multipliers, that are applied to the Wholesale Customer water rates during times
of mandatory rationing if a Wholesale Customer’s water usage is greater than its
shortage allocation. Excess Use Charges are further described in Section 4 of
the Tier 1 Shortage Plan (Attachment H).
“Existing Assets” refers to Regional and Hetch Hetchy Water-Only and
Water-Related capital assets plant in service as of June 30, 2009.
“Force Majeure Event” means an event not the fault of, and beyond the reasonable
control of, the party claiming excuse which makes it impossible or extremely
impracticable for such party to perform obligations imposed on it by this
Agreement, by virtue of its effect on physical facilities and their operation or
employees essential to such performance. Force Majeure Events include (a) an
“act of God” such as an earthquake, flood, earth movement, or similar
catastrophic event, (b) an act of the public enemy, terrorism, sabotage, civil
disturbance or similar event, (c) a strike, work stoppage, picketing or similar
concerted labor action, (d) delays in construction caused by unanticipated
negligence or breach of contract by a third party or inability to obtain
essential materials after diligent and timely efforts; or (e) an order or
regulation issued by a federal or state regulatory agency after the Effective
Date or a judgment or order entered by a federal or state court after the
Effective Date.
“Fundamental Rights” of Wholesale Customers are their status as parties to this
Agreement, their allocation of water recognized in Section 3.02, their
protection against arbitrary, unreasonable, or unjustly discriminatory rates
provided in Section 6.04, and any specific rights described in Article 9.
“Hetch Hetchy Enterprise” refers to Hetch Hetchy Water and Power Enterprise, a
SFPUC operating department.

Attachment A, Page 3



--------------------------------------------------------------------------------



 



“Include” and its variants mean “including but not limited to” whenever used in
this Agreement, regardless of whether or not it is capitalized.
“Indebtedness” includes revenue bonds, bond anticipation notes, certificates of
participation (excluding certificates of participation towards which SFPUC
contributes debt service as an operating expense), and commercial paper.
“Individual Water Sales Contract” refers to the contracts between each Wholesale
Customer and San Francisco contemplated in Section 9.01 that details
customer-specific matters such as location of service connections, service area
maps and other matters specific to that customer.
“Individual Supply Guarantee” refers to each Wholesale Customer’s share of the
Supply Assurance, as shown in Attachment C.
“Interim Supply Allocation” refers to each Wholesale Customer’s share, to be
established by the SFPUC pursuant to Section 4.02, of the Interim Supply
Limitation.
“Interim Supply Limitation” refers to the 265 MGD annual average limitation on
water deliveries until December 31, 2018 from Regional Water System watersheds
imposed by the SFPUC in its approval of the WSIP in Resolution Number 08-0200
dated October 30, 2008.
“Joint,” when used in connection with Hetch Hetchy Enterprise assets or
expenses, refers to assets used or expenses incurred in providing both water
supply (“Water-Related”) and in the generation and transmission of electrical
energy (“Power-Related”).
“Local System Water” refers to Regional Water System water supplies developed in
San Mateo, Alameda and Santa Clara Counties or otherwise not produced by the
Hetch Hetchy Enterprise under rights of way granted by the Raker Act.
“MGD” refers to an average flow rate of one million gallons per day over a
specific time period, often a year. For example, one MGD is equal to 365 million
gallons per year or 1,120 acre feet per year.
“Net Annual Debt Service” refers to debt service less payments made from
proceeds of Indebtedness (e.g., capitalized interest), earnings on bond proceeds
(e.g., reserve fund earnings) used to pay Debt Service, and interest paid from
renewed commercial paper, or from reserve fund liquidation.

Attachment A, Page 4



--------------------------------------------------------------------------------



 



“New Assets” refers to Regional and Hetch Hetchy Water-Only and Water-Related
capital assets added to Regional Water System plant in service after June 30,
2009.
“New Regional Assets” refers to New Assets placed in service on or after July 1,
2009 that are used and useful in delivering water to Wholesale Customers. The
following four categories comprise New Regional Assets:
          1. Water Enterprise Regional Assets
          2. Water Enterprise Direct Wholesale Assets
          3. Hetch Hetchy Water Only Assets
          4. Water-Related portion (45 percent) of Hetch Hetchy Joint Assets
“Power-Only,” when used with reference to Hetch Hetchy Enterprise capital costs
and operating and maintenance expenses, means capital costs and expenses that
are incurred solely for the construction and operation of assets used to
generate and transmit electrical energy.
“Power-Related” refers to the power related portion (55%) of Joint Hetch Hetchy
Enterprise assets or expenses.
“Prepayment” refers to payments of principal and interest amounts not due in the
year the prepayment is made, as described in Section 5.03.
“Proportional Annual Use” means the shares of deliveries from the Regional Water
System used by City Retail Customers and by the Wholesale Customers in a fiscal
year, expressed as a percentage. The percentages of annual use are calculated
each year as described in Section B of Attachment J and are shown on lines 10
and 11 of Table 1 of that Attachment.
“Proportional Water Use” refers the general principle of allocating Regional
Water System costs based on the relative purchases of water by Retail and
Wholesale Customers.
“Regional,” when used with reference to Water Enterprise capital assets and
operating expenses, refers to assets and expenses that benefit Wholesale and
Regional Customers.
“Regional Water System” means the water storage, transmission and treatment
system operated by the SFPUC in Tuolumne, Stanislaus, San Joaquin, Alameda,
Santa Clara, San Mateo and San Francisco counties, including projects
constructed under the WSIP, but excluding Direct Retail and Direct Wholesale
assets.

Attachment A, Page 5



--------------------------------------------------------------------------------



 



“Retail Customers” means any customer that purchases water from San Francisco
that is not a Wholesale Customer, whether located inside or outside of San
Francisco.
“Retail Service Area” means the areas where SFPUC sells water to Retail
Customers.
“Retail Water” means water sold by the SFPUC to its Retail Customers within and
outside San Francisco.
“San Francisco” refers to the City and County of San Francisco.
“SFPUC” refers to the San Francisco Public Utilities Commission as an operating
department of San Francisco, the General Manager of which reports to the
Commission.
“SFPUC Bureaus” refers to the portions of the SFPUC that provide support
services to the SFPUC Operating Departments. These presently consist of the
General Manager’s Office, Business Services, and External Affairs.
“SFPUC Operating Departments” refers to the Water, Hetch Hetchy and Wastewater
Program Enterprises under the control and management of the SFPUC pursuant to
the San Francisco Charter.
“Substantially Expended”: A bond issue series is substantially expended when 98%
of the proceeds and investment earnings contributed to the project fund have
been expended.
“Supply Assurance” means the 184 MGD maximum annual average metered supply of
water dedicated by San Francisco to public use in the Wholesale Service Area
(not including San Jose and Santa Clara) in the 1984 Agreement and Section 3.01
of this Agreement.
“Term” means the 25-year term commencing July 1, 2009, including one or both
5-year extensions authorized by Section 2.02.A and B.
“Tier 1 Shortage Plan” refers to the Water Shortage Allocation Plan (Attachment
H) adopted by the SFPUC and the Wholesale Customers in conjunction with this
Agreement describing the method for allocating water between the SFPUC and the
Wholesale Customers collectively for shortages of up to 20% of deliveries from
the Regional Water System, as amended from time-to-time.

Attachment A, Page 6



--------------------------------------------------------------------------------



 



“Water Enterprise” refers to the San Francisco Water Department (SFWD), an SFPUC
Operating Department.
“Water Management Charge” refers to the charge collected by San Francisco on
behalf of BAWSCA for local water resource development in the Wholesale Service
Area pursuant to Section 3.06 of this Agreement.
“Water-Only,” when used with reference to Hetch Hetchy Enterprise capital costs
and operating and maintenance expenses, means capital costs and expenses that
are incurred solely for the construction and operation of assets used to protect
water quality or to provide for the delivery of water for consumptive purposes.
“Water-Related” refers to the water related portion (45%) of Joint Hetch Hetchy
Enterprise assets or expenses.
“Water Supply Development Report” refers to the annual report prepared pursuant
to Section 4.05, and submitted to the Commission for purposes of estimating
whether Regional Water System demand will be within the Interim Supply
Limitation by June 30, 2018.
“Wheeling Statute” refers to Article 4 of Chapter 11 of the California Water
Code, as amended from time to time.
“Wholesale Capital Fund” is the account established by the SFPUC for deposit of
Wholesale Customer revenue that is used to fund the wholesale share of
revenue-funded New Regional Assets, as described in Section 6.08.
“Wholesale Customer” or “Customers” means one or more of the 27 water customers
identified in Section 1.01 that are contracting for purchase of water from San
Francisco pursuant to this Agreement.
“Wholesale Revenue Coverage” refers to the additional dollar amount included in
wholesale rates each fiscal year that is charged to Wholesale Customers by the
SFPUC for their proportionate share of Debt Service coverage under
Section 6.06.A.
“Wholesale Revenue Coverage Reserve” refers to the account established by the
SFPUC for deposit of Wholesale Revenue Coverage under Section 6.06.B.

Attachment A, Page 7



--------------------------------------------------------------------------------



 



“Wholesale Revenue Requirement” means the calculated Wholesale Customer portion
of SFPUC Regional Water System capital and operating costs as determined in
accordance with the provisions of Article 5 of this Agreement, formerly called
the “Suburban Revenue Requirement” in the 1984 Agreement.
“Wholesale Service Area” means the combined service areas of the Wholesale
Customers, as delineated on the service area maps attached to each Individual
Water Sales Contract.
“WSIP” refers to the Water System Improvement Program approved by the Commission
in Resolution No. 08-0200 on October 30, 2008, as amended from time to time.

Attachment A, Page 8



--------------------------------------------------------------------------------



 



ATTACHMENT B
WHOLESALE CUSTOMER REGIONAL WATER SYSTEM PURCHASES FY 2007-2008*
(To determine 75% approval process for Section 1.02)

          WHOLESALE CUSTOMER   MGD
Alameda County Water District
    12.90  
California Water Service Company
    37.72  
City of Brisbane
    0.23  
City of Burlingame
    4.50  
City of Daly City
    4.49  
City of East Palo Alto
    2.16  
City of Hayward
    19.33  
City of Menlo Park
    3.69  
City of Millbrae
    2.46  
City of Milpitas
    6.95  
City of Mountain View
    10.51  
City of Palo Alto
    12.72  
City of Redwood City
    11.01  
City of San Bruno
    1.86  
City of San Jose
    4.80  
City of Santa Clara
    3.49  
City of Sunnyvale
    10.52  
Coastside County Water District
    2.08  
Estero Municipal Improvement District
    5.51  
Guadalupe Valley Municipal Improvement District
    0.40  
Mid-Peninsula Water District
    3.25  
North Coast County Water District
    3.25  
Purissima Hills Water District
    2.31  
Skyline County Water District
    0.16  
Stanford University
    2.31  
Town of Hillsborough
    3.83  
Westborough Water District
    0.95  
Total
    173.39  

 

*   Source: SFPUC Commercial Division Records       Note: FY 2007-2008 was a
Leap Year with 366 days.

 



--------------------------------------------------------------------------------



 



ATTACHMENT C
INDIVIDUAL SUPPLY GUARANTEES

                      (1)   (2) WHOLESALE CUSTOMER   100 Cubic Feet *   MGD
Alameda County Water District
    6,714,439       13.760  
California Water Service Company**
    17,320,807       35.499  
City of Brisbane
    224,435       0.460  
City of Burlingame
    2,553,753       5.234  
City of Daly City
    2,094,386       4.292  
City of East Palo Alto
    957,813       1.963  
City of Menlo Park
    2,174,231       4.456  
City of Millbrae
    1,538,120       3.152  
City of Milpitas
    4,504,533       9.232  
City of Mountain View
    6,567,648       13.460  
City of Palo Alto
    8,331,697       17.075  
City of Redwood City
    5,333,115       10.930  
City of San Bruno
    1,583,899       3.246  
City of Sunnyvale
    6,138,122       12.580  
Coastside County Water District
    1,061,453       2.175  
Estero Municipal Improvement District
    2,878,807       5.900  
Guadalupe Valley Municipal Improvement District
    254,436       0.521  
Mid-Peninsula Water District
    1,898,707       3.891  
North Coast County Water District
    1,872,928       3.838  
Purissima Hills Water District
    792,832       1.625  
Skyline County Water District
    88,537       0.181  
Stanford University
    1,479,764       3.033  
Town of Hillsborough
    1,995,644       4.090  
Westborough Water District
    644,172       1.320  
Total:***
    79,004,278       161.913  

 

*   100 Cubic feet equals MGD divided by 0.00000204946. Figures in this column
are calculated using unrounded MGD values and are more precise than the figures
listed in column (2).   **   Includes quantities from Los Trancos County Water
District and Palomar Park Water District.   ***   Total does not equal sum of
MGD figures due to rounding. Total is not 184 MGD because table does not include
the City of Hayward.   ****   Cordilleras Mutual Water Association is not a
party to this Agreement, but it has its own Supply Assurance of 3,007 hundred
cubic feet (CCF).

 



--------------------------------------------------------------------------------



 



ATTACHMENT D
PROCEDURE FOR PRO-RATA REDUCTION OF WHOLESALE CUSTOMERS’ INDIVIDUAL
SUPPLY GUARANTEES
(SECTION 3.02).
     The 23 wholesale customers listed on Attachment C have individual Supply
Guarantees that total approximately 161.9 MGD.
     If the amount of water purchased from SFPUC by Hayward exceeds 22.1 MGD for
three consecutive fiscal years, the individual Supply Guarantees of each of
those 23 wholesale customers will be reduced as described below.
STEP ONE:
     Obtain the average annual excess purchases during the three fiscal year
period. For example, assume Hayward uses 25.0 MGD, 24.2 MGD and 26.0 MGD in
three consecutive years. The average annual excess use for that period is 2.9
MGD; calculated as follows:
(EQUATION) [f53985f5398501.gif]
186.9 MGD – 184.0 MGD = 2.9 MGD
STEP TWO:
     Allocate the excess purchases among the 23 Wholesale Customers in
proportion to each customer’s Supply Guarantee as a percentage of the total
Supply Guarantees (161.9 MGD as of FY 2009-10).
     For example, assume that Wholesale Customer A’s Supply Guarantee is 12.0
MGD. Wholesale Customer A’s percentage share of the total individual supply
guarantees is 0.074, calculated as follows:
(EQUATION) [f53985f5398502.gif]
and its share of the excess use is 0.22 MGD, calculated as follows:
(EQUATION) [f53985f5398503.gif]

 



--------------------------------------------------------------------------------



 



STEP THREE:
     Determine Wholesale Customer’s adjusted Supply Guarantee by subtracting the
result of Step Two from the Wholesale Customer’s Supply Guarantee:
12 MGD - 0.22 MGD = 11.78 MGD
**********
     Adjustments will be made at intervals comprised of distinct three-year
periods of use by Hayward in excess of 22.1 MGD rather than overlapping periods.
For example, assuming that the first adjustment were to occur in FY 2014-15
(based on use during FY 2011-12, FY 2012-13 and FY 2013-14), a second adjustment
will not occur earlier than three full fiscal years thereafter (ie., FY 2017-18,
based on use by Hayward in FY 2014-15, FY 2015-16 and FY 2016-17). The figures
used in the second and subsequent adjustments will reflect previous adjustments.
For example, a second adjustment will use 158.9 MGD as the total of individual
Supply Guarantees (161.6 MGD - 2.7 MGD = 158.9 MGD).
     For purposes of simplicity, the volumetric units used in the foregoing
example are MGD. For actual adjustment calculations, the unit employed will be
hundreds of cubic feet (“ccf”), the unit by which the SFPUC measures water
deliveries for billing purposes.



The procedure described and illustrated above is independent of and unrelated to
the establishment by the SFPUC of Interim Supply Limitations described in
Article 4.

ATTACHMENT D Page 2



--------------------------------------------------------------------------------



 



ATTACHMENT E
MINIMUM ANNUAL PURCHASE QUANTITIES
(Section 3.07.C)

              MINIMUM ANNUAL PURCHASE     QUANTITY AGENCY   (IN MGD)
Alameda County Water District
    7.648  
City of Milpitas
    5.341  
City of Mountain View
    8.930  
City of Sunnyvale
    8.930  

 



--------------------------------------------------------------------------------



 



ATTACHMENT F
WATER SALES CONTRACT
     This Contract, dated as of                                         , 2009,
is entered into by and between the City and County of San Francisco (“San
Francisco”) and                                                           
                                                         
                                                                                
                                                                           
(“Customer”).

RECITALS
     San Francisco and the Customer have entered into a Water Supply Agreement
(“WSA”), which sets forth the terms and conditions under which San Francisco
will continue to furnish water for domestic and other municipal purposes to
Customer and to other Wholesale Customers. The WSA contemplates that San
Francisco and each individual Wholesale Customer will enter into an individual
contract describing the location or locations at which water will be delivered
to each customer by the San Francisco Public Utilities Commission (“SFPUC”), the
customer’s service area within which water so delivered is to be sold, and other
provisions unique to the individual purchaser. This Water Sales Contract is the
individual contract contemplated by the WSA.
AGREEMENTS OF THE PARTIES
1. Incorporation of the WSA
     The terms and conditions of the WSA are incorporated into this Contract as
if set forth in full herein.
2. Term
     Unless explicitly provided to the contrary in Article 9 of the WSA, the
term of this Contract shall be identical to that provided in Section
                     of the WSA.

 



--------------------------------------------------------------------------------



 



3. Service Area
     Water delivered by San Francisco to the Customer may be used or sold within
the service area shown on the map designated Exhibit A attached hereto. Except
as provided in Section                      of the WSA, Customer shall not
deliver or sell any water provided by San Francisco outside of this area without
the prior written consent of the General Manager of the SFPUC.
4. Location and Description of Service Connections
     Sale and delivery of water to Customer will be made through a connection or
connections to the SFPUC Regional Water System at the location or locations
shown on Exhibit A attached hereto and with the applicable present account
number, description, connection size, and meter size shown on Exhibit B attached
hereto.
5. Interties With Other Systems.
     Customer maintains interties with neighboring water systems at the location
or locations shown on Exhibit A attached hereto and with the connection size(s)
as shown on Exhibit C attached hereto.
6. Billing and Payment
     San Francisco shall compute the amounts of water delivered and bill
Customer therefor on a monthly basis. The bill shall show the separate
components of the charge (e.g., service, consumption, demand). Customer shall
pay the amount due within thirty (30) days after receipt of the bill.
     If Customer disputes the accuracy of any portion of the water bill it shall
(a) notify the General Manager of the SFPUC in writing of the specific nature of
the dispute and (b) pay the undisputed portion of the bill within thirty
(30) days after receipt. Customer shall meet with the General Manager of the
SFPUC or a delegate to discuss the disputed portion of the bill.

ATTACHMENT F, Page 2



--------------------------------------------------------------------------------



 



7.,8.,9... Other Specialized Provisions
     [Certain Wholesale Customers will require additional provisions in their
individual contracts addressed to issues such as minimum and/or maximum water
delivery quantities, prior authorized wheeling arrangements, maximum expansion
of the service area, etc. These and other provisions addressing issues unique to
the particular Wholesale Customer may be added here, subject to the provisions
of Section 9.01 of the WSA.]
     IN WITNESS WHEREOF, the parties hereto have executed this Contract, to
become effective upon the effectiveness of the WSA, by their duly authorized
representatives.

          CITY AND COUNTY OF SAN FRANCISCO Acting by and through its Public
Utilities
Commission
 
       
BY
      Date:                     , 2009
 
       
 
  Edward Harrington    
 
  General Manager    
 
        NAME OF WHOLESALE CUSTOMER
 
       
BY
      Date:                     , 2009
 
       
 
  Name:    
 
  Title:    

Note:   This attachment is provided for the convenience of the prospective
parties to the Water Supply Agreement and associated individual contracts. The
format may be modified as desired by San Francisco and Wholesale Customer,
subject to Section 9.01 of the WSA.

ATTACHMENT F, Page 3



--------------------------------------------------------------------------------



 



      (SFPUC LOGO) [f53985f5398504.gif]   ATTACHMENT G

Water Quality
Notification and Communications Plan
Revision 4
January 2006
(GRAPHIC) [f53985f5398505.gif]
Updated by:
Water Quality Engineering
Olivia Chen Consultants, Inc.

 



--------------------------------------------------------------------------------



 



Attachment H

Water Shortage Allocation Plan
This Interim Water Shortage Allocation Plan (“Plan”) describes the method for
allocating water between the San Francisco Public Utilities Commission (“SFPUC”)
and the Wholesale Customers collectively during shortages caused by drought. The
Plan implements a method for allocating water among the individual Wholesale
Customers which has been adopted by the Wholesale Customers. The Plan includes
provisions for transfers, banking, and excess use charges. The Plan applies only
when the SFPUC determines that a system-wide water shortage due to drought
exists, and all references to “shortages” and “water shortages” are to be so
understood. This Plan was adopted pursuant to Section 7.03(a) of the 1984
Settlement Agreement and Master Water Sales Contract and has been updated to
correspond to the terminology used in the June 2009 Water Supply Agreement
between the City and County of San Francisco and Wholesale Customers in Alameda
County, San Mateo County and Santa Clara County (“Agreement”).
SECTION 1. SHORTAGE CONDITIONS
1.1. Projected Available SFPUC Water Supply. The SFPUC shall make an annual
determination as to whether or not a shortage condition exists. The
determination of projected available water supply shall consider, among other
things, stored water, projected runoff, water acquired by the SFPUC from
non-SFPUC sources, inactive storage, reservoir losses, allowance for carryover
storage, and water bank balances, if any, described in Section 3.
1.2 Projected SFPUC Purchases. The SFPUC will utilize purchase data, including
volumes of water purchased by the Wholesale Customers and by Retail Customers
(as those terms are used in the Agreement) in the year immediately prior to the
drought, along with other available relevant information, as a basis for
determining projected system-wide water purchases from the SFPUC for the
upcoming year.
1.3. Shortage Conditions. The SFPUC will compare the available water supply
(Section 1.1) with projected system-wide water purchases (Section 1.2). A
shortage condition exists if the SFPUC determines that the projected available
water supply is less than projected system-wide water purchases in the upcoming
Supply Year (defined as the period from July 1 through June 30). When a shortage
condition exists, SFPUC will determine whether voluntary or mandatory actions
will be required to reduce purchases of SFPUC water to required levels.
1.3.1 Voluntary Response. If the SFPUC determines that voluntary actions will be
sufficient to accomplish the necessary reduction in water use throughout its
service area, the SFPUC and the Wholesale Customers will make good faith efforts
to reduce their water purchases to stay within their annual shortage allocations
and associated monthly water use budgets. The SFPUC will not impose excess use
charges during periods of voluntary rationing, but may suspend the prospective
accumulation of water bank credits, or impose a ceiling on further accumulation
of bank credits, consistent with Section 3.2.1 of this Plan.

1



--------------------------------------------------------------------------------



 



1.3.2 Mandatory Response. If the SFPUC determines that mandatory actions will be
required to accomplish the necessary reduction in water use in the SFPUC service
area, the SFPUC may implement excess use charges as set forth in Section 4 of
this Plan.
1.4. Period of Shortage. A shortage period commences when the SFPUC determines
that a water shortage exists, as set forth in a declaration of water shortage
emergency issued by the SFPUC pursuant to California Water Code Sections 350 et
seq. Termination of the water shortage emergency will be declared by resolution
of the SFPUC.
SECTION 2. SHORTAGE ALLOCATIONS
2.1. Annual Allocations between the SFPUC and the Wholesale Customers. The
annual water supply available during shortages will be allocated between the
SFPUC and the collective Wholesale Customers as follows:

                  Level of System Wide   Share of Available Water Reduction in
Water Use           Wholesale Customers Required   SFPUC Share   Share  
5% or less
    35.5 %     64.5 %
6% through 10%
    36.0 %     64.0 %
11% through 15%
    37.0 %     63.0 %
16% through 20%
    37.5 %     62.5 %

The water allocated to the SFPUC shall correspond to the total allocation for
all Retail Customers.
2.2 Annual Allocations among the Wholesale Customers. The annual water supply
allocated to the Wholesale Customers collectively during system wide shortages
of 20 percent or less will be apportioned among them based on a methodology
adopted by all of the Wholesale Customers, as described in Section 3.11(C) of
the Agreement. In any year for which the methodology must be applied, the Bay
Area Water Supply and Conservation Agency (“BAWSCA”) will calculate each
Wholesale Customer’s individual percentage share of the amount of water
allocated to the Wholesale Customers collectively pursuant to Section 2.1.
Following the declaration or reconfirmation of a water shortage emergency by the
SFPUC, BAWSCA will deliver to the SFPUC General Manager a list, signed by the
President of BAWSCA’s Board of Directors and its General Manager, showing each
Wholesale Customer together with its percentage share and stating that the list
has been prepared in accordance with the methodology adopted by the Wholesale
Customers. The SFPUC shall allocate water to each Wholesale Customer, as
specified in the list. The shortage allocations so established may be
transferred as provided in Section 2.5 of this Plan. If BAWSCA or all Wholesale
Customers do not provide the SFPUC with individual allocations, the SFPUC may
make a final allocation decision after first meeting and discussing allocations
with BAWSCA and the Wholesale Customers.
The methodology adopted by the Wholesale Customers utilizes the rolling average
of each individual Wholesale Customer’s purchases from the SFPUC during the
three immediately

2



--------------------------------------------------------------------------------



 



preceding Supply Years. The SFPUC agrees to provide BAWSCA by November 1 of each
year a list showing the amount of water purchased by each Wholesale Customer
during the immediately preceding Supply Year. The list will be prepared using
Customer Service Bureau report MGT440 (or comparable official record in use at
the time), adjusted as required for any reporting errors or omissions, and will
be transmitted by the SFPUC General Manager or his designee.
2.3. Limited Applicability of Plan to System Wide Shortages Greater Than Twenty
Percent. The allocations of water between the SFPUC and the Wholesale Customers
collectively, provided for in Section 2.1, apply only to shortages of 20 percent
or less. The SFPUC and Wholesale Customers recognize the possibility of a
drought occurring which could create system-wide shortages greater than
20 percent despite actions taken by the SFPUC aimed at reducing the probability
and severity of water shortages in the SFPUC service area. If the SFPUC
determines that a system wide water shortage greater than 20 percent exists, the
SFPUC and the Wholesale Customers agree to meet within 10 days and discuss
whether a change is required to the allocation set forth in Section 2.1 in order
to mitigate undue hardships that might otherwise be experienced by individual
Wholesale Customers or Retail Customers. Following these discussions, the Tier 1
water allocations set forth in Section 2.1 of this Plan, or a modified version
thereof, may be adopted by mutual written consent of the SFPUC and the Wholesale
Customers. If the SFPUC and Wholesale Customers meet and cannot agree on an
appropriate Tier 1 allocation within 30 days of the SFPUC’s determination of
water shortage greater than 20 percent, then (1) the provisions of
Section 3.11(C) of the Agreement will apply, unless (2) all of the Wholesale
Customers direct in writing that a Tier 2 allocation methodology agreed to by
them be used to apportion the water to be made available to the Wholesale
Customers collectively, in lieu of the provisions of Section 3.11(C).
The provisions of this Plan relating to transfers (in Section 2.5), banking (in
Section 3), and excess use charges (in Section 4) shall continue to apply during
system-wide shortages greater than 20 percent.
2.4. Monthly Water Budgets. Within 10 days after adopting a declaration of water
shortage emergency, the SFPUC will determine the amount of Tier 1 water
allocated to the Wholesale Customers collectively pursuant to Section 2.1. The
SFPUC General Manager, using the Tier 2 allocation percentages shown on the list
delivered by BAWSCA pursuant to Section 2.2, will calculate each Wholesale
Customer’s individual annual allocation. The SFPUC General Manager, or his
designee, will then provide each Wholesale Customer with a proposed schedule of
monthly water budgets based on the pattern of monthly water purchases during the
Supply Year immediately preceding the declaration of shortage (the “Default
Schedule”). Each Wholesale Customer may, within two weeks of receiving its
Default Schedule, provide the SFPUC with an alternative monthly water budget
that reschedules its annual Tier 2 shortage allocation over the course of the
succeeding Supply Year. If a Wholesale Customer does not deliver an alternative
monthly water budget to the SFPUC within two weeks of its receipt of the Default
Schedule, then its monthly budget for the ensuing Supply Year shall be the
Default Schedule proposed by the SFPUC.
Monthly Wholesale Customer water budgets will be derived from annual Tier 2
allocations for purposes of accounting for excess use. Monthly Wholesale
Customer water budgets shall be adjusted during the year to account for
transfers of shortage allocation under Section 2.5 and

3



--------------------------------------------------------------------------------



 



transfers of banked water under Section 3.4.
2.5. Transfers of Shortage Allocations. Voluntary transfers of shortage
allocations between the SFPUC and any Wholesale Customers, and between any
Wholesale Customers, will be permitted using the same procedure as that for
transfers of banked water set forth in Section 3.4. The SFPUC and BAWSCA shall
be notified of each transfer. Transfers of shortage allocations shall be deemed
to be an emergency transfer and shall become effective on the third business day
after notice of the transfer has been delivered to the SFPUC. Transfers of
shortage allocations shall be in compliance with Section 3.05 of the Agreement.
The transferring parties will meet with the SFPUC, if requested, to discuss any
effect the transfer may have on its operations.
SECTION 3. SHORTAGE WATER BANKING
3.1. Water Bank Accounts. The SFPUC shall create a water bank account for itself
and each Wholesale Customer during shortages in conjunction with its resale
customer billing process. Bank accounts will account for amounts of water that
are either saved or used in excess of the shortage allocation for each agency;
the accounts are not used for tracking billings and payments. When a shortage
period is in effect (as defined in Section 1.4), the following provisions for
bank credits, debits, and transfers shall be in force. A statement of bank
balance for each Wholesale Customer will be included with the SFPUC’s monthly
water bills.
3.2. Bank Account Credits. Each month, monthly purchases will be compared to the
monthly budget for that month. Any unused shortage allocation by an agency will
be credited to that agency’s water bank account. Credits will accumulate during
the entire shortage period, Subject to potential restrictions imposed pursuant
to Section 3.2.1. Credits remaining at the end of the shortage period will be
zeroed out; no financial or other credit shall be granted for banked water.
3.2.1. Maximum Balances. The SFPUC may suspend the prospective accumulation of
credits in all accounts. Alternatively, the SFPUC may impose a ceiling on
further accumulation of credits in water bank balances based on a uniform ratio
of the bank balance to the annual water allocation. In making a decision to
suspend the prospective accumulation of water bank credits, the SFPUC shall
consider the available water supply as set forth in Section 1.1 of this Plan and
other reasonable, relevant factors.
3.3. Account Debits. Each month, monthly purchases will be compared to the
budget for that month. Purchases in excess of monthly budgets will be debited
against an agency’s water bank account. Bank debits remaining at the end of the
fiscal year will be subject to excess use charges (see Section 4).
3.4. Transfers of Banked Water. In addition to the transfers of shortage
allocations provided for in Section 2.5, voluntary transfers of banked water
will also be permitted between the SFPUC and any Wholesale Customer, and among
the Wholesale Customers. The volume of transferred water will be credited to the
transferee’s water bank account and debited against the transferor’s water bank
account. The transferring parties must notify the SFPUC and BAWSCA of each
transfer in writing (so that adjustments can be made to bank accounts), and will
meet with the SFPUC, if requested, to discuss any affect the transfer may have
on SFPUC operations. Transfers of banked water shall be deemed to be an
emergency transfer and shall become effective on the third business day after
notice of the transfer has been delivered to the SFPUC.

4



--------------------------------------------------------------------------------



 



If the SFPUC incurs extraordinary costs in implementing transfers, it will give
written notice to the transferring parties within ten (10) business days after
receipt of notice of the transfer. Extraordinary costs means additional costs
directly attributable to accommodating transfers and which are not incurred in
non-drought years nor simply as a result of the shortage condition itself.
Extraordinary costs shall be calculated in accordance with the procedures in the
Agreement and shall be subject to the disclosure and auditing requirements in
the Agreement. In the case of transfers between Wholesale Customers, such
extraordinary costs shall be considered to be expenses chargeable solely to
individual Wholesale Customers and shall be borne equally by the parties to the
transfer. In the case of transfers between the SFPUC and a Wholesale Customer,
the SFPUC’s share of any extraordinary transfer costs shall not be added to the
Wholesale Revenue Requirement.
3.4.1. Transfer Limitations. The agency transferring banked water will be
allowed to transfer no more than the accumulated balance in its bank. Transfers
of estimated prospective banked credits and the “overdrafting” of accounts shall
not be permitted. The price of transfer water originally derived from the SFPUC
system is to be determined by the transferring parties and is not specified
herein. Transfers of banked water shall be in compliance with Section 3.05 of
the Agreement.
SECTION 4. WHOLESALE EXCESS USE CHARGES
4.1. Amount of Excess Use Charges. Monthly excess use charges shall be
determined by the SFPUC at the time of the declared water shortage consistent
with the calendar in Section 6 and in accordance with Section 6.03 of the
Agreement. The excess use charges will be in the form of multipliers applied to
the rate in effect at the time the excess use occurs. The same excess use charge
multipliers shall apply to the Wholesale Customers and all Retail Customers. The
excess use charge multipliers apply only to the charges for water delivered at
the rate in effect at the time the excess use occurred.
4.2 Monitoring Suburban Water Use. During periods of voluntary rationing, water
usage greater than a customer’s allocation (as determined in Section 2) will be
indicated on each SFPUC monthly water bill. During periods of mandatory
rationing, monthly and cumulative water usage greater than a Wholesale
Customer’s shortage allocation and the associated excess use charges will be
indicated on each SFPUC monthly water bill.
4.3. Suburban Excess Use Charge Payments. An annual reconciliation will be made
of monthly excess use charges according to the calendar in Section 6. Annual
excess use charges will be calculated by comparing total annual purchases for
each Wholesale Customer with its annual shortage allocation (as adjusted for
transfers of shortage allocations and banked water, if any). Excess use charge
payments by those Wholesale Customers with net excess use will be paid according
to the calendar in Section 6. The SFPUC may dedicate excess use charges paid by
Wholesale Customers toward the purchase of water from the State Drought Water
Bank or other willing sellers in order to provide additional water to the
Wholesale Customers. Excess use charges paid by the Wholesale Customers
constitute Wholesale Customer revenue and shall be included within the SFPUC’s
annual Wholesale Revenue Requirement calculation.

5



--------------------------------------------------------------------------------



 



SECTION 5. GENERAL PROVISIONS GOVERNING WATER SHORTAGE
ALLOCATION PLAN
5.1. Construction of Terms. This Plan is for the sole benefit of the parties and
shall not be construed as granting rights to any person other than the parties
or imposing obligations on a party to any person other than another party.
5.2. Governing Law. This Plan is made under and shall be governed by the laws of
the State of California.
5.3. Effect on Agreement. This Plan describes the method for allocating water
between the SFPUC and the collective Wholesale Customers during system-wide
water shortages of 20 percent or less. This Plan also provides for the SFPUC to
allocate water among the Wholesale Customers in accordance with directions
provided by the Wholesale Customers through BAWSCA under Section 2.2, and to
implement a program by which such allocations may be voluntarily transferred
among the Wholesale Customers. The provisions of this Plan are intended to
implement Section 3.11(C) of the Agreement and do not affect, change or modify
any other section, term or condition of the Agreement.
5.4. Inapplicability of Plan to Allocation of SFPUC System Water During
Non-Shortage Periods. The SFPUC’s agreement in this Plan to a respective share
of SFPUC system water during years of shortage shall not be construed to provide
a basis for the allocation of water between the SFPUC and the Wholesale
Customers when no water shortage emergency exists.
5.5. Termination. This Plan shall expire at the end of the Term of the
Agreement.. The SFPUC and the Wholesale Customers can mutually agree to revise
or terminate this Plan prior to that date due to changes in the water delivery
capability of the SFPUC system, the acquisition of new water supplies, and other
factors affecting the availability of water from the SFPUC system during times
of shortage.
SECTION 6. ALLOCATION CALENDAR
6.1. Annual Schedule. The annual schedule for the shortage allocation process is
shown below. This schedule may be changed by the SFPUC to facilitate
implementation.

6



--------------------------------------------------------------------------------



 



6.1.1

              In All Years   Target Dates
1.
  SFPUC delivers list of annual purchases by each Wholesale Customer during the
immediately preceding Supply Year   November 1
 
       
2.
  SFPUC meets with the Wholesale Customers and presents water supply forecast
for the following Supply Year   February
 
       
3.
  SFPUC issues initial estimate of available water supply   February 1
 
       
4.
  SFPUC announces potential first year of drought (if applicable)   February 1
 
       
5.
  SFPUC and Wholesale Customers meet upon request to exchange information
concerning water availability and projected system-wide purchases   February
1-May 31
 
       
6.
  SFPUC issues revised estimate of available water supply, and confirms
continued potential shortage conditions, if applicable   March 1
 
       
7.
  SFPUC issues final estimate of available water supply   April 15th or sooner
if adequate snow course measurement data is available to form a robust estimate
on available water supply for the coming year.
 
       
8.
  SFPUC determines amount of water available to Wholesale Customers collectively
  April 15th or sooner if adequate snow course measurement data is available to
form a robust estimate on available water supply for the coming year.       In
Drought Years   Target Dates
9.
  SFPUC formally declares the existence of water shortage emergency (or end of
water shortage emergency, if applicable) under Water Code Sections 350 et. seq.
  April 15-31
 
       
10.
  SFPUC declares the need for a voluntary or mandatory response   April 15-31
 
       
11.
  BAWSCA submits calculation to SFPUC of individual Wholesale Customers’
percentage shares of water allocated to Wholesale Customers collectively  
April 15-31
 
       
12.
  SFPUC determines individual shortage allocations, based on BAWSCA’s submittal
of individual agency percentage shares to SFPUC, and monthly water budgets
(Default Schedule)   April 25—May 10
 
       
13.
  Wholesale Customers submit alternative monthly water budgets (optional)   May
8-May 24
 
       
14.
  Final drought shortage allocations are issued for the Supply Year beginning
July 1 through June 30   June 1
 
       
15.
  Monthly water budgets become effective   July 1
 
       
16.
  Excess use charges indicated on monthly Suburban bills   August 1 (of the
beginning year) through June 30 (of the succeeding year)
 
       
17.
  Excess use charges paid by Wholesale Customers for prior year   August of the
succeeding year

7



--------------------------------------------------------------------------------



 



ATTACHMENT I
NOT USED

 



--------------------------------------------------------------------------------



 



ATTACHMENT J
DEFINITIONS AND FORMULAS FOR
CALCULATING PROPORTIONAL ANNUAL WATER USE
TABLE OF CONTENTS
This Attachment contains four sections, three figures, and five tables.

         
 
  Section A:   Water Meters
 
  Section B:   Calculation of Proportional Annual Water Use
 
  Section C:   Data Requirements and Schedule
 
  Section D:   County Line and In-City Terminal Reservoir Meter Calibration and
Maintenance
 
       
 
  Figure 1:   Locations of SFPUC County-Line Meters and In-City Terminal
Reservoirs
 
  Figure 2:   Generalized Schematic of Lake Merced Pump Station
 
  Figure 3:   Locations of System Input and In-Line Meters
 
       
 
  Table 1:   Base Usage and Allocation Rates
 
  Table 2:   Locations of SFPUC County-line Meters and In-City Terminal
Reservoirs
 
  Table 3:   Locations of SFPUC System Input and In-line Meters
 
  Table 4:   County-line Meters, In-City Terminal Reservoirs and Associated
Metering Equipment
 
  Table 5:   Meter Calibration and Maintenance Frequency

     Table 1 presents the format for the water usage and allocation rate
calculations for reference and to illustrate the definitions and formulas
described in Sections A through C. Tables 2 and 3 list the meters whose
locations are shown on Figures 1 and 3, respectively. Table

1



--------------------------------------------------------------------------------



 



4 identifies the type of meter and associated metering equipment for the
County-line Meters and Terminal Reservoirs. Table 5 identifies the meter
calibration and maintenance frequency for the meters and equipment listed in
Table 4.
SECTION A. WATER METERS
1. General
     The Agreement provides that certain operating and maintenance expenses and
the capital cost of certain categories of utility plant in service are to be
allocated between San Francisco and the Wholesale Customers on the basis of
proportionate annual usage of the Regional Water System. The purpose of this
Attachment is to describe the meters and illustrate the method by which
proportionate annual usage will be calculated.
2. Units of Measurement, Rounding, Conversion
     The SFPUC will compile the usage data required to complete Table 1
annually. The units of measurement and conventions for converting and rounding
will be as follows.
     The data in the Table 1 will be presented, and the calculations
contemplated by this Attachment shown, in units of millions of gallons per day
(mgd), rounded to the nearest tenth of an mgd. Percentages (e.g., the City and
Wholesale usage rates) shall be carried to two digits to the right of the
decimal point and reduction factors shall be carried to four digits to the right
of the decimal point. Data compiled by the SFPUC in units of hundreds of cubic
feet per year (ccf) shall be converted to mgd by multiplying hundreds of cubic
feet per year by 0.0000020493 (or 2.0493 x 10-6) for non-leap years and
0.0000020437 (or 2.0437 x 10-6) for leap years.
     In rounding, if the rightmost digit dropped is 0 through 4, the preceding
digit shall be left unchanged; if the rightmost digit dropped is 5 through 9,
the preceding digit shall be increased by 1.

2



--------------------------------------------------------------------------------



 



3. Location of Meters/Gauges
     The SFPUC presently maintains meters and gauges that have been used to
determine the proportionate usage of the Regional Water System, in accordance
with the methods and calculations described in Exhibit J to the 1984 contract
between San Francisco and the Wholesale Customers. These meters consist of
“County-Line Meters,” “In-City Terminal Reservoir Meters” and “System Input and
In-line Meters” as described in the following subsections. As new capital
improvement projects are designed and constructed by the SFPUC, it may be
necessary for new meters to be installed to ensure continued accurate
determinations of the proportionate usage of the Regional Water System. “Planned
meters” are included in the following subsections where planned capital
improvement projects are likely to require the installation of additional
meters.

  a.   County-line Meters

     The SFPUC presently maintains meters at or near the San Mateo-San Francisco
County line to measure flow through all transmission pipelines entering the City
(“County-line Meters”). The existing and planned County-line Meters are listed
in Table 2 and shown on Figures 1 and 2. Additional details pertaining to the
County-line meters located at the Lake Merced Pump Station, and specifically to
water deliveries from the pump station to Sunset Reservoir, Sutro Reservoir, and
Lake Merced are provided below.
(1) County-Line deliveries to Sunset and Sutro Reservoirs
Water delivered to the City through the Sunset Supply Pipeline may be pumped
from the Lake Merced Pump Station to either Sunset Reservoir or Sutro Reservoir
located within the City. When water is pumped from the Lake Merced Pump Station
to both Sunset and Sutro reservoirs simultaneously, the recording
instrumentation on the Sunset and Sutro venturi meters are designed to record
flows through both meters. When water is pumped to Sutro Reservoir only
(typically utilizing Pump No. 4 at the

3



--------------------------------------------------------------------------------



 



Lake Merced Pump Station), the source water is from the Sunset Reservoir (not
the County-line), and the direction of flow through the Sunset venturi meter is
reversed. Under this pumping scenario, the recording instrumentation on the
Sunset and Sutro venturi meters are designed to not record flow on their
respective recorders such that the in-City transfer of water between Sunset and
Sutro Reservoirs is not included as a County-line delivery to the City. Figure 2
provides a generalized schematic of the Lake Merced Pump Station and the typical
direction of flow from the County-line, through the pump station.
(2) County-line deliveries to Lake Merced
In order to raise and maintain water levels in Lake Merced, the SFPUC
occasionally delivers water directly from the Regional Water System to Lake
Merced. Deliveries from the Regional Water System to Lake Merced are
accomplished at the Lake Merced Pump Station. The procedure involves operating
valves on the suction side of Sunset Pump No. 2 such that water may flow by
gravity in the Sunset Supply Pipeline, from San Mateo County, across the
County-line and into San Francisco, through Lake Merced Pump Station and into
the Lake Merced wet well. A 16-inch pipeline connection on the suction side of
Sunset Pump No. 2 allows for deliveries of water to the wet well (see Figure 2).
Water deliveries from the Regional Water System to Lake Merced are considered
County-line deliveries and an in-City usage in the calculation of water
allocation rates.

  b.   In-City Terminal Reservoirs

     Water usage by the City includes water deliveries from the SFPUC’s
“terminal reservoirs.” The terminal reservoirs are: 1) Sunset Reservoir, 2)
University Mound Reservoir, and 3) Merced Manor Reservoir. The terminal
reservoirs are shown on Figure 1.

  c.   System Input and In-Line Meters

4



--------------------------------------------------------------------------------



 



     The SFPUC presently measures water flow into and through the Regional
System utilizing “System Input and In-Line Meters.” The existing and planned
System Input and In-Line Meters are listed in Table 3 and shown on Figure 3.

  d.   Wholesale Customer Meters and City Retail Customer Meters Located Outside
the Boundaries of the City

     The SFPUC presently measures water deliveries from the Regional Water
System to its Wholesale Customers at various locations where the water delivery
systems of the individual Wholesale Customers tie into the Regional Water
System. The meters at these locations are referred to as the Wholesale
Customers’ “master meters.” The SFPUC also measures water deliveries from the
Regional Water System to other customers located outside of the boundaries of
the City that are not Wholesale Customers. Water deliveries to the Wholesale
Customers and Retail Customers outside the City’s boundaries that receive water
from the Regional Water System are accounted for by the SFPUC’s Customer Service
Division as described in Section B.
4. Replacement and Relocation of Meters, Gauges, and Recording Devices.
     The SFPUC presently equips all of its large venturi meters with
differential pressure transmitters. The smaller meters utilize other methods and
equipment to register and record flows. The SFPUC will maintain the meters,
gauges, and recording devices described above in subsections (a), (b), (c), and
(d) unless and until such meters, gauges, and recording devices are replaced.
     The SFPUC may replace the meters, gauges, and recording devices described
above in subsections (a), (b), (c), and (d) or install new meters, gauges, and
recording devices at new locations, provided that such changes do not diminish
the accuracy of the water flow measurements or impair the ability of the SFPUC
to separate direct City water use from water use by the wholesale customers.
Maintenance and calibration procedures for new or replaced equipment may change.
Modified maintenance and calibration procedures for new or replaced equipment
will conform to industry standards set forth in AWWA Manual M33, the applicable

5



--------------------------------------------------------------------------------



 



standards in the International Society of Automation, and will implement the
manufacturer’s instructions for maintenance and calibration. The SFPUC will
provide BAWSCA with advance written notice of any such changes, together with a
brief explanation of the reasons therefor and a description of the type and
location of the replacement. Such notice shall automatically amend the list of
meters, gauges, and recording devices set forth above in subsections (a), (b),
(c), and (d).
5. Recording of Water Flow Data

  a.   Flow Data

          The City shall record and maintain data measuring base water flow
throughout the SFPUC Regional Water System as necessary to determine
proportional annual water usage.

  b.   Reservoir Data

          The SFPUC shall record and maintain data measuring the levels of the
terminal reservoirs described above in subsection A.3.b and shown on Figure 1 on
an hourly basis. Flow values derived from reservoir level readings for all
reservoirs in the SFPUC wholesale system shall be calculated using the tables
contained in the SFPUC publication “Reservoir Data” (aka “The Weir Book”), which
set forth the relationship between reservoir levels and water volumes, as such
tables may be amended from time to time to reflect changes in the volumes of the
various reservoirs. The tables to be used initially shall be those from the
current edition of The Weir Book.
SECTION B. CALCULATION OF PROPORTIONAL ANNUAL USAGE
     “Base rates” means the percentages of annual SFPUC deliveries attributed to
the Wholesale Customers and to City Retail Customers.

6



--------------------------------------------------------------------------------



 



     The percentage of annual SFPUC metered deliveries attributed to the
Wholesale Customers (i.e., the wholesale base rate) shall be calculated for each
fiscal year as described below and illustrated in Table 1. The item numbers
listed below correspond to the item numbers listed in
Table 1.

  (1)   “Gross San Francisco County line base deliveries” shall equal the total
amount of water flowing into the City’s distribution system through transmission
pipelines entering the City, as measured by the County-Line Meters described in
Section A.3.a. and shown on Figures 1 and 2.     (2)   “Daly City base
deliveries” shall equal the water flowing to Daly City through meter accounts
provided downstream of the County-Line meters or through SFPUC’s City
Distribution Division. At present these accounts are:

  (a)   CSPL1/Macdonald Avenue Service (Account number 010084-01-0)     (b)  
Guttenberg Street Service (Account number 010013-01-3)     (c)   Carter Street
Service (Account numbers 284070-01-8 and 284071-01-6)

These accounts represent a portion of the total deliveries to Daly City. The
quantities of water delivered to these four Daly City accounts are reported
monthly in Form MGT441 by the SFPUC’s Customer Service Division. These
connections to meters are presently located within the City, and thus record
water which has already been recorded by the SFPUC’s master meters at the County
line. So long as this condition continues, Daly City base deliveries shall be
subtracted from “Gross San Francisco County line base deliveries.”

  (3)   “Net San Francisco base deliveries” shall equal the result of
subtracting “Daly City base deliveries” from “Gross San Francisco County line
base deliveries.”

7



--------------------------------------------------------------------------------



 



  (4)   “Other suburban raw water base deliveries” shall equal the sum of all
deliveries of raw (untreated) water to customers of the SFPUC located outside
the City other than deliveries to the Wholesale Customers. “Other suburban raw
water base deliveries” include deliveries of raw water in Alameda and San Mateo
Counties to SFPUC Retail Customers, City departments and commissions, and other
users affiliated with San Francisco.     (5)   “Other suburban treated water
base deliveries” shall equal the sum of all deliveries of treated water to
customers of the SFPUC located outside the City other than deliveries to the
Wholesale Customers. Other suburban treated water base deliveries include
deliveries of treated water to the SFPUC’s Retail Customers in San Mateo, Santa
Clara and Alameda Counties (such as NASA Ames Research Center and LLNL), to City
departments and commissions and other users affiliated with San Francisco (such
as the San Francisco International Airport, the San Francisco County Jail, and
tenants of land owned by the City Recreation and Park Department).     (6)  
“Other suburban base deliveries” shall equal the sum of “Other suburban raw
water deliveries” and “Other suburban treated water deliveries.” The combined
amount of raw and treated water delivered to suburban entities other than the
Wholesale Customers is reported monthly in Form MGT440 by the SFPUC’s Customer
Service Division.     (7)   “Total City base usage” shall equal “Net San
Francisco base deliveries” plus “Other suburban base deliveries.”     (8)  
“Total wholesale base usage” shall equal the sum of all metered deliveries to
the Wholesale Customers measured at their SFPUC master meters (including all
deliveries to Daly City which are comprised of deliveries through meters located
outside San Francisco and meters located inside San Francisco, deliveries
through the latter of which are designated above in paragraph B.1.2 as “Daly
City base

8



--------------------------------------------------------------------------------



 



      deliveries”). The quantity of water delivered to the individual Wholesale
Customers, and the combined amount of water delivered to all Wholesale Customers
is reported monthly in Form MGT440 by the SFPUC’s Customer Service Division.    
(9)   “Total system base usage” shall equal “City base usage” plus “Wholesale
base usage.”     (10)   “Wholesale base rate” shall equal the percentage
obtained by dividing “Wholesale base usage” by “Total system base usage.”    
(11)   “City base rate” shall equal the percentage obtained by subtracting
“Wholesale base rate” from 100 percent.     (12)   “Base system input” shall
equal all amounts of water supplied to the SFPUC Regional Water System, which
presently comes from the following sources:

  (a)   Hetch Hetchy water as measured at the venturi meters on the 58-inch, 61-
inch, and 78.5-inch San Joaquin Pipeline Nos. 1, 2, and 3 near Oakdale.     (b)
  Water supplied by HHWPD to LLNL as measured at the customer meter. Water
delivered from the system to LLNL shall be deemed negative in sign for the
purpose of determining “Base system input.”     (c)   Hetch Hetchy water pumped
from the Alameda siphons to San Antonio Reservoir as measured at the venturi
meter on the 60-inch San Antonio pipeline. Water delivered from the system to
San Antonio Reservoir shall be deemed negative in sign for the purpose of
determining “Base system input.”

9



--------------------------------------------------------------------------------



 



  (d)   Sunol Valley Water Treatment Plant as measured at the meter on the
78-inch effluent pipeline.     (e)   Harry Tracy Water Treatment Plant as
measured at the venturi meters on the 60-inch and 78-inch effluent pipelines.  
  (f)   Raw water deliveries to all SFPUC Retail Customers outside the City
boundaries as measured at the customer meter. These deliveries are considered
positive for the purposes of Table 1. Currently, raw water deliveries to the
system are represented by the following account numbers contained in Form MGT440
prepared by the SFPUC’s Customer Service Division:

266081-01-7 (Calaveras Nursery)
266081-02-5 (Calaveras Nursery)
264355-01-7 (Caltrans)
266084-02-9 (Color Spot Nursery)
272701-02-0 (Color Spot Nursery)
266069-02-0 (Crystal Springs Golf Course)
266078-02-1 (Dell Franklin)
266078-01-3 (Dells Nursery)
266084-01-1 (Hi-C Nursery)
272701-01-2 (Hi-C Nursery)
284112-01-8 (Hansen Aggregates)
266084-03-7 (Jeff Anhorn Nursery)
272701-03-8 (Jeff Anhorn Nursery)
266079-02-9 (Mission Valley Rock)
281043-01-8 (Mission Valley Rock)
267618-02-3 (Nagata Farms)
267618-01-5 (Nagata Farms)
266090-01-8 (Naka Nursery)

10



--------------------------------------------------------------------------------



 



266091-01-6 (Naka Nursery)
266090-02-6 (Naka Nursery)
266091-02-4 (Naka Nursery)
264315-02-9 (Pacific Nurseries)
266076-01-7 (Sunol Christmas Tree Farm)
266076-02-5 (Sunol Tree Farm)
276095-01-5 (Sunol Valley Golf & Recreation)
266077-02-3 (Ura Farm)
264352-01-4 (Ura, John)
266075-01-9 (Valley Crest)
268276-01-1 (Valley Crest Nursery)
266093-01-2 (Valley Crest Tree Company)
268426-02-0 (Valley Crest Tree Company)
266075-02-7 (Valley Crest Tree Company)
266093-02-0 (Valley Crest Tree Company)
268276-02-9 (Valley Crest Tree Company)
266082-01-5 (Western Star Nursery)
266089-01-0 (Western Star Nursery)
267254-02-7 (Western Star Nursery)
266082-02-3 (Western Star)
266089-02-8 (Western Star)
267254-03-5 (Western Star)

  (g)   Raw water deliveries from Pilarcitos Reservoir and Crystal Springs
Reservoir to Coastside County Water District as measured at the customer meters.
These deliveries are considered positive for the purposes of Table 1. Currently,
raw water deliveries to Coastside County Water District from both reservoirs are
represented under account number 010027-01-9 contained in Form MGT441 prepared
by the SFPUC’s Customer Service Division:

11



--------------------------------------------------------------------------------



 



  (h)   Crystal Springs Balancing Reservoir. The flow into or out of the Crystal
Springs Balancing Reservoir shall be calculated based on the changes in the
amounts of water stored in the reservoir. The amounts of water stored shall be
determined by the use of water level sensors, and the application of water level
readings to a water level-storage capacity table. Decreases in storage, which
indicate a flow from the Balancing Reservoir into the system, shall be deemed
positive in sign. Increases in storage, which indicate a flow into the Balancing
Reservoir from the system, shall be deemed negative in sign. Over the period of
a year, the total flows into and out of Crystal Springs Balancing Reservoir are
nearly equivalent. As such, total system input from Crystal Springs Reservoir
shall be deemed zero for calculating current base rates.     (i)   Deliveries to
Crystal Springs Reservoir as measured by the overflow weir at the Pulgas Pump
Station. Deliveries from the system to Crystal Springs Reservoir (“spills”)
shall be deemed negative in sign for the purpose of determining “Base system
input.”     (j)   Terminal Reservoirs. The “terminal reservoirs” consist of
Sunset Reservoir, University Mound Reservoir, and Merced Manor Reservoir, each
located within the City of San Francisco. The flow into or out of the terminal
reservoirs shall be calculated based on the changes in the amounts of water
stored in them. The amounts of water stored shall be determined by the use of
water level sensors, and the application of water levels to water level-storage
capacity tables. Over the period of a year, the total flows into and out of
terminal reservoirs are nearly equivalent. As such, total system input from the
terminal reservoirs shall be deemed zero for calculating base rates.     (k)  
Other Sources. Other sources of flow into, or from, the Regional Water System,
shall be accounted for as “other sources.” Examples of other

12



--------------------------------------------------------------------------------



 



      sources of system input would include intertie water deliveries between
the Regional System and the Santa Clara Valley Water District, and between the
Regional System and the East Bay Municipal Utilities District, and deliveries of
raw water from Crystal Springs Reservoir in the event of an emergency. Flows
from the system shall be deemed negative in sign for the purpose of determining
“Base system input.”

  (13)   “Total base system input” shall equal the sum of the system inputs from
the sources described in paragraph B.1.12.     (14)   “Joint system loss
reduction factor” shall equal “Total system base usage” divided by “Total base
system input.” “Joint system loss reduction factor” shall not exceed 1.0.    
(15)   “Daly City reduction factor” shall equal “Net San Francisco base
deliveries” divided by “Gross San Francisco County line base deliveries.” “Daly
City reduction factor” shall not exceed 1.0.     (16)   “Total suburban base
deliveries” shall equal “Other suburban base deliveries” plus “Total wholesale
base usage.”     (17)   “Suburban reduction factor” shall equal “Wholesale base
usage” divided by “Total suburban base deliveries.” “Suburban reduction factor”
shall not exceed 1.0.     (18)   “HHWPD Deliveries above Oakdale” shall equal
the total amount of water delivered by the HHWPD to users located above the
system input meters in Oakdale. Water users located above the system input
meters in Oakdale are currently represented by Groveland Community Services
District and the HHWPD facility at Moccasin.

13



--------------------------------------------------------------------------------



 



  (19)   “HH Reduction Factor” is calculated for the purpose of determining the
Wholesale Customers’ share of the Hetch Hetchy Assessment. The factor shall
equal a fraction, the numerator of which is the total system input measured at
the Oakdale meters (Table 1, line 12.a) and the denominator of which is the sum
of the total system input measured at the Oakdale meters (Table 1, line 12.a)
plus the total “HHWPD deliveries above Oakdale” (Table 1, line 18).

SECTION C. DATA REQUIREMENTS AND SCHEDULE
1. Collection and Dissemination of Data
     The SFPUC presently compiles daily flow data for the County-line meters,
System Input and In-Line Meters, and daily reservoir water level data, and
provides copies of that data to the Wholesale Customers (through BAWSCA) on a
monthly basis. The SFPUC also provides copies of wholesale “Suburban Resale” and
City Retail water usage data to BAWSCA on a monthly basis. Additionally, the
SFPUC provides BAWSCA access to flow data for the meters as reported and
recorded by the SFPUC’s SCADA system.
     The SFPUC shall continue to provide the flow and water usage data described
above to BAWSCA on a monthly basis, and shall continue to allow BAWSCA access to
the SCADA system data, so that a coordinated effort between the SFPUC and BAWSCA
will allow for updating Table 1 of this Attachment annually on a timely basis.
     It shall continue to be the SFPUC’s responsibility to compile the data
necessary to update Table 1 of this Attachment annually and the City shall
deliver to BAWSCA, for review and approval, copies of the updated Table 1 by
September 15 for the fiscal year ending the preceding June 30, as shown by the
schedule contained in Section C.3.

14



--------------------------------------------------------------------------------



 



     Upon reasonable notice to the General Manager of the SFPUC, BAWSCA shall be
given access to all water flow and usage records compiled by the SFPUC,
including raw data, at reasonable times during business hours and shall have the
right to copy such records and data at its expense.
2. Lack of Data
     The parties recognize that, because of human error, mechanical failure, or
other unplanned events, portions of the data required for the calculation of the
usage rates and ratios described in Sections B and C of this Attachment
occasionally may be unavailable or incorrect. In the event that such data are
unavailable or inaccurate, the SFPUC shall make a reasonable estimate of the
unavailable or incorrect data or use the most accurate alternative data that are
available, and substitute the estimate therefor.
     If the SFPUC uses an estimate of the unavailable or inaccurate data or
alternative data, it shall provide BAWSCA with the following:
     (1) a description of the unavailable or inaccurate data and the estimation
or substitution of data used therefor;
     (2) an explanation of the cause of the missing or inaccurate data and the
reasons underlying the SFPUC’s estimation or substitution of alternate data; and
     (3) a statement of how the error or malfunction that caused the
unavailability or inaccuracy of the data will be avoided in the future.
     The SFPUC shall provide this information to BAWSCA upon calculation by the
SFPUC of the usage rates and ratios described in this Attachment for the fiscal
year in question.

15



--------------------------------------------------------------------------------



 



3. Schedule for Completing the Annual Calculations of Water Usage Rates
     The parties recognize the importance of updating Table 1 of this Attachment
annually in a timely manner, and that historically, doing so has required a
coordinated effort between the SFPUC and BAWSCA. To assure timely completion of
the annual calculations of water usage rates and ratios, the parties agree to
adhere to the following schedule.
     (1) By August 15: The SFPUC shall forward to BAWSCA all data for the fiscal
year ending the preceding June 30, necessary to make a determination of the base
water usage and base allocation rates for the Wholesale Customers and the City.
     (2) By September 15. The City shall deliver to BAWSCA, for review and
approval, draft copies of the updated Table 1 for the fiscal year ending the
preceding June 30.
     (3) Between September 15 and October 15. The SFPUC and BAWSCA shall
reconcile any discrepancies or inaccuracies in the draft calculations of water
usage rates and shall reach agreement on a final updated Table 1 for the fiscal
year ending the preceding June 30.
     (4) By November 1. The SFPUC shall deliver to BAWSCA a finalized updated
Table 1, signed by the SFPUC General Manager, or appropriate designee,
representing the water usage rates agreed upon by the SFPUC and BAWSCA, for the
fiscal year ended June 30.
     (5) By November 15. BAWSCA shall return the finalized Table 1 to the SFPUC,
counter-signed by the BAWSCA General Manager/CEO. If the SFPUC does not receive
the countersigned Table 1 from BAWSCA by November 15, it may use the water use
data as contained in the Table 1 delivered pursuant to paragraph (4) above,
subject to arbitration as provided in section 8.01 of the Agreement.

16



--------------------------------------------------------------------------------



 



SECTION D. COUNTY LINE AND IN-CITY TERMINAL RESERVOIR METER CALIBRATION AND
MAINTENANCE
1. General
     This section refers only to the County-Line and In-City Terminal Reservoir
Meters. The term “meter(s)” includes the primary meter itself (most of the
primary meters in the SFPUC’s water system are Venturi-type flow meters) as well
as any and all of the associated equipment used to measure, record, and transmit
flow and water level data. The metering equipment associated with the primary
metering device (also referred to as the secondary metering equipment) includes
differential pressure transmitters, recorders, telecommunications equipment and
the portion of the SFPUC’s Supervisory Control and Data Acquisition
(SCADA) System that is used to transmit flow and water level measurements from
the water meter to the computer terminal that records the measured data.
     The County-Line and In-City Terminal Reservoir meters, their general
locations, and their associated metering equipment are listed in
Table 4.
2. Frequency and Type of Work to be Performed
     The meters, water level sensors, and associated metering equipment are to
be inspected, tested, calibrated, and maintained according to the applicable
meter calibration and maintenance frequency specified in Table 5.
3. Components of the Calibration and Maintenance Work

17



--------------------------------------------------------------------------------



 



     The SFPUC will contract with an independent metering consultant to perform
periodic inspections, testing, servicing and calibrations of the meters and
metering equipment for the County-line meters and In-City Terminal Reservoirs.
The metering consultant’s calibration and maintenance work will include the
following components:
•    Annual Pitot Tube Tests: Pitot tube flow tests shall be performed once a
year on all Venturi-type flow meters. See Sections 4.b and 4.c for further
detail.
•    Quarterly Secondary Meter Equipment Testing and Calibration: The secondary
metering equipment shall be tested for accuracy and calibrated quarterly at five
input levels (0%, 25%, 50%, 75% and 100% of the full range of flow). See
Section 4.a for further detail.
•    Cleaning: Clean and remove dust, oils, dirt, etc. from all instruments.
•    Flushing: Flush and clean Venturi tube differential pressure (D/P) sensing
lines.
•    Inspecting: Inspections for mechanical fatigue, leaky pipes and fittings,
worn parts, and improper operation of electrical/electronic equipment.
•    Lubrication: Mechanical parts shall be lubricated as needed.
4. Calibration Procedures
     The metering consultant shall continue to calibrate and maintain the
County-line meters and metering equipment listed in Table 4 in accordance with
the frequency of work specified in Table 5. The work includes documenting meter
readings and accuracy before and after calibration. Specific tasks to be
completed by the metering consultant are as follows:

a)   Quarterly testing and calibration. The secondary metering equipment shall
be tested and calibrated quarterly using NIST Traceable test equipment, and a
“dead weight tester.”

18



--------------------------------------------------------------------------------



 



    The system loop error for the secondary metering equipment is determined by
connecting its output to the differential pressure transmitter and adjusting the
dead weight tester to 5 places over the full range of flow: 0%, 25%, 50%, 75%
and 100%, while all instruments in the loop are connected. For water level
transmitters, provide simulated test head equal to full range of the transmitter
being calibrated, comparing the simulated test head to its 4-20 milliamp output
signal to determine transmitter error and calibration requirements. The system
loop error for the secondary metering equipment may not exceed +/-2%. The
individual components of the secondary metering equipment shall also be tested
at the same 5 input levels and calibrated as necessary to ensure the error of
the system and individual components does not exceed +/- 2%.   b)   Annual Pitot
Tube Testing and Calibration. Annual Pitot tube testing shall be conducted for a
comparison of flow totalized by the Pitot tube test equipment and the totalizer
used by the SFPUC for water measurement and billing purposes. Annual Pitot tube
flow testing shall be performed on all flow meters for assessment of Venturi
error using the Annubar continuous flow method at 22% of the pipe radius. Pitot
tube flow testing must be conducted continuously for a minimum of 30 minutes per
test.       The Pitot tube flow tests are first performed before any of the
secondary metering instruments are calibrated to determine the total system
error (system consisting of the primary metering device and secondary metering
equipment). Once the total system loop error has been established, perform
secondary loop instrument testing and calibration as per the quarterly testing
and calibration procedures described in 4.a above. If the total system error
exceeds +/- 2% after calibration of the secondary metering equipment, minor
adjustments to the differential pressure transmitter shall be made to correct
(calibrate) the error in the Venturi meter. Repeat Pitot tube testing must be
performed after the individual instrument calibration and differential pressure
transmitter adjustments have been performed to establish that total system loop
error is within +/-2%.

19



--------------------------------------------------------------------------------



 



c)   Pitot tube testing shall be conducted at a flow rate representing the
typical flow for the meter (and, if operationally possible, at three different
flows ranging from a minimum to near maximum capacity flow).   d)   The metering
consultant shall perform the meter testing and calibration procedures utilizing
the meter characteristic curves (for example, the pressure drop vs. flow for a
Venturi meter) that have been obtained during previous meter calibration and
maintenance work.   e)   During each quarterly site visit, the metering
consultant shall inspect, assess and document the condition of all metering
equipment, including meter, gauges, indicators, recorders, transmitters and
other instrumentation, used in the measurement and recording of flow rates and
cumulative flow totals and shall document all operational problems with the
calibration instruments and meters during the calibration process. Problems may
include air entrainment, leakage, flow disturbance and unstable meter readings.
  f)   Prior to each quarterly site visit, the metering consultant shall review
prior calibration records and reports for each meter to determine if
previously-identified errors or equipment deficiencies were corrected as
previously recommended.   g)   Each quarter, the metering consultant shall
submit a final report (See Section 6) containing all of the calibration results
for each meter tested and calibrated during the quarter. The metering
consultant’s report shall include a narrative description of the work conducted
on each meter and meter calibration reports for the individual metering
equipment. The quarterly report shall also address deficiencies that were not
previously corrected according to the recommendations made in the prior report.

5. Calibration Instruments
     The instrument used for flow testing of the primary meter (Venturi) must
meet the accuracy standards required by the American Water Works Association
(AWWA), and be

20



--------------------------------------------------------------------------------



 



capable of measuring actual flows with an error of less than +/- 2%. If a
particular calibration instrument is not rated for accuracy by the AWWA, its
accuracy will be determined by reference to its manufacturer’s representations
as to accuracy.
6. Calibration Reports
     Within fourteen (14) working days after the beginning of each quarter, the
metering consultant shall submit a written progress report of the work performed
during the previous quarter. Each quarterly report will describe the results of
the meter calibrations and any other tasks performed. The report will also
include comments regarding any observations of abnormal conditions and any
recommendations regarding these meters and their related equipment.
     The reports must include complete descriptions and status of meters and
related equipment, dates and times of service, all calibration specifics,
pipeline dimensions, range of flow rates and totalized volumes, before and after
error analysis and accuracy levels achieved, testing equipment used, and the
name(s) of the person(s) that performed the work.
     When appropriate and necessary, the metering consultant shall provide
recommendations for improving the accuracy and reliability of the equipment
and/or the methods of data collection. If, in the opinion of the metering
consultant, the condition of a meter or its associated metering equipment is
found to be defective, damaged, or otherwise in need of immediate repair or
replacement, the metering consultant shall: 1) promptly notify the appropriate
SFPUC personnel of the problem and recommend a solution to the problem so that
the SFPUC can determine how to address it and, 2) include the problem
description in its quarterly report.

21



--------------------------------------------------------------------------------



 



(MAP) [f53985f5398506.gif]

 



--------------------------------------------------------------------------------



 



(MAP) [f53985f5398507.gif]

 



--------------------------------------------------------------------------------



 



(MAP) [f53985f5398508.gif]

 



--------------------------------------------------------------------------------



 



Table 1
Base Usage (mgd) and Allocation Rates

                                                            (1)   (2)     (3)  
(4)   (5)   (6)   (7)   (8) Usage   Definition     2004-05   2005-06   2006-07  
2007-08   2008-09   2009-10
1. Gross S.F. Co. line
    B.1         79.5       78.3       75.7                          
2. Daly City portion
    B.2         0.2       0.2       0.2                          
3. Net S.F.
    (1-2 )       79.3       78.1       75.5                          
4. Other suburban raw water
    B.4         0.4       0.5       0.7                          
5. Other suburban treated water
    B.5         4.1       3.4       3.9                          
6. Total other suburban
    (4+5 )       4.5       3.9       4.6                          
7. Total City usage
    (3+6 )       83.8       82.0       80.1                          
 
                                                         
8. Total wholesale usage
    B.8         167.4       164.4       175.8                          
9. Total system usage
    (7+8 )       251.2       246.4       255.9                          
 
                                                         
10. Wholesale alloc. rate
    (8/9 )       66.63 %     66.72 %     68.70 %                        
11. City alloc. rate
    (100%-10 )       33.37 %     33.28 %     31.30 %                        
 
                                                         
12a. HHWPD input (Oakdale)
    B.12         194.7       202.6       227.3                          
12b. Deliveries to LLNL
    B.12         -0.4       -0.9       -0.9                          
12c. HH to San Ant. Res.
    B.12         -3.8       -1.8       -11.6                          
12d. Sunol Valley WTP
    B.12         28.5       29.4       17.6                          
12e. Harry Tracy WTP
    B.12         45.2       40.4       41.2                          
12f. Raw water deliveries
    B.12         0.4       0.4       0.7                          
12g. Deliveries to Coastside Co. WD
    B.12         1.8       1.6       2.1                          
12h. Crys. Sprs. Bal. Res.
    B.12         0.0       0.0       0.0                          
12i. Spill to CS Res.
    B.12         -19.9       -42.6       -37.1                          
12j. Terminal Reservoirs
    B.12         0.0       0.0       0.0                          
12k. Other sources
    B.12         0.0       1.9       3.8                          
13. Total system input
    B.13         246.5       231.0       243.1                          
 
                                                         
14. Jt. sys. loss red. fact.
    (9/13 )       1.0000       1.0000       1.0000                          
15. Daly City red. factor
    (3/1 )       0.9975       0.9974       0.9974                          
16. Total suburban
    (6+8 )       171.9       168.3       180.4                          
17. Suburban red. factor
    (8/16 )       0.9736       0.9768       0.9745                          
 
                                                         
18. HHWPD Deliveries above Oakdale
    B.18                                                    
19. HH Reduction Factor
    B.19         99.56 %                                        





--------------------------------------------------------------------------------



 



Table 2
Locations of SFPUC County-Line Meters and In-City Terminal Reservoirs
County-Line Meters

          Meter   Pipeline   Location
1
  Sunset   Lake Merced Pump Station
2
  Sutro   Lake Merced Pump Station
3
  Lake Merced Outfall   Lake Merced Pump Station
 
       
4
  San Andreas No. 2   Junipero Serra (Hwy. 280) South of Belle Ave.
5
  Crystal Springs No. 1   PG&E Martin Service Center Yard
6
  Crystal Springs No. 2   Tamasco Ct. South of Sunnydale Ave.
 
       
A
  San Andreas No. 3 (Planned)   To be determined

In-City Terminal Reservoirs

          Meter   Reservoir   Location
7
  Sunset Reservoir   26th Avenue and Ortega
8
  University Mound Reservoir   University Avenue and Bacon
9
  Merced Manor Reservoir   23rd Avenue and Ocean

 



--------------------------------------------------------------------------------



 



Table 3
Locations of SFPUC System Input and In-Line Meters

          Meter   Pipeline   Location
10
  San Joaquin Pipeline No. 1   Albers Road, South of Oakdale in Stanislaus
County
11
  San Joaquin Pipeline No. 2   Same as San Joaquin Pipeline No. 1
12
  San Joaquin Pipeline No. 3   Same as San Joaquin Pipeline No. 1
 
       
13
  San Antonio Pipeline   San Antonio Pump Station
14
  Sunol Valley WTP Effluent   San Antonio Pump Station
15
  Calaveras Pipeline   Sunol Valley Water Treatment Plant
 
       
16
  Irvington — Bay Division Pipeline No. 1   Driscoll Road in Fremont
17
  Irvington — Bay Division Pipeline No. 2   Same as Irvington Bay Division
Pipeline No. 1
18
  Irvington — Bay Division Pipeline No. 3   Mission Boulevard in Fremont
19
  Irvington — Bay Division Pipeline No. 4   Same as Irvington Bay Division
Pipeline No. 3
 
       
20
  Pulgas — Bay Division Pipeline No. 1   Hassler Road at Pulgas Valve Lot
21
  Pulgas — Bay Division Pipeline No. 2   Same as Pulgas Bay Division Pipeline
No. 1
22
  Pulgas — Bay Division Pipeline No. 3   Same as Pulgas Bay Division Pipeline
No. 1
23
  Pulgas — Bay Division Pipeline No. 4   Same as Pulgas Bay Division Pipeline
No. 1
 
       
24
  Crystal Springs Reservoir Outfall   Canada Road near Pulgas Temple
 
       
25
  Harry Tracy WTP Effluent — Sunset Supply   Harry Tracy Water Treatment Plant
26
  Harry Tracy WTP Effluent — San Andreas Supply   Harry Tracy Water Treatment
Plant
 
       
27
  Crystal Springs — San Andreas Pipeline   Crystal Springs Pump Station
28
  Crystal Springs Pump Station — Sunset Supply   Crystal Springs Pump Station
29
  Crystal Springs Pump Station — Crystal Springs No. 2 Supply   Crystal Springs
Pump Station
30
  Crystal Springs Balancing Reservoir   Canada Road near Pulgas Temple
 
       
31
  Santa Clara Valley WD Intertie   Milpitas Boulevard in Milpitas
 
       
B
  San Joaquin Pipeline No. 4 (Planned)   To be determined
C
  East Bay MUD Intertie (Planned)   To be determined
D&E
  Bay Division Pipeline No. 5 (Planned)   To be determined

 



--------------------------------------------------------------------------------



 



table 4
SFPUC county-line meters, in-city terminal reservoirs,
And Associated metering equipment

              County-Line Meter   Meter Type   Location
1.
  Sunset   60” Venturi   Lake Merced Pump Station
 
  Associated Metering   • Rosemount D/P transmitter    
 
  Equipment:   • Honeywell recorder    
 
      • SCADA    
 
           
2.
  Sutro   36” Venturi   Lake Merced Pump Station
 
  Associated Metering   • Rosemount D/P transmitter    
 
  Equipment:   • Honeywell recorder    
 
      • SCADA    
 
           
3.
  Lake Merced Outfall   16” Mag. Meter   Lake Merced Pump Station
 
  Associated Metering   • Honeywell recorder    
 
  Equipment:   • SCADA    
 
           
4.
  San Andreas No. 2   36” Venturi   Junipero Serra (Hwy. 280) south of Belle
Avenue
 
  Associated Metering   • Yokogawa D/P transmitter    
 
  Equipment:   • NLS display    
 
      • AGM electronics    
 
      • Honeywell recorder    
 
      • SCADA    
 
           
5.
  Crystal Springs No. 1   44” Venturi   PG&E Martin Service Center Yard
 
  Associated Metering   • Yokogawa D/P transmitter    
 
  Equipment:   • NLS display    
 
      • AGM electronics    
 
      • Honeywell recorder    
 
      • SCADA    
 
           
6.
  Crystal Springs No. 2   60” Venturi   Tamasco Ct. south of Sunnydale Avenue
 
  Associated Metering   • Yokogawa D/P transmitter    
 
  Equipment:   • NLS display    
 
      • AGM electronics    
 
      • SCADA    

                      In-City Terminal Reservoirs    
1.
  Sunset   Pressure Transducer   26th Avenue and Ortega
 
  Associated Metering   • Honeywell recorder    
 
  Equipment:   • SCADA    
 
           
2.
  Merced-Manor   Pressure Transducer   23rd Avenue and Ocean
 
  Associated Metering   • Honeywell recorder    
 
  Equipment:   • SCADA    
 
           
3.
  University Mound   Pressure Transducer   University Avenue and Bacon
 
  Associated Metering   • Honeywell recorder    
 
  Equipment:   • SCADA    

 



--------------------------------------------------------------------------------



 



Table 5
Meter Calibration and Maintenance Frequency

                                      METER/               WORK TO BE PERFORMED
EQUIPMENT   FREQUENCY   (See Work Codes Listed Below)         Semi-            
                    Quarterly   Annual   Annual   CA   CL   FL   IN   LU   PT
Venturi Meters
          X   X       X   X       X
 
                      (1)   (1)        
 
                                   
Magnetic Meters
      X       X   X       X        
 
              (2)   (2)       (2)        
 
                                   
Yokagowa D/P Transmitters
  X           X   X   X   X        
 
                                   
Rosemount D/P Transmitters
  X           X   X   X   X        
 
                                   
Honeywell Recorders
  X           X   X       X        
 
                                   
Water Level Sensors
(Pressure Transducers)
  X           X   X       X        
 
                                   
SCADA Electronics
  X           X                    
 
                                   
AGM Electronics
  X           X                    
 
                                   
NLS Digital Displays
  X           X                    
 
                                   
Electrostatic 24V DC Power Supplies
          X               X        
 
                          (3)        
 
                                   
ASCO Solenoids
          X       X       X   X    
 
                          (4)        

WORK CODES:
CA = CALIBRATE; CL = CLEAN; FL = FLUSH; IN = INSPECT; LU = LUBRICATE; PT = PITOT
TUBE TEST.
 

NOTES:   (1)   Inspection and flushing requirements for Venturi meters refer to
the pressure tubing from the meter to the differential pressure transmitter.  
(2)   May calibrate using clamp-on meter where conditions allow. Inspection and
cleaning requirements for magnetic meters refer to the sensors or probes that
are inserted through the pipe wall.   (3)   Adjust voltage if necessary.   (4)  
Replace rubber ware as needed.

 



--------------------------------------------------------------------------------



 



ATTACHMENT K-1
WHOLESALE CUSTOMERS’ SHARE OF NET BOOK VALUE OF EXISTING ASSETS
**PRELIMINARY — TO BE SUBSTITUTED WITH FINAL 6/30/09 VALUES**
(Section 5.03)

                                      Notes     Projected Value              
Water     Hetch Hetchy     Total  
Regional System Net Plant as of 6/30/08 (Actual)
    1     $ 435,639,907     $ 66,135,724          
Less: Projected Depreciation on Regional Assets
    2     $ (32,526,143 )   $ (3,598,189 )        
Plus: Projected FY 2008-09 Capital Additions
    3     $ 62,771,153     $ —          
 
                           
Projected Regional System Net Plant as of 6/30/09
          $ 465,884,917     $ 62,537,535          
Plus: Projected Construction Work In Progress (CWIP) as of 6/30/09
    4     $ 16,928,503     $ 5,807,023          
 
                           
Projected Regional System Net Plant and CWIP as of 6/30/09
          $ 482,813,420     $ 68,344,558     $ 551,157,978  
Allocation Factor:
    5       70.1 %     64.2 %        
Wholesale Share of Projected Regional System Net Plant as of 6/30/09
          $ 326,585,327     $ 40,149,098     $ 366,734,424  
Plus: Wholesale Share of Projected CWIP as of 6/30/09
    6     $ 11,866,881     $ 3,728,109     $ 15,594,989  
 
                         
Wholesale Share of Projected Net Plant and CWIP as 6/30/09
          $ 338,452,207     $ 43,877,206     $ 382,329,414  
Interest Rate:
            5.13 %     5.13 %        
Term (Yrs):
            25       25          
Monthly Principal & Interest
          $ 2,004,277     $ 259,836     $ 2,264,113  
Annual Wholesale Revenue Requirement Amount
          $ 24,051,326     $ 3,118,033     $ 27,169,359  

 

Notes   1   FAACS 120A Report as of 6/30/08   2   SFPUC Estimate   3   SFPUC
Estimate based on projects and amounts as follows:

              Water Assets  
CUW358 Sunset Reservoir (North Basin)
  $ 57,382,744  
CUW 365 Cross Connection Controls
  $ 3,679,415  
CUW 394 Watershed Land Acqusition
  $ 1,708,994  
 
     
Total Additions
  $ 62,771,153  

 

4   CWIP based on balance as 6/30/08 plus YTD expenditures (see Attachment K-2)
  5   Fixed allocation factors based on dollar weighted 5-year average of
J-Table allocation factors (2003-04 through 2007-08)   6   Wholesale share CWIP
based on balance as 6/30/08 plus YTD expenditures (see Attachment K-2)

Page 1 of 1



--------------------------------------------------------------------------------



 



ATTACHMENT K-2
WHOLESALE CUSTOMERS’ SHARE OF THE BOOK VALUE OF REVENUE FUNDED CAPITAL
EXPENDITURES
**PRELIMINARY — TO BE SUBSTITUTED WITH FINAL 6/30/09 VALUES**
(Section 5.03)

                                                                      [1]   [2]
  [3]   [4]   [5]   [6]   [7]   [8]   [9]         Project           CWIP as of  
FY 2008-09   Reduction for   CWIP as   Water Related   Wholesale         No.  
Project Description   Rate Class   6/30/08   Expenditures   02A Funding  
6/30/09   CWIP   Share     A.   Water Enterprise                                
                        1   Regional Projects                                  
                          CUW352  
Alameda Creek Fishery
  Joint   $ 2,007,607     $ 224,582     $ 2,232,189     $ —             $ —    
      CUW353  
Seismic Upgrade @ Hayward Fault
  Joint   $ 3,129,234     $ 1,967,625     $ 5,096,859     $ —             $ —  
        CUW354  
LOWER CRYSTAL SPRINGS DAM-REV-SFWD
  Joint   $ 7,046,944     $ 1,086,262     $ 8,133,206     $ —             $ —  
        CUW355  
STANDBY POWER FACILITIES
  Joint   $ 3,715,276     $ 6,596,849     $ 10,312,125     $ —             $ —  
        CUW357  
Adit Leak Repairs
  Joint   $ 783     $ 1,129     $ 1,912     $ —             $ —           CUW359
}

  Joint   $ 21,391,129     $ 5,176,713     $ 26,567,842     $ —             $ —
          CUW359
Irvington Tunnel
  Joint   $ 7,837,176     $ —     $ 7,837,176     $ —             $ —          
CUW361
}
 
  Joint   $ 368,057     $ 1,383,959     $ 1,752,016     $ —             $ —    
      CUW361
 
  Joint   $ 1,255,545     $ —     $ 1,255,545     $ —             $ —          
CUW361
Pulgas Balancing Reservoir
  Joint   $ 1,248,002     $ —     $ 1,248,002     $ —             $ —          
CUW361
 
  Joint   $ 570,179     $ —     $ 570,179     $ —             $ —          
CUW361
 
  Joint   $ 712,921     $ —     $ 712,921     $ —             $ —          
CUW363
}

  Joint   $ 1,335,371     $ 1,738,045     $ 3,073,416     $ —             $ —  
        CUW363
SCADA Phase II
  Joint   $ 1,062,050     $ —     $ 1,062,050     $ —             $ —          
CUW365  
Cross Connection Control
  Joint   $ 3,635,172     $ 547,801     $ 4,182,973     $ —             $ —    
Capitalized in FY 2008-09     CUW367  
HTWTP LT Impr
  Joint   $ 8,011,348     $ 2,479,731     $ 10,491,079     $ —             $ —  
        CUW368
}
 
  Joint   $ 23,640,601     $ —     $ 23,640,601     $ —             $ —        
  CUW368
BDPL Hydraulic Capacity
  Joint   $ 17,556,905     $ 4,200,442     $ 21,757,347     $ —             $ —
          CUW368
 
  Joint   $ 2,579,847     $ —     $ 2,579,847     $ —             $ —          
CUW370  
Pipeline Readiness
  Joint   $ 5,320,934     $ 328,070     $ 5,649,004     $ —             $ —    
      CUW371  
CSPS and Pipeline
  Joint   $ 11,420,770     $ 3,872,779     $ 15,293,549     $ —             $ —
          CUW372  
University Mound (N)
  Joint   $ 4,624,981     $ 1,068,147     $ 5,693,128     $ —             $ —  
        CUW373
}

  Joint   $ 19,479,341     $ 6,023,849     $ 25,503,190     $ —             $ —
          CUW373
SJPL
  Joint   $ 7,199,051     $ —     $ 7,199,051     $ —             $ —          
CUW374
}

  Joint   $ 31,171,669     $ 4,314,430     $ 35,486,099     $ —             $ —
          CUW374
Calaveras Dam
  Joint   $ 2,366,343     $ —     $ 2,366,343     $ —             $ —          
CUW378  
CSPL #2
  Joint   $ 7,453,098     $ 913,369     $ 8,366,467     $ —             $ —    
      CUW379  
SAPL #3
  Joint   $ 5,728,934     $ 588,346     $ 6,317,280     $ —             $ —    
      CUW380  
BDPK #3&4 Crossovers
  Joint   $ 3,855,357     $ 1,083,888     $ 4,939,245     $ —             $ —  
        CUW381
}
 
  Joint   $ 5,450,995     $ —     $ 5,450,995     $ —             $ —          
CUW381
SVWTP Expansion
  Joint   $ 53,222     $ 3,090,520     $ 3,143,742     $ —             $ —      
    CUW381
 
  Joint   $ 97,373     $ —     $ 97,373     $ —             $ —           CUW382
 
SVWTP Treated Water Reservoir
  Joint   $ 5,799,505     $ 575     $ 5,800,080     $ —             $ —        
  CUW384  
Tesla
  Joint   $ 6,102,621     $ 7,444,942     $ 13,547,563     $ —             $ —  
        CUW386  
SAPS X-CONNECT & PUMP IMP 96A UEB
  Joint   $ 1,374,491     $ 971,625     $ 2,346,116     $ —             $ —    
      CUW388
}

  Joint   $ 896,476     $ 1,641,717     $ 2,538,193     $ —             $ —    
      CUW388
PEIR
  Joint   $ 1,331,676     $ —     $ 1,331,676     $ —             $ —          
CUW390  
Desalination Pilot
  Joint   $ 175,165     $ —     $ 175,165     $ —             $ —          
CUW391  
Baden/San Pedro Valve Lots
  Joint   $ 3,964,642     $ 948,589     $ 4,913,231     $ —             $ —    
      CUW392  
Program Management
  Joint   $ 2,452,297     $ 5,081,444     $ 7,533,741     $ —             $ —  
        CUW393  
BDPL #4 Condition Assessment
  Joint   $ 25,071     $ 294,634     $ 319,705     $ —             $ —          
CUW394  
Watershed Enviroment Improvement
  Joint   $ 142,924     $ 96,027     $ 238,951     $ —             $ —    
Capitalized in FY 2008-09     CUW101  
SAN ANDREAS PLANT EXPANSION #1
  Joint   $ 182     $ 96,027             $ 96,209             $ 67,443          
CUW111  
LOWER CRYSTAL SPRINGS DAM-REV-SFWD
  Joint   $ 40,436     $ —             $ 40,436             $ 28,346          
CUW151  
Baden PS
  Joint   $ 921     $ 26,760             $ 27,681             $ 19,404          
CUW161  
Water Treatment Facilities
  Joint   $ 75,801     $ 605             $ 76,406             $ 53,561          
CUW178  
SAPS X-CONNECT & PUMP IMP96A UEB
  Joint   $ 104,902     $ —             $ 104,902             $ 73,536          
CUW202
}
 
  Joint   $ 50,808     $ —             $ 50,808             $ 35,616          
CUW202
Replace PCCP
  Joint   $ 285,003     $ 64,256             $ 349,259             $ 244,831    
      CUW202
 
  Joint   $ 2,365     $ —             $ 2,365             $ 1,658          
CUW127  
SCADA
  Joint   $ 50,029     $ 2,481,274             $ 2,531,303             $
1,774,443           CUW356  
New Crystal Springs Bypass Tunnel
  Joint   $ 13,992,264     $ 5,560,862     $ 16,028,397     $ 3,524,729        
    $ 2,470,835           CUW358  
Sunset (N)
  Joint   $ 52,494,764     $ 4,887,980     $ 55,806,081     $ 1,576,663        
    $ 1,105,241     Capitalized in FY 2008-09     CUW387  
Tesla Portal Disinfection
  Joint   $ 2,377,262     $ (1,996 )   $ 1,223,945     $ 1,151,321             $
807,076           CUW135
}
 
  Joint   $ 45,413     $ —             $ 45,413             $ 31,835          
CUW135
New Lines and Bypass Valves
  Joint   $ 153,983     $ 620,156             $ 774,139             $ 542,671  
        CUW135
 
  Joint   $ 8,860     $ —             $ 8,860             $ 6,211          
CUW143
}
 
  Joint   $ 5,656     $ —             $ 5,656             $ 3,965          
CUW143
HH Water Treatment Plan
  Joint   $ 709,972     $ 8,817             $ 718,789             $ 503,871    
      CUW143
 
  Joint   $ 96,292     $ —             $ 96,292             $ 67,501          
CUW186  
SVWTP IMPROVEMENT PROJECT-CPB-SFWD
  Joint   $ 3,604     $ —             $ 3,604             $ 2,526          
CUW206
}
 
  Joint   $ 4,365     $ —             $ 4,365             $ 3,060          
CUW206
Tesla Portal/Thomas Shaft Emergency Disinfection
  Joint   $ 283,620     $ 5,665             $ 289,285             $ 202,789    
      CUW206
 
  Joint   $ 227,004     $ —             $ 227,004             $ 159,130        
  CUW231  
Millbrae Labs
  Joint   $ 81,856     $ 34,685             $ 116,541             $ 81,695      
    CUW236  
TELSA/SJVH WQ MONITORING IMPR
  Joint   $ 152,963     $ —             $ 152,963             $ 107,227        
  CUW366
}
 
  Joint   $ 16,523     $ —             $ 16,523             $ 11,583          
CUW366
HTWTP ST Improvements
  Joint   $ 1,398,798     $ 5,732,626     $ 7,131,424     $ —             $ —  
        CUW366
 
  Joint   $ 1,452,901     $ —     $ 1,452,901     $ —             $ —          
CUW120  
WATER QUALITY PLANNING STUDY
  Joint   $ 577     $ —             $ 577             $ 404           CUW164  
WATER VULNERABILITY STUDY-UEB
  Joint   $ 479     $ —             $ 479             $ 336           CUW181  
STANDBY POWER FACILITIES
  Joint   $ 5,905     $ —             $ 5,905             $ 4,139          
CUW210  
Millbrae Administrative Bldg Remodel
  Joint   $ 7,803     $ 321,553             $ 329,356             $ 230,879    
      CUW220  
Calaveras Dam Evaluation
  Joint   $ 308,971     $ —             $ 308,971             $ 216,589        
  CUW227  
Watershed Facilities and Fencing
  Joint   $ 190,552     $ 206,448             $ 397,000             $ 278,297  
        CUW228  
Watershed Roads
  Joint   $ 358,434     $ 85,337             $ 443,771             $ 311,083    
      CUW232  
Crystal Springs Dam Discharge
  Joint   $ 363,823     $ —             $ 363,823             $ 255,040        
  CUW242
}

  Joint   $ 311,548     $ 22,741             $ 334,289             $ 234,337    
      CUW242
Demolition of Unsafe Structures
  Joint   $ 315     $ —             $ 315             $ 221           CUW261  
Regional R&R — Storage
  Joint   $ 275,694     $ 277,958             $ 553,652             $ 388,110  
        CUW262
}

  Joint   $ 1,236,895     $ 409,282             $ 1,646,177             $
1,153,970           CUW262
Regional R&R — Treatement
  Joint   $ 277,383     $ —             $ 277,383             $ 194,445      

Page 1 of 2



--------------------------------------------------------------------------------



 



ATTACHMENT K-2
WHOLESALE CUSTOMERS’ SHARE OF THE BOOK VALUE OF REVENUE FUNDED CAPITAL
EXPENDITURES
**PRELIMINARY — TO BE SUBSTITUTED WITH FINAL 6/30/09 VALUES**
(Section 5.03)

                                                                  [1]   [2]  
[3] [4] [5] [6]     [7]   [8]   [9]     Project           CWIP as of   FY
2008-09   Reduction for   CWIP as   Water Related   Wholesale     No.   Project
Description   Rate Class   6/30/08   Expenditures   02A Funding   6/30/09   CWIP
  Share     CUW263 }
Regional R&R — Transmission
  Joint   $ 768,422     $ 797,659             $ 1,566,081             $
1,097,823       CUW263   Joint   $ 1,224,094     $ —             $ 1,224,094    
        $ 858,090       CUW360  
PLANNING — WSTD Sunol Quarry Reservoirs
  Joint   $ 2,513     $ —             $ 2,513             $ 1,762       CUW934  
BOA/BAW/13/F2/SFWD-CONT PROJ-OPER FD
  Joint   $ 59,479     $ (2,210 )   $ 998,005     $ (940,736 )           $
(659,456 )        
TOTAL REGIONAL WATER PROJECTS
      $ 313,100,517     $ 84,802,574     $ 379,397,925     $ 18,505,166        
    $ 12,972,121          
Less Projects to be Capitalized in FY 2008-09
                              $ 1,576,663             $ 1,105,241          
ADJUSTED TOTAL REGIONAL WATER PROJECTS
                              $ 16,928,503             $ 11,866,881    
2         Wholesale Direct                                                      
     
None
                                                      B.   Hetch Hetchy Water &
Power                                                         CUH703  
Priest Reservoir By-pass
  Joint     —       47,164             $ 47,164     $ 21,224     $ 13,626      
CUH762  
SJPL Reparis
  Water     53,616       255,011             $ 308,627     $ 308,627     $
198,139       CUH766  
HH Security Improvements
  Joint     164,478       261,601             $ 426,079     $ 191,736     $
123,094       CUH767  
Power Transformers
  Power     —       —             $ —     $ —     $ —       CUH803  
Street Lights
  Power     —       40,506             $ 40,506     $ —     $ —       CUH804  
HH Roads
  Joint     —       341,240             $ 341,240     $ 153,558     $ 98,584    
  CUH829  
HH SCADA
  Joint     —       —             $ —     $ —     $ —       CUH842  
Moccasin Cottages Renovations
  Joint     —       —             $ —     $ —     $ —       CUH846  
New Moccasin Penstock
  Power     543,073       —             $ 543,073     $ —     $ —       CUH851  
Turbine Generator Renovations
  Power     111,755       926,254             $ 1,038,009     $ —     $ —      
CUH868  
Moccasin Energy Absorber
  Power     —       —             $ —     $ —     $ —       CUH876  
Moccasin Phone System
  Joint     —       15,677             $ 15,677     $ 7,055     $ 4,529      
CUH878  
O’Shaugnessy Discharge/Toulumne River Channel Impr.
  Joint     31,953       168,076             $ 200,029     $ 90,013     $ 57,788
      CUH891  
Metering Muni Load
  Power     18       4,361             $ 4,379     $ —     $ —       CUH893  
Cherry/Eleanor Pump Upgrade
  Power     —       17,012             $ 17,012     $ —     $ —       CUH896  
Street Lights
  Power     9,294       568,794             $ 578,088     $ —     $ —      
CUH899  
Canyon Tunnel Penstock
  Power     6,210       21,804             $ 28,014     $ —     $ —       CUH915
 
UG Assessment/Hunters Point
  Power     961,755       1,668,663             $ 2,630,418     $ —     $ —    
  CUH926  
Pipe Purchase
  Water     —       13,667             $ 13,667     $ 13,667     $ 8,774      
CUH931  
Microwave Replacement
  Joint     3,157,491       156,270             $ 3,313,761     $ 1,491,192    
$ 957,346       CUH932  
HH SCADA
  Joint     —       —             $ —     $ —     $ —       CUH825  
Distribution System
  Power     446,419       109,797             $ 556,216     $ —     $ —      
CUH941  
HHP SCADA Security & Control, East/O’Shaugnessy
  Joint     1,433,974       246,948             $ 1,680,922     $ 756,415     $
485,618       CUH942  
O’Shaugnessy Dam Discharge Needle Valves
  Joint     —       —             $ —     $ —     $ —       CUH943  
Renewable Energy
  Power     —       —             $ —     $ —     $ —       CUH945  
SJPL Crossovers
  Water     —       —             $ —     $ —     $ —       CUH946  
Facility Maintenance
  Joint     —       239             $ 239     $ 108     $ 69       CUH947  
Sustainable Energy Account
  Power     441,226       1,838,396             $ 2,279,622     $ —     $ —    
  CUH948  
Facility Maintenance — Transmission Lines
  Power     70,631       101,295             $ 171,926     $ —     $ —      
CUH949  
POW Maintenance
  Power     —       —             $ —     $ —     $ —       CUH950  
HPH/KPH/MPH
  Power     1,236,853       1,167,621             $ 2,404,474     $ —     $ —  
    CUH955  
Solar Monitoring
  Power     222       —             $ 222     $ —     $ —       CUH956  
Facility Maintenance — Gate Valves
  Water     275,213       —             $ 275,213     $ 275,213     $ 176,687  
    CUH957  
Moccasin Corrison Control
  Joint     48,023       110,986             $ 159,009     $ 71,554     $ 45,938
      CUH958  
Generation Metering
  Power     —       18,811             $ 18,811     $ —     $ —       CUH959  
Moccasin Reservoir Water Quality
  Water     109,379       —             $ 109,379     $ 109,379     $ 70,221    
  CUH960  
Solar Power Project
  Power     6,480       (5,333 )           $ 1,147     $ —     $ —       CUH861
 
MECA Solar
  Power     —       26,369             $ 26,369     $ —     $ —       CUH962  
SF Electrical Reliability
  Power     9,672,565       2,653             $ 9,675,218     $ —     $ —      
CUH964  
Watershed Lan Purchase
  Water     —       75,756             $ 75,756     $ 75,756     $ 48,635      
CUH966  
MECA — Demand Reduction
  Power     —       —             $ —     $ —     $ —       CUH969  
SFIA SCADA
  Power     —       —             $ —     $ —     $ —       CUH971  
Neward — CCSF Tranmission Project
  Power     235,120       54,602             $ 289,722     $ —     $ —      
CUH972  
Load Metering
  Power     145,039       1,274             $ 146,313     $ —     $ —      
CUH973  
Distribution Assessment
  Power     —       —             $ —     $ —     $ —       CUH975  
Hetch Hetchy Water R&R
  Power     —       130,100             $ 130,100     $ —     $ —       CUH975  
Hetch Hetchy Water R&R
  Water     52,613       516,524             $ 569,137     $ 569,137     $
365,386       CUH975  
Hetch Hetchy Water R&R
  Joint     999,854       887,864             $ 1,887,718     $ 849,473     $
545,362       CUH976  
KPH Rewind
  Power     1,053,295       1,417,914             $ 2,471,209     $ —     $ —  
    CUH977  
Facilities Maintenance — Water
  Joint     770,839       1,049,878             $ 1,820,717     $ 819,323     $
526,005       CUH978  
Community Choice Aggregation
  Power     5,571       101,075             $ 106,646     $ —     $ —      
CUH979  
Hunters Point Distribution
  Power     1,926,977       532,011             $ 2,458,988     $ —     $ —    
  CUH981  
Shore Power for Cruise Ships
  Power     2,690       —             $ 2,690     $ —     $ —       CUH986  
SEA — Energy Efficiency
  Power     15,262       —             $ 15,262     $ —     $ —       CUW687  
525 Golden Gate
  Joint     —       4,105             $ 4,105     $ 1,847     $ 1,186      
IUH004  
Auto Maintenance
  Joint     —       3,882             $ 3,882     $ 1,747     $ 1,122      
PUH501  
SF Environment Energy/Green Power
  Power     —       66,107             $ 66,107     $ —     $ —       PYEAES  
Youth Employment
  Joint     —       —             $ —     $ —     $ —          
TOTAL HHWP PROJECTS
        23,987,888       12,964,974       —       36,952,862       5,807,023    
$ 3,728,109     C      
TOTAL COMBINED WATER AND HHWP
      $ 337,088,405     $ 97,767,548     $ 379,397,925     $ 55,458,028        
    $ 15,594,990  

 
Notes

1.   6/30/08 CWIP per FAMIS   2.   FY 2008-09 Expenditures posted through
3/20/09 per FAMIS   3.   Wholesale share of CWIP 70.1% (see Note 5 Attachment
K-1)   4.   Water Related HHWP CWIP includes 100% of Water and 45% of Joint   5.
  Wholesale share of CWIP 64.2% (see Note 5 Attachment K-1)   6.   Fund 2A
expenditures are funded by Series 2006A bond proceeds, proceeds of commercial
paper redeemed from 2006A proceeds and earnings on such proceeds, as applicable.

Page 2 of 2



--------------------------------------------------------------------------------



 



ATTACHMENT K-3
25 YEAR PAYOFF SCHEDULE FOR EXISITING RATE BASE
WATER ENTERPRISE REGIONAL ASSETS AND ONE DIRECT WHOLESALE ASSET
**PRELIMINARY — TO BE SUBSTITUTED WITH FINAL 6/30/09 VALUES**
(Section 5.03)

              Water Assets
6/30/09 Wholesale Share of Net Plant & CWIP (Attachment K-l)
    338,452,207  
Interest Rate:
    5.13 %
Term:
    25  
Monthly Principal & Interest Calculation:
    2,004,277  
Annual Wholesale Revenue Requirement:
    24,051,326  

                                          Fiscal Yr                       Annual
  Year End Ending       Principal   Interest   Payment (Wtr)   Balance Jun-10  
 
    6,848,259       17,203,067       24,051,326       331,603,948   Jun-11  
 
    7,207,954       16,843,372       24,051,326       324,395,994   Jun-12  
 
    7,586,541       16,464,785       24,051,326       316,809,453   Jun-13  
 
    7,985,013       16,066,313       24,051,326       308,824,439   Jun-14  
 
    8,404,415       15,646,911       24,051,326       300,420,024   Jun-15  
 
    8,845,844       15,205,482       24,051,326       291,574,180   Jun-16  
 
    9,310,459       14,740,867       24,051,326       282,263,721   Jun-17  
 
    9,799,478       14,251,848       24,051,326       272,464,243   Jun-18  
 
    10,314,181       13,737,145       24,051,326       262,150,062   Jun-19  
 
    10,855,919       13,195,407       24,051,326       251,294,143   Jun-20  
 
    11,426,110       12,625,216       24,051,326       239,868,033   Jun-21  
 
    12,026,250       12,025,076       24,051,326       227,841,784   Jun-22  
 
    12,657,911       11,393,415       24,051,326       215,183,873   Jun-23  
 
    13,322,749       10,728,577       24,051,326       201,861,123   Jun-24  
 
    14,022,507       10,028,819       24,051,326       187,838,616   Jun-25  
 
    14,759,019       9,292,307       24,051,326       173,079,597   Jun-26  
 
    15,534,215       8,517,111       24,051,326       157,545,382   Jun-27  
 
    16,350,127       7,701,199       24,051,326       141,195,254   Jun-28  
 
    17,208,894       6,842,432       24,051,326       123,986,361   Jun-29  
 
    18,112,766       5,938,560       24,051,326       105,873,594   Jun-30  
 
    19,064,113       4,987,213       24,051,326       86,809,482   Jun-31  
 
    20,065,428       3,985,898       24,051,326       66,744,054   Jun-32  
 
    21,119,335       2,931,991       24,051,326       45,624,719   Jun-33  
 
    22,228,597       1,822,729       24,051,326       23,396,122   Jun-34  
 
    23,396,122       655,204       24,051,326       0          
 
                                Totals:  
 
    338,452,207       262,830,943       601,283,150                  
 
                                Water      
 
                               

Page 1 of 1



--------------------------------------------------------------------------------



 



ATTACHMENT K-4
25 YEAR PAYOFF SCHEDULE FOR EXISTING RATE BASE
HETCH HETCHY WATER ASSETS AND WATER-RELATED PORTION OF JOINT ASSETS
**PRELIMINARY — TO BE SUBSTITUTED WITH FINAL 6/30/09 VALUES**
(Section 5.03)

              Hetch Hetchy
6/30/09 Wholesale Share of Net Plant & CWIP (Attachment K-1)
    43,877,206  
Interest Rate:
    5.13 %
Term:
    25  
Monthly Principal & Interest Calculation:
    259,836  
Annual Wholesale Revenue Requirement:
    3,118,033  

                                          Fiscal Yr                       Annual
  Year End Ending       Principal   Interest   Payment (HH)   Balance Jun-10  
 
    887,814       2,230,219       3,118,033       42,989,393   Jun-11  
 
    934,445       2,183,588       3,118,033       42,054,948   Jun-12  
 
    983,525       2,134,507       3,118,033       41,071,423   Jun-13  
 
    1,035,183       2,082,849       3,118,033       40,036,239   Jun-14  
 
    1,089,555       2,028,478       3,118,033       38,946,685   Jun-15  
 
    1,146,782       1,971,250       3,118,033       37,799,903   Jun-16  
 
    1,207,015       1,911,017       3,118,033       36,592,887   Jun-17  
 
    1,270,412       1,847,621       3,118,033       35,322,475   Jun-18  
 
    1,337,138       1,780,894       3,118,033       33,985,337   Jun-19  
 
    1,407,370       1,710,663       3,118,033       32,577,967   Jun-20  
 
    1,481,290       1,636,743       3,118,033       31,096,678   Jun-21  
 
    1,559,092       1,558,940       3,118,033       29,537,585   Jun-22  
 
    1,640,981       1,477,051       3,118,033       27,896,604   Jun-23  
 
    1,727,172       1,390,861       3,118,033       26,169,432   Jun-24  
 
    1,817,889       1,300,144       3,118,033       24,351,544   Jun-25  
 
    1,913,371       1,204,662       3,118,033       22,438,173   Jun-26  
 
    2,013,868       1,104,165       3,118,033       20,424,305   Jun-27  
 
    2,119,643       998,389       3,118,033       18,304,662   Jun-28  
 
    2,230,974       887,058       3,118,033       16,073,688   Jun-29  
 
    2,348,153       769,880       3,118,033       13,725,535   Jun-30  
 
    2,471,486       646,546       3,118,033       11,254,048   Jun-31  
 
    2,601,298       516,735       3,118,033       8,652,751   Jun-32  
 
    2,737,927       380,106       3,118,033       5,914,824   Jun-33  
 
    2,881,733       236,300       3,118,033       3,033,091   Jun-34  
 
    3,033,091       84,941       3,118,033       0          
 
                                       
 
    43,877,206       34,073,607       77,950,813                  
 
                                Hetch Hetchy
 
                               

Page 1 of 1



--------------------------------------------------------------------------------



 



     
ATTACHMENT K-5
UNEXPENDED APPROPRIATIONS FOR REVENUE-FUNDED REGIONAL ASSETS
CONSTRUCTION WORK IN PROGRESS AS OF MARCH 30, 2009
(Section 5.04)

                                                                               
      YTD     PTD             Available       Project   Project Title   Fund
Type   Subfund   Classification   Appropriation     Expenditures    
Expenditures     Encumbrances     Balances     Notes Water Assets

 
                                                           
CUW257
  WATERSHED PROTECTION   5W   AAAACP   REGIONAL     1,448,720       29,653      
413,529       141,643       893,548      
CUW250
  WATERSHED TRAILS&RECREATION IMPROV   5W   AAAACP   REGIONAL     387,639      
9,431       112,689       6,675       268.275      
CUW261
  REGIONAL WATER STORAGE RNR -BUDGET   5W   AAAACP   REGIONAL     1,750,000    
  250,970       526,664       26,687       1,196,648     Annual R&R
CUW242
  DEMOLITION UNSAFE STRUCTURES   5W   AAAACP   REGIONAL     1,000,000      
22,647       407,820       21,524       570,656      
CUW263.
  CONVEYANCE/TRANSMISSION - BUDGET   5W   AAAACP   REGIONAL     7,825,000      
763,603       3,378,543       125,990       4,320,466     Annual R&R
CUW264
  WATERSHED ROADS - BUDGET   5W   AAAACP   REGIONAL     3,000,000       77,074  
    1,391,500       162,401       1,446,099     Annual R&R
CUW262
  TREATMENT FACS/WQ IMPROVE-BUDGET   5W   AAAACP   REGIONAL     4,801,000      
399,073       2,704,204       349,016       1,747,780     Annual R&R
CUW168
  ALAMEDA CREEK FISH RELEASE   5W   AAAACP   REGIONAL     1,537,398       46,624
      1,040,919       152,647       343,832      
CUW231
  MILLBRAE LAB CAPITAL IMPROVEMENTS   5W   AAAACP   REGIONAL     770,000      
19,119       532,135       0       237,865      
CUW227
  WATERSHED FENCES/FACILITES   5W   AAAACP   REGIONAL     3,000,000      
206,222       2,223,776       581,926       194,298      
CUW253
  FACILITIES SECURITY PROJECT   5W   AAAACP   REGIONAL     5,300,000      
73,048       4,146,944       113,124       1,039,931      
CUW210
  MILLBRAE ADMIN BLDG INTERIM REMODEL   5W   AAAACP   REGIONAL     2,407,700    
  284,902       1,935,204       160       472,337      
CUW228
  WATERSHED ROADS RECONSTRUCTION   5W   AAAACP   REGIONAL     5,170,000      
82,992       4,413,061       18,598       738,340      
CUW202
  SAN ANTONIO PIPELINE EMERGENCY REPA   5W   AAAACP   REGIONAL     1,400,000    
  6,012       1,269,190       61,727       69,083      
CUW148
  ENVIRONMENTAL & REGULATORY COMP   5W   AAAACP   REGIONAL     3,241,279       0
      3,014,995       184,774       41,510      
CUW135
  NEW LINE & BYPASS VALVES   5W   AAAACP   REGIONAL     4,829,680       2,103  
    4,689,067       0       140,613      
CUW143
  HETCH HETCHY WATER TREATMENT PLAN   5W   AAAACP   REGIONAL     18,821,529    
  0       18,452,053       47,947       321,529      
CUW161
  TREATMENT FACILITIES IMPROVEMENTS   5W   AAAACP   REGIONAL     15,028,319    
  334       14,747,873       0       280,446      
CUW241
  FACILITIES MAINT SUPPORT STRUCTURES   5W   AAAACP   REGIONAL     5,000,000    
  8,390       4,988,882       0       11,118      
CUW392
  PROGRAM MANAGEMENT SERVICES - WSIF   5W   AAAACP   LOCAL/REGIONAL    
1,837,000       (98,519 )     751,659       71,973       1,013,368      
CUW127
  INST SCADA SYSTEM   5W   AAAACP   LOCAL/REGIONAL     13,156,681      
2,481,274       8,653,641       0       4,503,040      
CUW710
  OCIP PROJECT CONTROL   5W   AAAACP   LOCAL/REGIONAL     2,497,881      
235,706       2,496,959       0       922      
 
  TOTAL ALL PROJECTS                 104,209,826       4,900,661      
82,291,307       2,066,813       19,851,706      
 
                                                           
 
  LOCAL PROJECTS           LOCAL     0       0       0       0       0      
 
  JOINT LOCAL AND REGIONAL PROJECTS           LOCAL/REGIONAL     17,491,562    
  2,618,462       11,902,259       71,973       5,517,330      
 
  REGIONAL PROJECTS           REGIONAL     86,718,264       2,282,199      
70,389,048       1,994,840       14,334,376      
 
  TOTAL ALL PROJECTS                 104,209,826       4,900,661      
82,291,307       2,066,813       19,851,706      
 
                                                            Hetchy Hetchv Assets

 
                                                           
CUH975
  WATER INFRASTRUCTURE - BUDGET   5T   AAAACP   WATER     9,000,000      
1,534,488       2,806,592       3,565,023       2,628,385      
CUH964
  WATERSHED PROPERTY PURCHASES   5T   AAAACP   WATER     800,000       75,756  
    454,756       0       345,244      
CUH957
  FAC MAINTENANCE-WATER TRANSPORTAT   5T   AAAACP   WATER     3,400,000      
110,986       2,885,394       209,138       305,469      
CUH703
  PRIEST RESERVOIR DIVERSION CHANNEL   5T   AAAACP   WATER     21,210,344      
47,164       20,166,993       0       1,043,351      
CUH926
  PIPELINE PURCHASE REPLACEMENT PIPE   5T   AAAACP   WATER     159,860      
13,667       157,489       0       2,371      
CUH762
  SAN JOAQUIN PIPELINE REPAIRS   5T   AAAACP   WATER     41,469,206      
255,011       41,215,761       134,652       118,792      
CUW687
  525 GOLDEN GATE   5T   AAAACP   JOINT     280,600       4,105       26,437    
  0       254,163      
CUH977
  FACILITIES MAINTENANCE - BUDGET   5T   AAAACP   JOINT     9,300,000      
1,049,878       3,578,478       803,231       4,918,290      
CUH931
  HH MICROWAVE REPLACEMENT   5T   AAAACP   JOINT     4,767,000       156,270    
  3,313,761       1,227,242       225,997      
CUH941
  HH SCADA SECURITY & CONTROL, EAST   5T   AAAACP   JOINT     2,068,180      
246,948       1,680,922       256,198       131,060      
CUH804
  HETCH-HETCHY ROADS REBUILDING   5T   AAAACP   JOINT     4,175,027      
341,240       3,544,483       113,314       517,230      
CUH766
  HETCHY FACILITIES SECURITY IMPROV.   5T   AAAACP   JOINT     2;086,692      
261,601       1,960,386       62,470       63,836      
CUH876
  MOCCASIN PHONE SYSTEM   5T   AAAACP   JOINT     1,610,000       15,677      
1,528,780       0       81,220      
CUH878
  O’SHAUGENESSY DISREPAIRS   5T   AAAACP   JOINT     7,179,009       33,750    
  7,101,644       9,297       68,068      
CUH810
  VARIOUS OLD JOB   5T   AAAACP   JOINT     7,613,638       18,690      
7,538,034       1,561       74,044      
CUH946
  FAC MAINTENANCE-SUPPORT STRUCTURE   5T   AAAACP   JOINT     2,281,454      
239       2,273,485       0       7,969      
CUH949
  RIGHT OF WAY MAINTENANCE   5T   AAAACP   JOINT     815,000       0      
814,208       166       626      
 
  TOTAL ALL PROJECTS                 118,216,010       4,165,470      
101,047,602       6,382,292       10,786,117      
 
                                                           
 
  POWER PROJECTS           POWER     0       0       0       0       0      
 
  WATER PROJECTS           WATER     76,039,410       2,037,072       67,686,985
      3,908,812       4,443,613      
 
  JOINT PROJECTS           JOINT     42,176,600       2,128,397       33,360,617
      2,473,480       6,342,504      
 
  TOTAL ALL PROJECTS                 118,216,010       4,165,470      
101,047,602       6,382,292       10,786,117      

 



--------------------------------------------------------------------------------



 



ATTACHMENT L-1
IDENTIFICATION OF WSIP PROJECTS AS REGIONAL/RETAIL
(Section 5.04)

          Project         Number         REGIONAL       Project Description
 
      San Joaquin Region
CUW373
  Regional        San Joaquin Pipeline System Rehabilitation
CUW384
  Regional        Tesla Advance Disinfection
CUW387
  Regional        Tesla Portal Disinfection
 
       
 
      Sunol Valley Region
CUW352
  Regional        Alameda Creek Fishery Enhancement
CUW355
  Regional        Stand-by Power — Various Locations
CUW359
  Regional        New Irvington Tunnel/Alameda Siphon No. 4
CUW370
  Regional        Pipeline Readiness Improvements
CUW374
  Regional        Calaveras Dam Replacement
CUW381
  Regional        SVWTP 40 mgd Addition
CUW382
  Regional        SVWTP Finished Water Reservoir
CUW386
  Regional        San Antonio Pump Station Upgrade
 
       
 
      Bay Division Region
CUW353
  Regional        Seismic Upgrade BDPL 3 & 4
CUW363
  Regional        SCADA Phase II/Security Upgrades
CUW368
  Regional        BDPL Reliability Upgrades
CUW380
  Regional        BDPL 3 & 4 Crossover
CUW389
  Regional        EBMUD Intertie
CUW393
  Regional        BDPL 4 Slipline
 
       
 
      Peninsula Region
CUW354
  Regional        Lower Crystal Springs Dam Improvement
CUW356
  Regional        Crystal Springs Bypass Tunnel
CUW357
  Regional        Adit Leak Repairs
CUW361
  Regional        Pulgas Balancing Reservoir Rehabilitation and Improvements
CUW365
  Regional        Cross Connection Control
CUW366
  Regional        HTWTP Short Term Improvements
CUW367
  Regional        HTWTP Long Term Improvements
CUW369
  Regional        Capuchino Valve Lot Improvements
CUW371
  Regional        Crystal Springs/San Andreas Transmission
CUW378
  Regional        Crystal Springs Pipleine 2 Replacement
CUW379
  Regional        San Andreas Pipeline 3 Installation
CUW390
  Regional        Desalination
CUW391
  Regional        Baden & San Pedro Valve Lots Improvements

Page 1 of 3

 



--------------------------------------------------------------------------------



 



ATTACHMENT L-1
IDENTIFICATION OF WSIP PROJECTS AS REGIONAL/RETAIL
(Section 5.04)

          Project         Number       Project Description
 
      San Francisco Region
CUW358
  Regional        Sunset Reservoir Upgrades — North Basin
CUW372
  Regional        University Mound Reservoir Upgrades — North Basin
 
       
 
      System-Wide
CUW388
  Regional        PEIR
CUW392
  Regional        Program Management Services
CUW394
  Regional        Watershed Land Acquisition
 
       
RETAIL
       
 
      Reservoirs
CUW307
  Local        Summit Reservoir Rehabilitation
CUW310
  Local        New Northwest Reservoir
CUW319
  Local        Hunters Point Reservoir Rehabilitation
CUW334
  Local        Stanford Heights Reservoir Rehabilitation
CUW335
  Local        Potrero Heights Reservoir Rehabiliation
CUW337
  Local        Sutro Reservoir Rehabilitation
 
       
 
      Pump Stations/Tanks
CUW306
  Local        Crocker Amazon Pump Station Upgrade
CUW309
  Local        Lake Merced Pump Station Upgrade
CUW314
  Local        La Grande Tank Upgrade
CUW318
  Local        Forest Hill Tank Rehabilitation
CUW320
  Local        Forest Hill Pump Station Upgrade
CUW321
  Local        Forest Knoll Pump Station Upgrade
CUW322
  Local        Lincoln Park Pump Station Upgrade
CUW323
  Local        Alemany Pump Station Upgrade
CUW324
  Local        Mount Davidson Pump Station Upgrade
CUW326
  Local        Palo Alto Pump Station Upgrade
CUW326
  Local        Sktview-AquaVista Pump Station Upgrade
CUW327
  Local        Summit Pump Station Upgrade
CUW328
  Local        McLaren #1 Tank Rehabilitation
CUW329
  Local        Potrero Heights Tank Seismic Upgrade
CUW330
  Local        Forest Knoll Tank Seismic Upgrade
CUW331
  Local        Lincoln Park Tank Seismic Upgrade
CUW332
  Local        McLaren #2 Tank Rehabilitation
CUW333
  Local        Mount Davidson Tank Seismic Upgrade
CUW338
  Local        La Grande Pump Station Upgrade
CUW339
  Local        Potrero Heights Pump Station Upgrade
CUW340
  Local        Vista Francisco Pump Station Upgrade

Page 2 of 3

 



--------------------------------------------------------------------------------



 



ATTACHMENT L-1
IDENTIFICATION OF WSIP PROJECTS AS REGIONAL/RETAIL
(Section 5.04)

          Project         Number       Project Description
 
      Pipelines/Valves
CUW304
  Local        North University Mound System Upgrade
CUW308
  Local        Motorize Key Valves
CUW311
  Local        Sunset Circulation Improvements
CUW312
  Local        Lincoln Way Transmission Line
CUW313
  Local        Noe Valley Transmission Main, Phase 2
CUW315
  Local        East/West Transmission Main
CUW316
  Local        Fulton @ Six the Ave Main Replacement
 
       
 
      Water Supply/Water Quality
CUW301
  Local        Groundwater
CUW302
  Local        Recycled Water
CUW364
  Local        Lawrence-Livermore National Laboratory Water Quality Improvements
 
       
 
      Miscellaneous
CUW303
  Local        Vehicle Service Facility Upgrade
CUW305
  Local        Fire Protection at CCD

Page 3 of 3

 



--------------------------------------------------------------------------------



 



ATTACHMENT L-2
03/13/06                 
$507,815,000
PUBLIC UTILITIES COMMISSION
OF THE CITY AND COUNTY OF SAN FRANCISCO
SAN FRANCISCO WATER REVENUE BONDS, 2006 SERIES A
$110,065,000
PUBLIC UTILITIES COMMISSION
OF THE CITY AND COUNTY OF SAN FRANCISCO
SAN FRANCISCO WATER REVENUE BONDS, 2006 REFUNDING SERIES B
CERTIFICATE REGARDING USE OF PROCEEDS
     The undersigned hereby states and certifies as follows:
     (i) The undersigned is the General Manager of the Public Utilities
Commission of the City and County of San Francisco (the “Commission”), and is
authorized to execute this certificate on behalf of the Commission and is
knowledgeable with respect to the matters set forth herein.
     (ii) On the date hereof, the Commission is issuing the two series of bonds
captioned above (the “2006 Series A Bonds,” the “2006 Refunding Series B Bonds”
and, together, the “Bonds”) pursuant to an Amended and Restated Indenture dated
as of August 1, 2002 and the First Supplemental Indenture dated as of March 1,
2006 (collectively, the “Indenture”), both by and between the Commission and
U.S. Bank National Association, as trustee (the “Trustee”).
     (iii) The Trustee will transfer and deposit the proceeds of the 2006
Series A Bonds received by the Trustee on the date hereof as follows:
     (1) $48,212,528.32 will be deposited in the 2006 Series A Capitalized
Interest Account established within the Interest Fund;
     (2) $15,958,031.25 will be deposited in the 2006 Series A Reserve Account
of the Bond Reserve Fund;
     (3) $623,906.09 will be deposited in the 2006 Series A Costs of Issuance
Fund;
     (4) $120,622,352.19 will be deposited in the 2006 Series A Refunding Fund
and transferred pursuant to Irrevocable Refunding Instructions of the Commission
dated the date hereof; and
     (5) the remaining $338,600,816.86 will be transferred to the Treasurer for
deposit to the 2006 Series A Project Fund.
     (iv) The proceeds of the 2006 Series A Bonds transferred pursuant to the
Irrevocable Refunding Instructions of the Commission will be used to defease and
refund the Commission’s Commercial Paper Notes (Water Series) on a current
basis. The Notes were issued to finance a portion of the facilities described in
Exhibit A hereto.
     (v) The proceeds of the Bonds deposited in the 2006 Series A Project Fund
will be used to finance a portion of the facilities described in Exhibit A
hereto.





--------------------------------------------------------------------------------



 



ATTACHMENT L-2
CONTINUED          
     (vi) The Trustee will transfer and deposit the proceeds of the 2006
Refunding Series B Bonds received by the Trustee on the date hereof as follows:
     (1) $192,498.04 will be deposited in the 2006 Refunding Series B Costs of
Issuance Fund; and
     (2) $111,178,241.95 will be deposited in the 2006 Refunding Series B
Refunding Fund.
     (vii) The proceeds of the Bonds deposited in the 2006 Refunding Series B
Refunding Fund, together with amounts on deposit in the funds and accounts
established under the Indenture for the Commission’s San Francisco Water Revenue
Bonds, 1996 Series A (the “1996 Series A Bonds”) and its San Francisco Water
Revenue Bonds, 2001 Series A (the “2001 Series A Bonds”), will be used to refund
on an advance basis a portion of the outstanding 1996 Series A Bonds and a
portion of the outstanding 2001 Series A Bonds. The portion of the 1996 Series A
Bonds being refunded were issued to finance the facilities (the “1996 Project”)
described in Exhibit B hereto, and the portion of the 2001 Series A Bonds being
refunded were used to finance the facilities (the “2001 Project”) described in
Exhibit B hereto.
     (viii) Exhibit C hereto attached describes (A) each use to be made by any
person of the Project, the 1996 Project and the 2001 Project other than use by
the Commission and other non-federal governmental units and other than use by
members of the public generally, and (B) payments (if any) directly or
indirectly in respect of such use which are to be made after the date hereof;
     (ix) Other than as set forth in Exhibit A and Exhibit B, no portion of the
proceeds of the Bonds will be used, directly or indirectly, to make or finance a
loan to any person (other than a State or local government unit) or to acquire
property which will be sold or leased to any person (other than a State or local
government unit) on an installment a sale basis except as referenced in
Exhibit C.
     (x) The Commission expects to use the Project for the purposes referenced
and discussed in Exhibit A, Exhibit B, Exhibit C and Exhibit D or for other
governmental purposes of the Commission during the entire term of the Bonds. .
     (xi) Set forth on Exhibit D is the Commission’s methodology for determining
governmental use and private use with respect to the water enterprise.
     (xii) To the best knowledge of the undersigned, the above statements are
reasonable and there are no other facts, estimates or circumstances, other than
those set forth herein, that would materially affect the statements made herein.
     Capitalized terms used but not defined herein have the meanings set forth
in the Indenture.
     IN WITNESS WHEREOF, I have hereunto set my name this 15th day of March,
2006.

              PUBLIC UTILITIES COMMISSION OF THE     CITY AND COUNTY OF SAN
FRANCISCO
 
       
 
  By:   /s/ Edward Harrington
 
       
 
      General Manager

2



--------------------------------------------------------------------------------



 



ATTACHMENT L-2 (CONTINUED)
WATER ENTERPRISE REVENUE BOND 2006 SERIES A
SUMMARY OF SOURCES AND USES OF FUNDS
(Section 5.04)
Source: Closing Documents (Certificate Regarding Use of Proceeds)

                         
Proceeds
                       
Principal
    507,815,000.00                  
Plus Premium
    19,109,138.35                  
Minus Underwriter’s Discount
    (932,940.06 )                
Minus Insurance
    (1,973,563.58 )                
 
                       
Net Proceeds
    524,017,634.71                  
 
                       
Use of Proceeds
                       
Capitalized Interest Fund
    48,212,528.32                  
Bond Reserve Fund
    15,958,031.25                  
Insurance Fund
    623,906.09                  
Series A Refunding Fund
    120,622,352.19 } 459,223,169.05              
Series A Project Fund
    338,600,816.86              
 
                       
Total Uses
    524,017,634.71                  

                              Commercial Paper   Project Fund   Total
Hetch Hetchy
                       
Tesla Portal Disinfection
    251,262.58       1,147,302.42       1,398,565.00  
Advance Disinfection
    429,714.76       5,611,554.24       6,041,269.00  
SJPL
    4,737,937.28       17,784,667.72       22,522,605.00  
 
                       
Total Hetch Hetchy
    5,418,914.62       24,543,524.38       29,962,439.00  
 
                       
SF Regional
                       
University Mound — North
    55,728.10       5,964,279.90       6,020,008.00  
Sunset — North
    7,525,896.84       28,782,094.16       36,307,991.00  
Groundwater
    3,400,973.67       2,963,110.33       6,364,084.00  
Recycled Water
    1,548,036.76       11,316,958.24       12,864,995.00  
 
                       
Total SF Regional
    12,530,635.37       49,026,442.63       61,557,078.00  
 
                       
SF Local
    45,405,787.71       106,407,313.30       151,813,101.01  
 
                       
Sunol Valley Subregional
                       
Calaveras Dam
    9,065,945.51       15,993,818.49       25,059,764.00  
Stand-by Power
    556,398.67       1,207,319.33       1,763,718.00  
Pipeline Readiness
    649,566.31       4,942,205.69       5,591,772.00  
SAPS Upgrade
    213,423.44       1,748,134.56       1,961,558.00  
SVWTP Finished Water Res
    3,317,203.82       7,838,383.18       11,155,587.00  
Irvington Tunnel
    4,084,139.65       18,247,176.35       22,331,316.00  
Alameda Creek Fishery
    656,765.00       1,327,119.00       1,983,884.00  
SVWTP40 mgd Addition
    25,378.75       3,474,585.25       3,499,964.00  
 
                       
Total Sunol Valley Subregional
    18,568,821.15       54,778,741.85       73,347,563.00  

Page 1 of 2





--------------------------------------------------------------------------------



 



ATTACHMENT L-2 (CONTINUED)
WATER ENTERPRISE REVENUE BOND 2006 SERIES A
SUMMARY OF SOURCES AND USES OF FUNDS
(Section 5.04)

                                 
Miscellaneous
                               
PEIR
    3,204,177.44       5,103,872.56       8,308,050.00          
PPPCMS Services
    2,964,786.31       10,358,811.69       13,323,598.00          
Watershed Land Acquisition
    —       502,660.00       502,660.00          
 
                               
Total Miscellaneous
    6,168,963.75       15,965,344.25       22,134,308.00          
 
                               
LLNL
    133,156.60       282,702.40       415,859.00          
 
                               
Bay Division Subregional
                               
Seismic Upgrade BDPL 3 & 4
    4,758,306.54       16,481,539.46       21,239,846.00          
BDPL Reliability
    4,360,664.44       40,874,800.56       45,235,465.00          
BDPL 3 & 4 Crossover
    802,494.94       493,817.06       1,296,312.00          
SCADA Phase II
    65,497.37       1,247,963.63       1,313,461.00          
EBMUD Intertie
    6,668,906.37       4,075,015.63       10,743,922.00          
BDPL 4 Slipline
    —       1,219,251.00       1,219,251.00          
 
                               
Total Bay Division Subregional
    16,655,869.66       64,392,387.34       81,048,257.00          
 
                               
Peninsula Subregional
                               
Capuchino Valve Lot
    162,584.69       753,779.31       916,364.00          
CS/SA Transmission
    2,288,853.10       3,448,975.90       5,737,829.00          
Adit Leak Repair
    255,334.99       1,650,368.01       1,905,703.00          
HTWTP Short Term
    2,874,763.69       3,582,860.31       6,457,624.00.          
Cross Connection Control
    1,150,559.48       324,549.52       1,475,109.00          
CS Bypass Tunnel
    2,873,475.22       15,532,584.78       18,406,060.00          
LCS Dam Improvement
    931,587.07       3,278,932.93       4,210,520.00          
Pulgas Balancing Reservoir
    1,218,341.39       2,706,284.61       3,924,626.00          
HTWTP Long Term
    1,107,185.77       2,549,793.23       3,656,979.00          
Baden & San Pedro Valve Lots
    60,203.48       2,963,540.52       3,023,744.00          
 
                               
Total Peninsula Subregional
    12,922,888.88       36,791,669.12       49,714,558.00          
 
                               
San Francisco Subregional
                               
CSPL 2 Replacement
    1,269,111.95       5,019,824.05       6,288,936.00          
SAPL 3
    1,492,584.40       1,942,479.60       3,435,064.00          
Desalination
    55,618.10       596,473.90       652,092.00          
 
                               
Total San Francisco Subregional
    2,817,314.45       7,558,777.55       10,376,092.00          
 
                               
Grand Total
    120,622,352.19       359,746,902.82       480,369,255.01          
 
                               
Regional
                    328,140,295.00       68.31 %
Local
                    152,228,960.01       31.69 %
 
                               
 
                    480,369,255.01          



This certificate is for illustration only. It was prepared in 2006 and shown
groundwater and recycled water projects as regional instead of local. In
addition, it does not reflect expenditures for the portions of regional assets
which in rate base as of June 30, 2008 nor what is expected to be added to rate
base through June 30, 2009. For these reasons, the percentages shown for
regional and local projects are not accurate.
Page 2 of 2





--------------------------------------------------------------------------------



 



ATTACHMENT L-3
WATER ENTERPRISE REVENUE BOND 2006 SERIES A
ANNUAL REPORT ON EXPENDITURES OF AND EARNINGS ON PROCEEDS
AS OF JUNE 30, 2009
(Section 5.04 A)

                                                                     
Appropriated   Adjusted         Project           Net Financing   Interest  
Project   Expenditures   Remaining Number       Project Description   Proceeds1
  Earnings2   Funding   Thru 6/30/093   Balance REGIONAL PROGRAM                
                               
San Joaquin Region
                                        CUW373   Regional  
San Joaquin Pipeline System Rehabilitation
    1,398,565                                   CUW384   Regional  
Tesla Advance Disinfection
    6,041,269                                   CUW387   Regional  
Tesla Portal Disinfection
    22,522,605                                          
 
                                               
Total San Joaquin Region
    29,962,439                                          
 
                                               
Sunol Valley Region
                                        CUW352   Regional  
Alameda Creek Fishery Enhancement
    1.983,884                                   CUW355   Regional  
Stand-by Power — Various Locations
    1,763,718                                   CUW359   Regional  
New Irvington Tunnel/Alameda Siphon No. 4
    22.331,316                                   CUW370   Regional  
Pipeline Readiness Improvements
    5,591,772                                   CUW374   Regional  
Calaveras Dam Replacement
    25,059,764                                   CUW381   Regional  
SVWTP40 mgd Addition
    3,499,964                                   CUW382   Regional  
SVWTP Finished Water Reservoir
    11,155,587                                   CUW386   Regional  
San Antonio Pump Station Upgrade
    1,961,558                                          
 
                                               
Total Sunol Valley Region
    73,347,563                                          
 
                                               
Bay Division Region
                                        CUW353   Regional  
Seismic Upgrade BDPL 3 & 4
    21,234,846                                   CUW363   Regional  
SCADA Phase II/Security Upgrades
    1,313,461                                   CUW368   Regional  
BDPL Reliability Upgrades
    45,235,465                                   CUW380   Regional  
BDPL 3 & 4 Crossover
    21,239,846                                   CUW389   Regional  
EBMUD Intertie
    10,743,922                                   CUW393   Regional  
BDPL 4 Slipline
    1,219,251                                          
 
                                               
Total Bay Division Region
    100,986,791                                          
 
                                               
Peninsula Region
                                        CUW354   Regional  
Lower Crystal Springs Dam Improvement
    4,210,520                                   CUW356   Regional  
Crystal Springs Bypass Tunnel
    18,406,050                                   CUW357   Regional  
Adit Leak Repairs
    1,905,703                                   CUW361   Regional  
Pulgas Balancing Reservoir Rehabilitation and Improvements
    3,924,626                                   CUW365   Regional  
Cross Connection Control
    1,475,109                                   CUW366   Regional  
HTWTP Short Term Improvements
    6,457,624                                   CUW367   Regional  
HTWTP Long Term Improvements
    3,656,979                                   CUW369   Regional  
Capuchino Valve Lot Improvements
    916,364                                   CUW371   Regional  
Crystal Springs/San Andreas Transmission
    5,737,829                                   CUW378   Regional  
Crystal Springs Pipleine 2 Replacement
    6,288,936                                   CUW379   Regional  
San Andreas Pipeline 3 Installation
    3,435,064                                   CUW390   Regional  
Desalination
    652,092                                   CUW391   Regional  
Baden & San Pedro Valve Lots Improvements
    3,023,744                                          
 
                                               
Total Peninsula Region
    60,090,650                                          
 
                                               
San Francisco Region
                                        CUW358   Regional  
Sunset Reservoir Upgrades — North Basin
    6,020,008                                   CUW372   Regional  
University Mound Reservoir Upgrades — North Basin
    36,307,991                                          
 
                                               
Total San Francisco Region
    42,327,999                                          
 
                                               
System-Wide
                                        CUW388   Regional  
PEIR
    8,308,050                                   CUW392   Regional  
Program Management Services
    13,323,598                                   CUW394   Regional  
Watershed Land Acquisition
    502,660                                          
 
                                               
Total System-Wide
    22,134,308                                          
 
                                               
 
                                               
Total Regional Program
    328,849,750                                          
 
                                        LOCAL PROGRAM                          
                         
Reservoirs
                                        CUW307   Local  
Summit Reservoir Rehabilitation
                                        CUW310   Local  
New Northwest Reservoir
                                        CUW319   Local  
Hunters Point Reservoir Rehabilitation
                                        CUW334   Local  
Stanford Heights Reservoir Rehabilitation
                                        CUW335   Local  
Potrero Heights Reservoir Rehabilitation
                                        CUW337   Local  
Sutro Reservoir Rehabilitation
                                               
Total Reservoirs
                                               
 
                                               
Pump Stations/Tanks
                                        CUW306   Local  
Crocker Amazon Pump Station Upgrade
                                        CUW309   Local  
Lake Merced Pump Station Upgrade
                                        CUW314   Local  
La Grande Tank Upgrade
                                        CUW318   Local  
Forest Hill Tank Rehabilitation
                                        CUW320   Local  
Forest Hill Pump Station Upgrade
                                        CUW321   Local  
Forest Knoll Pump Station Upgrade
                                        CUW322   Local  
Lincoln Park Pump Station Upgrade
                                        CUW323   Local  
Alemany Pump Station Upgrade
                                        CUW324   Local  
Mount Davidson Pump Station Upgrade
                                       

Page 1 of 2





--------------------------------------------------------------------------------



 



WATER ENTERPRISE REVENUE BOND 2006 SERIES A
ANNUAL REPORT ON EXPENDITURES OF AND EARNINGS ON PROCEEDS
AS OF JUNE 30, 2009
(Section 5.04 A)

                                                                     
Appropriated   Adjusted         Project           Net Financing   Interest  
Project   Expenditures   Remaining Number       Project Description   Proceeds1
  Earnings2   Funding   Thru 6/30/093   Balance CUW326   Local  
Palo Alto Pump Station Upgrade
                                        CUW326   Local  
Sktview-AquaVista Pump Station Upgrade
                                        CUW327   Local  
Summit Pump Station Upgrade
                                        CUW328   Local  
McLaren #1 Tank Rehabilitation
                                        CUW329   Local  
Potrero Heights Tank Seismic Upgrade
                                        CUW330   Local  
Forest Knoll Tank Seismic Upgrade
                                        CUW331   Local  
Lincoln Park Tank Seismic Upgrade
                                        CUW332   Local  
McLaren #2 Tank Rehabilitation
                                        CUW333   Local  
Mount Davidson Tank Seismic Upgrade
                                        CUW338   Local  
La Grande Pump Station Upgrade
                                        CUW339   Local  
Potrero Heights Pump Station Upgrade
                                        CUW340   Local  
Vista Francisco Pump Station Upgrade
                                               
Total Pump Stations/Tanks
                                               
 
                                               
Pipelines/Valves
                                        CUW304   Local  
North University Mound System Upgrade
                                        CUW308   Local  
Motorize Key Valves
                                        CUW311   Local  
Sunset Circulation Improvements
                                        CUW312   Local  
Lincoln Way Transmission Line
                                        CUW313   Local  
Noe Valley Transmission Main, Phase 2
                                        CUW315   Local  
East/West Transmission Main
                                        CUW316   Local  
Fulton @ Sixth Ave Main Replacement
                                               
Total Pipelines Valves
                                               
 
                                               
Water Supply/Water Quality
                                        CUW301   Local  
Groundwater
                                        CUW302   Local  
Recycled Water
                                        CUW364   Local  
Lawrence-Livermore National Laboratory Water Quality Improvements
                                               
Total Water Supply/Water Quality
                                               
 
                                               
Miscellaneous
                                        CUW303   Local  
Vehicle Service Facility Upgrade
                                        CUW305   Local  
Fire Protection at CCD
                                               
Total Miscellaneous
                                               
 
                                               
Total Local Program
                                               
 
                                               
Grand Total Regional and Local Programs
                                               
 
                                               
Unappropriated Interest Earnings
                                               
 
                                               
Percent of Net Proceeds4
                                               
Percent of Net Proceeds and Earnings4
                                       

 

1   Net financing proceeds available on date of issue (i.e. deposit to project
fund)   2   Cumulative net of arbitrage rebate liability   3   Cumulative   4  
if financing sources Substantially Expended, proceed allocations are then fixed

Page 2 of 2





--------------------------------------------------------------------------------



 



REVENUE-FUNDED CAPITAL ADDITIONS (Section 5.04.B)   ATTACHMENT M-1 Subfund: 5W
CPF WCF — Wholesale Customer Capital Fund (Water)   Page 1 of 2      

                                                                               
      Projected FAMIS as of July 1, 2009 (Day 1 of New Budget Year)            
A     B     C     D     E     F     G=C-D-F     H     I=G-H              
Wholesale Customer Capital Fund (5W CPF WCF)   Based on Proportionate Annual
Water Deliveries of ...           68.7%                                        
                              FY 2009-10                                        
    Projected                 FY 2009-10     Approved                          
                  Expended &                 Approved     Budget –     Total    
        Fiscal Year     Encumbered     Appropriated,     Encumbered    
Projected           Budget* -     WHOLESALE     Appropriation -     All Years
Actual     2009-10 Actual     But Not     Unencumbered     through     Surplus /
  Project   Title   Total Regional     SHARE     All Years^     Expenditures^  
  Expenditures^     Expended^     Balance^     6/30/2010     (Shortfall)  
CUW262  
Regional Water RnR — Treatment Facilities
  $ 1,000,000     $ 687,000     $ 687,000     $ —     $ —     $ —     $ 687,000
    $ 229,000     $ 458,000   CUW263  
Regional Water RnR — Conveyance/Transmission Systems
  $ 7,000,000     $ 4,809,000     $ 4,809,000     $ —     $ —     $ —     $
4,809,000     $ 1,603,000     $ 3,206,000   CUW264  
Regional Water — Watersheds / ROW Management
  $ 500,000     $ 343,500     $ 343,500     $ —     $ —     $ —     $ 343,500  
  $ 114,000     $ 229,500   FUW100  
Regional Water — Facilities Maintenance
  $ 3,700,000     $ 2,541,900     $ 2,541,900     $ —     $ —     $ —     $
2,541,900     $ 847,000     $ 1,694,900   CUW261  
Regional Water — Storage
                                                                           
 
                                                                               
               
Regional Total
  $ 12,200,000     $ 8,381,400     $ 8,381,400     $ —     $ —     $ —     $
8,381,400     $ 2,793,000     $ 5,588,400                      

 

Source:  * SFPUC Commission Approved Budget, February 2009, Same Format    ^
FAMIS — City’s Official Financial System of Record

REVENUE-FUNDED CAPITAL ADDITIONS (Section 5.04.B)

Subfund: 5W CPF WCF — Wholesale Customer Capital Fund (Water)   Projected FAMIS
as of June 30, 2010 (Last Day of Budget Year)      

                                                                               
          Wholesale Customer Capital Fund (5W CPF WCF)   Based on Proportionate
Annual Water Deliveries of ...           68.7%                                  
                                    FY 2009-10                                  
          Projected                 FY 2009-10     Approved                    
                        Expended &                 Approved     Budget -    
Total             Fiscal Year     Encumbered     Appropriated,     Encumbered  
  Projected           Budget* -     WHOLESALE     Appropriation -     All Years
Actual     2009-10 Actual     But Not     Unencumbered     through     Surplus /
  Project   Title   Total Regional     SHARE     All Years^     Expenditures^  
  Expenditures^     Expended^     Balance^     6/30/2011     (Shortfall)  
CUW262  
Regional Water RnR — Treatment Facilities
  $ 1,000,000     $ 687,000     $ 687,000     $ 235,000     $ 235,000     $ —  
  $ 452,000     $ 409,000     $ 43,000   CUW263  
Regional Water RnR — Conveyance/Transmission Systems
  $ 7,000,000     $ 4,809,000     $ 4,809,000     $ 1,395,000     $ 1,395,000  
  $ 25,000     $ 3,389,000     $ 1,589,000     $ 1,800,000   CUW264  
Regional Water — Watersheds / ROW Management
  $ 500,000     $ 343,500     $ 343,500     $ 115,000     $ 115,000     $ 50,000
    $ 178,500     $ 35,500     $ 143,000   FUW100  
Regional Water — Facilities Maintenance
  $ 3,700,000     $ 2,541,900     $ 2,541,900     $ 850,000     $ 850,000     $
123,000     $ 1,568,900     $ 768,900     $ 800,000   CUW261  
Regional Water — Storage
  $ —     $ —                                                                  
               
Regional Total
  $ 12,200,000     $ 8,381,400     $ 8,381,400     $ 2,595,000     $ 2,595,000  
  $ 198,000     $ 5,588,400     $ 2,802,400     $ 2,786,000                    
 

 

Source:  * SFPUC Commission Approved Budget, February 2009, Same Format    ^
FAMIS — City’s Official Financial System of Record





--------------------------------------------------------------------------------



 



REVENUE-FUNDED CAPITAL ADDITIONS (Section 5.04.B)   ATTACHMENT M-1 Subfund: 5T
CPF WCF — Wholesale Customer Capital Fund (Hetch Hetchy)   Page 2 of 2      

                                                                               
      Projected FAMIS as of July 1, 2009 (Day 1 of New Budget Year)            
A     B     C     D     E     F     G=C-D-F     H     I=G-H                
Wholesale Customer Capital Fund (5w CPF WCF)   Based on Proportionate Annual
Water Deliveries of ...             68.1%                                      
                                FY 2009-10                                      
      Projected                 FY 2009-10     Approved                        
                    Expended &                 Approved     Budget -     Total  
          Fiscal Year     Encumbered     Appropriated,     Encumbered    
Projected           Budget* -     WHOLESALE     Appropriation -     All Years
Actual     2009-10 Actual     But Not     Unencumbered     through     Surplus /
  Project   Title   Total Regional     SHARE     All Years^     Expenditures^  
  Expenditures^     Expended^     Balance^     6/30/2010     (Shortfall)        
                   
 
                                                                        CUH931  
HH Microwave Replacement
  $ 4,000,000  J   $ 1,224,900     $ 1,224,900     $ —     $ —     $ —     $
1,224,900     $ 408,000     $ 816,900   CUH977  
HH Water R&R — Facilities Maintenance
  $ 3,500,000  J   $ 1,071,788     $ 1,071,788     $ —     $ —     $ —     $
1,071,788     $ 357,000     $ 714,788   CUH947  
SEA — Go Solar Incentive Project
  $ 4,000,000  P   $ —     $ —     $ —     $ —     $ —     $ —     $ —     $ —  
CUH971  
Alternative Transmission Studies
  $ 1,000,000  P   $ —     $ —     $ —     $ —     $ —     $ —     $ —     $ —  
CUH976  
HH Water R&R — Power Infrastructure
  $ 16,700,000  P   $ —     $ —                                     $ —        
  CUH979  
Hunters Point Municipal Power
  $ —  P   $ —     $ —                                     $ —           CUH983
 
Civic Center Sustainability District
  $ 1,090,000  P   $ —     $ —                                     $ —          
CUH986  
General Fund Dept — Energy Efficiency
  $ 7,365,158  P   $ —     $ —                                     $ —          
   
Renewable/Generation
  $ 3,501,307  P   $ —     $ —                                     $ —          
   
Treasure Island Improvement Project
  $ 2,700,000  P   $ —     $ —                                     $ —          
   
Enterprise Fund Dept — Energy Efficiency
  $ 325,722  P   $ —     $ —                                     $ —          
CUH975  
HH Water R&R — Water Infrastructure
  $ 6,000,000  W   $ 4,083,000     $ 4,083,000                                  
  $ 1,361,000              
Toulumne River Watershed Protection
  $ 2,000,000  W   $ 1,361,000     $ 1,361,000                                  
  $ 454,000              
 
                                                                               
               
Regional Total
  $ 52,182,187     $ 7,740,688     $ 7,740,688     $ —     $ —     $ —     $
2,296,688     $ 2,580,000     $ 1,531,6881                      

 

Source:   * SFPUC Commission Approved Budget. February 2009, Same Format     ^
FAMIS — City’s Official Financial System of Record

  REVENUE-FUNDED CAPITAL ADDITIONS (Section 5.04.B)   Projected FAMIS as of
June 30, 2010 (Last Day of Budget Year) Subfund: 5T CPF WCF — Wholesale Customer
Capital Fund (Hetch Hetchy)          

                                                                               
            Wholesale Customer Capital Fund (5W CPF WCF)   Based on
Proportionate Annual Water Deliveries of ...             68.1%                  
                                                    FY 2009-10                  
                          Projected                 FY 2009-10     Approved    
                                        Expended &                 Approved    
Budget -     Total             Fiscal Year     Encumbered     Appropriated,    
Encumbered     Projected           Budget* -     WHOLESALE     Appropriation -  
  All Years Actual     2009-10 Actual     But Not     Unencumbered     through  
  Surplus /   Project   Title   Total Regional     SHARE     All Years^    
Expenditures^     Expenditures^     Expended^     Balance^     6/30/2011    
(Shortfall)                            
 
                                                                        CUH931  
HH Microwave Replacement
  $ 4,000,000  J   $ 1,224,900     $ 1,224,900     $ 1,224,900     $ 1,224,900  
  $ —     $ —     $ —     $ —   CUH977  
HH Water R&R — Facilities Maintenance
  $ 3,500,000  J   $ 1,071,788     $ 1,071,788     $ 1,071,788     $ 1,071,788  
  $ —     $ (1 )   $ (1 )   $ —   CUH947  
SEA — Go Solar Incentive Project
  $ 4,000,000  P   $ —     $ —     $ —     $ —     $ —     $ —     $ —     $ —  
CUH971  
Alternative Transmission Studies
  $ 1,000,000  P   $ —     $ —     $ —     $ —     $ —     $ —     $ —     $ —  
CUH976  
HH Water R&R — Power Infrastructure
  $ 16,700,000  P   $ —     $ —     $ —     $ —     $ —     $ —     $ —     $ —
  CUH979  
Hunters Point Municipal Power
  $ —  P   $ —     $ —     $ —     $ —     $ —     $ —     $ —     $ —   CUH983
 
Civic Center Sustainability District
  $ 1,090,000  P   $ —     $ —     $ —     $ —     $ —     $ —     $ —     $ —  
CUH986  
General Fund Dept — Energy Efficiency
  $ 7,365,158  P   $ —     $ —     $ —     $ —     $ —     $ —     $ —     $ —  
   
Renewable/Generation
  $ 3,501,307  P   $ —     $ —     $ —     $ —     $ —     $ —     $ —     $ —  
   
Treasure Island Improvement Project
  $ 2,700,000  P   $       $ —     $ —     $ —     $ —     $ —     $ —     $ —  
   
Enterprise Fund Dept — Energy Efficiency
  $ 325,722  P   $ —     $ —     $ —     $ —     $ —     $ —     $ —     $ —  
CUH975  
HH Water R&R — Water Infrastructure
  $ 6,000,000  W   $ 4,083,000     $ 4,083,000     $ 4,083,000     $ 4,083,000  
  $ —     $ —     $ —     $ —      
Toulumne River Watershed Protection
  $ 2,000,000  W   $ 1,361,000     $ 1,361,000     $ 1,361,000     $ 1,361,000  
  $ —     $ —     $ —     $ —      
 
                                                                               
               
Regional Total
  $ 52,182,187     $ 7,740,688     $ 7,740,688       7,740,688     $ 7,740,688  
  $ —     $ (1 )   $ (1 )   $ —                      

 

Source:   * SFPUC Commission Approved Budget, February 2009, Same Format    
 ^ FAMIS — City’s Official Financial System of Record





--------------------------------------------------------------------------------



 



ATTACHMENT M-2
REVENUE FUNDED CAPITAL
ANNUAL REPORTING REQUIREMENTS
(Section 5.04B)
Part A. Updated Actual Information Through Most Recent Fiscal Year (Due in
November)
Each year, the SFPUC will provide a report on the status of the regional revenue
funded projects with the following information:
Project-level information (through close-out)

1   Scope of project   2   Current cost estimate/budget.   3   Expected
milestone dates (ie, design, environmental, construction period, close-out,
etc.)   4   Contract status   5   Reasons for status changes from prior report.
  6   Other information relevant to whether project is on time/on budget.   7  
For most recently completed fiscal year and estimated for current year:

8   Total expenditures (capital and operating); amounts paid from other sources.
  9   Amount of encumbered and unencumbered appropriations   10   Application of
any unused appropriations

Wholesale Capital Fund

11   Beginning balance, deposits, capital expenditures (by project), earnings,
ending balance.   12   Components of ending balance; wholesale portion of:

13   Appropriated and encumbered   14   Appropriated but unencumbered

Part B. Proposed Appropriations for Upcoming Year (Due in March)

15   Project information, to the extent not provided in Part A   16   Expected
funding needs for regional projects   17   Unused or excess appropropriations
carried over.   18   Proposed appropriation for upcoming fiscal year.

 



--------------------------------------------------------------------------------



 



     
ATTACHMENT M-3
WHOLESALE REVENUE-FUNDED CAPITAL FUND — BALANCING ACCOUNT ADJUSTMENT
** EXAMPLE REPORTING FORMAT **
(Section 6.08)

                                                                               
                              (1)   (2)   (3)   (4)   (5)   (1)   (2)   (3)  
(4)   (5)   (1)             FY 2009-10   FY 2010-11   FY 2011-12   FY 2012-13  
FY 2013-14   FY 2014-15   FY 2015-16   FY 2016-17   FY 2017-18   FY 2018-19   FY
2019-20                 a.    
Beginning balance
  $ 0     $ 5,671,414     $ 8,960,834     $ 9,669,194     $ 10,420,781     $
11,217,991     $ 5,498,801     $ 6,198,022     $ 6,944,933     $ 7,742,299     $
8,593,037     b.    
Transfer to Balancing Account
  $ 0                                     $ (6,467,533 )                        
          $ (2,574,995 )        
Year 1
                                                                               
          c.    
Budgeted appropriation
  $ 8,381,400                                     $ 10,697,026                  
                  $ 13,652,417     d.    
Encumbrance/Expenditure
  $ (2,793,800 )   $ (2,793,800 )   $ (2,793,800 )                   $
(3,565,675 )   $ (3,565,675 )   $ (3,565,675 )                   $ (4,550,806 )
       
Year 2
                                                                               
          e.    
Budgeted appropriation
          $ 8,800,470                                     $ 11,231,878          
                          f.    
Encumbrance/Expenditure
          $ (2,933,490 )   $ (2,933,490 )   $ (2,933,490 )                   $
(3,743,959 )   $ (3,743,959 )   $ (3,743,959 )                        
Year 3
                                                                               
          g.    
Budgeted appropriation
                  $ 9,240,494                                     $ 11,793,471  
                          h.    
Encumbrance/Expenditure
                  $ (3,080,165 )   $ (3,080,165 )   $ (3,080,165 )              
    $ (3,931,157 )   $ (3,931,157 )   $ (3,931,157 )                
Year 4
                                                                               
          i.    
Budgeted appropriation
                          $ 9,702,518                                     $
12,383,145                   j.    
Encumbrance/Expenditure
                          $ (3,234,173 )   $ (3,234,173 )   $ (3,234,173 )      
            $ (4,127,715 )   $ (4,127,715 )   $ (4,127,715 )        
Year 5
                                                                               
          k.    
Budgeted appropriation
                                  $ 10,187,644                                  
  $ 13,002,302             l.    
Encumbrance/Expenditure
                                  $ (3,395,881 )   $ (3,395,881 )   $ (3,395,881
)                   $ (4,334,101 )   $ (4,334,101 )                 m.    
Subtotal
  $ 5,587,600     $ 8,744,594     $ 9,393,873     $ 10,123,885     $ 10,898,206
    $ 5,251,755     $ 6,025,163     $ 6,750,702     $ 7,525,246     $ 8,351,628
    $ 6,657,838     n.    
Interest earnings (e.g., 3%)
  $ 83,814     $ 216,240     $ 275,321     $ 296,896     $ 319,785     $ 247,046
    $ 172,859     $ 194,231     $ 217,053     $ 241,409     $ 228,763          
        o.    
Ending fund balance (unencumbered, unexpended)
  $ 5,671,414     $ 8,960,834     $ 9,669,194     $ 10,420,781     $ 11,217,991
    $ 5,498,801     $ 6,198,022     $ 6,944,933     $ 7,742,299     $ 8,593,037
    $ 6,886,601          
 
                                                                               
          p.    
Five Year Cumulative Appropriations w/ interest
                                  $ 47,504,581                                  
  $ 60,180,421             q.    
10% of Cumulative Appropriations w/ interest
                                  $ 4,750,458                                  
  $ 6,018,042             r.    
Ending fund balance
                                  $ 11,217,991                                  
  $ 8,593,037             s.    
Excess balance transferred to Balancing Account*
                                  $ (6,467,533 )                                
  $ (2,574,995 )        

 

*   Test: Any balance in excess of 10% of the cumulative five-year appropriation
total is credited to the balancing account.

 



--------------------------------------------------------------------------------



 



BALANCING ACCOUNT/RATE SETTING CALCULATION   ATTACHMENT N-1 REFERENCE SECTION
6.03.A.3.a   Page 1

                              FY 2007-08   FY 2008-09   FY 2009-10
Step 1:
                       
A. Balancing Account as of June 30, 2007
  $ 12,882,000                  
B. Interest on Balancing Account at Pooled Investment Rate for Fiscal Year
  $ 554,000                  
C. Wholesale Revenues for Fiscal Year
  ($ 113,932,000 )                
D. Wholesale Revenue Requirement for Fiscal Year
  $ 119,224,000                  
E. Settlement Credits or Other Adjustments
  $ 2,448,614                  
F. 1984 Agreement Balancing Account Credits
  $ 0                  
G. Balancing Account as of June 30, 2008
  $ 21,176,614                  
 
                       
Step 2:
                       
A. Balancing Account as of June 30, 2008
          $ 21,176,614          
B. Interest on Balancing Account at Pooled Investment Rate for Fiscal Year
          $ 529,000          
C. Wholesale Revenues for Fiscal Year
          -$ 123,604,000          
D. Wholesale Revenue Requirement for Fiscal Year
          $ 120,562,000          
E. Settlement Credits or Other Adjustments
          $ 21,000          
F. 1984 Agreement Balancing Account Credits
          $ 0          
G. Balancing Account as of June 30, 2009
          $ 18,684,614          
 
                       
Step 3:
                       
A. Balancing Account as of June 30, 2009
                  $ 0  
B. Interest on Balancing Account at Pooled Investment Rate for Fiscal Year
                  $ 0  
C. Wholesale Revenues for Fiscal Year
                  -$ 127,485,900  
D. Wholesale Revenue Requirement for Fiscal Year
                  $ 140,994,733  
E. Settlement Credits or Other Adjustments
                  $ 21,000  
F. 1984 Agreement Balancing Account Credits
                  $ 1,997,220  
G. Balancing Account as of June 30, 2010
                  $ 15,527,053  
H. Net Change in Wholesale Revenue Coverage
                  $ 4,488,233  
I. Total Revenue Deficiency or Surplus
                  $ 20,015,286  
 
                       
J. Project Water Sales in Ccf
    84,621,240       83,205,600       85,920,000  
K. Deficiency or (Surplus) $/Ccf
                  $ 0.23  
L. Deficiency or (Surplus) Ccf as a Percentage of Revenues
                    15.7 %

Note: Dollar amounts are for illustrative purposes only. The Parties have not
agreed on the amount of the balancing account as of June 30, 2007, revenue
requirement for FY 2007-08, settlement credits for FY 2007-08, and the amount of
the balancing account as of June 30, 2009.





--------------------------------------------------------------------------------



 



ATTACHMENT N-1
Page 2
BALANCING ACCOUNT / RATE SETTING CALCULATION
METHOD OF CALCULATION
REFERENCE SECTION 6.03.A.3.a
N = The year for which rates are being set
N-1 = The current year
N-2 = The most recently completed year for which actual results are available

      Calculation Method:  
Step 1
  Determine the actual revenue differential for year N-2
 
  A. Enter the beginning amount of the Balancing Account
 
  B. Calculate the interest earned at the Pooled Investment Account Rate for (A)
 
  C. Enter the actual Wholesale revenues billed
 
  D. Enter the Wholesale Revenue Requirement
 
  E. Enter settlement credits or adjustments, if any
 
  F. Enter carry-over 1984 Agreement credits owed the City, if any
 
  G. Calculate the ending amount of the Balancing Account
 
   
Step 2
  Determine the projected revenue differential for year N-1
 
  A. Enter the beginning amount of the Balancing Account; this is the same
amount as G in Step 1
 
  B. Calculate the interest earned at the Pooled Investment Account Rate for (A)
 
  C. Enter the actual Wholesale revenues billed
 
  D. Enter the Wholesale Revenue Requirement
 
  E. Enter settlement credits or adjustments, if any
 
  F. Enter carry-over 1984 Agreement credits owed the City, if any
 
  G. Calculate the ending amount of the Balancing Account
 
   
Step 3
  Determine the projected revenue differential for year N
 
  A. Enter the beginning amount of the Balancing Account; this is the same
amount as G in Step 2
 
  B. Calculate the interest earned at the Pooled Investment Account Rate for (A)
 
  C. Enter the actual Wholesale revenues billed
 
  D. Enter the Wholesale Revenue Requirement
 
  E. Enter settlement credits or adjustments, if any
 
  F. Enter carry-over 1984 Agreement credits owed the City, if any
 
  G. Calculate the ending amount of the Balancing Account
 
  H. Enter the net change in the Wholesale Revenue Coverage, if applicable
 
  I. Calculate the total revenue deficiency or surplus (G) + (H)
 
  J. Enter the projected water sales to Wholesale Customers in Ccf
 
  K. Calculate the required increase in the commodity portion of the rate by
dividing (I) by (J)
 
  L. Calculate the required increase in revenues by dividing (I) by (C)





--------------------------------------------------------------------------------



 



WHOLESALE REVENUE REQUIREMENT SCHEDULES
CALCULATION OF WHOLESALE REVENUE REQUIREMENT
FISCAL YEAR 2009-10
REFERENCE ARTICLE 5   ATTACHMENT N-2
SCHEDULE 1

                                                                               
                                      JOINT EXPENSE         CONTRACT   SCHEDULE
                  DIRECT           ALLOCATION   WHOLESALE EXPENSE CATEGORY  
REFERENCE   REFERENCE   TOTAL   DIRECT RETAIL   WHOLESALE   REGIONAL   FACTOR  
SHARE  
OPERATING AND MAINTENANCE EXPENSE:
                                                               
SOURCE OF SUPPLY
    5.05 (A)   SCH 8.1   $ 14,943,953     $ 1,251,062     $ —     $ 13,692,891  
    ANNUAL USE1   $ 9,364,568  
PUMPING
    5.05 (B)   SCH 8.1   $ 4,342,682     $ 3,854,000     $ —     $ 468,682      
ANNUAL USE1   $ 334,210  
TREATMENT
    5.05 (C)   SCH 8.1   $ 30,445,053     $ —     $ —     $ 30,445,053      
ANNUAL USE1   $ 20,821,372  
TRANSMISSION & DISTRIBUTION
    5.05 (D)   SCH 8.1   $ 53,416,232     $ 30,163,286     $ —     $ 23,252,946
      ANNUAL USE1   $ 15,902,690  
CUSTOMER ACCOUNTS2
    5.05 (E)   SCH 8.1   $ 7,552,213     $ 7,401,169     $ 151,044     $ —    
2%   $ 151,044  
 
                                                               
TOTAL O&M
                  $ 110,700,133     $ 42,669,517     $ 151,044     $ 67,879,572
              46,573,883  
COMPOSITE % (WHOLESALE SHARE/ TOTAL O&M)
    5.06 (C)                                                     42.07 %
 
                                                               
ADMINISTRATIVE AND GENERAL EXPENSES:
                                                               
COWCAP
    5.06 (A)   SCH 8.1   $ 1,238,009     $ —     $ —     $ 1,238,009      
COMPOSITE O&M     $ 520,857  
SERVICES OF SFPUC BUREAUS
    5.06 (B)   SCH 7   $ 22,465,291     $ 8,178,424     $ —     $ 14,286,867    
  ANNUAL USE1   $ 9,770,788  
OTHER A&G
    5.06 (C)   SCH 8.1   $ 12,972,477     $ 4,009,891     $ —     $ 8,962,586  
    COMPOSITE O&M     $ 3,770,749  
COMPLIANCE AUDIT
    5.06 (D)   SCH 8.1   $ 200,000     $ —     $ —     $ 200,000       50%   $
100,000  
 
                                                               
TOTAL A&G
                  $ 36,875,777     $ 12,188,315     $ —     $ 24,687,462        
    $ 14,162,394  
 
                                                               
PROPERTY TAXES
    5.07     SCH 8.1   $ 1,417,293     $ —     $ —     $ 1,417,293       ANNUAL
USE1   $ 969,287  
 
                                                               
CAPITAL COST RECOVERY
                                                               
PRE-2009 ASSETS
    5.03     ATT K                                           $ 24,051,326  
DEBT SERVICE ON NEW ASSETS
    5.04 (A)   SCH 2                                           $ 17,952,931  
REVENUE FUNDED ASSETS — APPROPRIATED TO WHOLESALE CAPITAL FUND
    5.04 (B)   SCH 3                                           $ 8,381,400  
 
                                                               
TOTAL CAPITAL COST RECOVERY
                                                          $ 50,385,657  
 
                                                               
WHOLESALE SHARE HETCHY WATER & POWER
    5.04     SCH 4                                           $ 28,903,512  
 
                                                               
WHOLESALE REVENUE REQUIREMENT
                                                          $ 140,994,733  
 
                                                               
WHOLESALE REVENUE COVERAGE3
                                                          $ 4,488,233  

 

1   Proportional Annual Use (68.39%)   2   Water Enterprise Share of Customer
Accounts Expenses (62% of Total Customer Accounts Expenses)   3   25% of
Wholesale Share of Debt Service





--------------------------------------------------------------------------------



 



WHOLESALE REVENUE REQUIREMENT SCHEDULES
WATER ENTERPRISE CAPITAL COST RECOVERY — ANNUAL DEBT SERVICE
FISCAL YEAR 2009-10
REFERENCE SECTION 5.04.A   ATTACHMENT N-2
SCHEDULE 2

                                                                      2006 BOND
  2008 BOND   2009 BOND   XXXX BOND   XXXX BOND   XXXX BOND   XXXX BOND   TOTAL
ALL     ISSUE SERIES   ISSUE ALL   ISSUE ALL   ISSUE ALL   ISSUE ALL   ISSUE ALL
  ISSUE ALL   OUTSTANDING     A   SERIES   SERIES   SERIES   SERIES   SERIES  
SERIES   BONDS  
USE OF BOND PROCEEDS
                                                               
RETAIL PROJECTS
    31.61 %     22.95 %     19.42 %     XX.XX %     XX.XX %     XX.XX %    
XX.XX %        
REGIONAL PROJECTS
    68.39 %     77.05 %     80.58 %     YY.YY %     YY.YY %     YY.YY %    
YY.YY %        
 
                                                               
PRINCIPAL PAYMENT
  $ 8,765,000       —       —       —       —       —       —     $ 8,765,000  
RETAIL PROJECTS
  $ 2,770,617       —       —       —       —       —       —     $ 2,770,617  
REGIONAL PROJECTS
  $ 5,994,384       —       —       —       —       —       —     $ 5,994,384  
 
                                                               
INTEREST PAYMENT (GROSS)
  $ 23,353,388     $ 5,561,386     $ 56,181,932       —       —       —       —
    $ 85,096,706  
RETAIL PROJECTS
  $ 7,382,006     $ 1,276,338     $ 10,910,531       —       —       —       —  
  $ 19,568,875  
REGIONAL PROJECTS
  $ 15,971,382     $ 4,285,048     $ 45,271,401       —       —       —       —
    $ 65,527,831  
 
                                                               
INTEREST PAYMENT (CAPITALIZED)
    —       —     $ 56,181,932                                          
RETAIL PROJECTS
    —       —     $ 10,910,531                                          
REGIONAL PROJECTS
    —       —     $ 45,271,403                                          
 
                                                               
INTEREST PAYMENT (NET)
  $ 23,353,388     $ 5,561,386       —                                          
RETAIL PROJECTS
  $ 7,382,006     $ 1,276,338       —                                          
REGIONAL PROJECTS
  $ 15,971,382     $ 4,285,048       —                                          
 
                                                               
TOTAL PRINCIPAL AND INTEREST PAYMENT
    32,118,388       5,561,386       —       —       —       —       —     $
37,679,774  
RETAIL PROJECTS
    10,152,622       1,276,338       —       —       —       —       —     $
11,428,961  
REGIONAL PROJECTS
    21,965,766       4,285,048       —       —       —       —       —     $
26,250,813  
 
                                                               
PROPORTIONAL ANNUAL USE
    68.39 %     68.39 %     68.39 %     ZZ.ZZ %     ZZ.ZZ %     ZZ.ZZ %    
ZZ.ZZ %        
WHOLESALE SHARE
  $ 15,022,387     $ 2,930,544       —       —       —       —       —     $
17,952,931  

(TO SCHEDULE 1)
Note: Allocation of bond proceeds shown are for illustrative purpose only.
Regional projects will not include bond proceeds used to construct or acquire
assets capitalized prior to 7/1/09. Regional projects also will not include
in-city groundwater or in-city recycled water projects.





--------------------------------------------------------------------------------



 



     

WHOLESALE REVENUE REQUIREMENT SCHEDULES   ATTACHMENT N-2 WATER ENTERPRISE
CAPITAL COST RECOVERY — REVENUE FUNDED CAPITAL PROJECTS   SCHEDULE 3 FISCAL YEAR
2009-10     REFERENCE SECTION 5.04.B    

                                                                               
                                      TOTAL   ALL YEARS                  
APPROPRIATED         PROJECT           ALLOCATION   WHOLESALE   APPROPRIATION  
ACTUAL   FY 2009-10 ACTUAL   ENCUMBEERED NOT   UNENCUMBERED        
APPROPRIATION   CLASSIFICATION   FACTOR   SHARE   ALL YEARS   EXPENDITURES  
EXPENDITURES   EXPENDED   BALANCE  
CUH980
  Treasure Island Improvement Project     3,800,000     RETAIL     0.0 %   $ —  
  $ —     $ —     $ —     $ —     $ —  
CUW253
  Facilities Security     500,000     RETAIL     0.0 %   $ —     $ —     $ —    
$ —     $ —     $ —  
CUW260
  Local Water R$R     22,347,520     RETAIL     0.0 %   $ —     $ —     $ —    
$ —     $ —     $ —  
CUW686
  Automated Meter Reading System     36,001,000     RETAIL     0.0 %   $ —     $
—     $ —     $ —     $ —     $ —  
 
  Total Local     62,648,520                     $ —     $ —     $ —     $ —    
$ —     $ —  
 
                                                                           
CUW202
  Replace Prestressed Concrete Cylr Pipe     —     REGIONAL     68.7 %   $ —    
$ —     $ —     $ —     $ —     $ —  
CUW261
  Regional Water R&R — Storage     —     REGIONAL     68.7 %   $ —     $ —     $
—     $ —     $ —     $ —  
CUW262
  Regional Water R&R — Treatment Facilities     1,000,000     REGIONAL     68.7
%   $ 687,000     $ 687,000     $ 235,000     $ 235,000     $ —     $ 452,000  
CUW263
  Regional Water R&R Conveyance/Transmission     7,000,000     REGIONAL     68.7
%   $ 4,809,000     $ 4,809,000     $ 1,395,000     $ 1,395,000     $ 25,000    
$ 3,389,000  
CUW264
  Regional Watersheds/ROW Management     500,000     REGIONAL     68.7 %   $
343,500     $ 343,500     $ 115,000     $ 115,000     $ 50,000     $ 178,500  
FUW100
  Regional Facilities Maintenance     3,700,000     REGIONAL     68.7 %   $
2,541,900     $ 2,541,900     $ 850,000     $ 850,000     $ 123,000     $
1,568,900  
 
  Total Regional     12,200,000                     $ 8,381,400     $ 8,381,400
    $ 2,595,000     $ 2,595,000     $ 198,000     $ 5,588,400  
 
                                                                           
 
  TOTAL ALL PROJECTS     74,848,520                     $ 8,381,400     $
8,381,400     $ 2,595,000     $ 2,595,000     $ 198,000     $ 5,588,400    
 
                                                (TO SCHEDULE 1) (TO SCHEDULE 1)
(TO SCHEDULE 1)  





--------------------------------------------------------------------------------



 



WHOLESALE REVENUE REQUIREMENT SCHEDULES
CALCULATION OF WHOLESALE SHARE FO HETCH HETCHY WATER & POWER
FISCAL YEAR 2009-10
REFERENCE ARTICLE 5   ATTACHMENT N-2
SCHEDULE 4

                                                                               
                                                      JOINT     WATER-          
        CONTRACT   SCHEDULE             POWER     WATER             ALLOCATION  
  RELATED     WHOLESALE   WHOLESALE   EXPENSE CATEGORY   REFERENCE   REFERENCE  
  TOTAL     SPECIFIC     SPECIFIC     JOINT     PERCENTAGE     TOTAL    
ALLOCATION FACTOR   SHARE    
OPERATION AND MAINTENANCE
                                                                               
OPERATION
    5.08 B 1     SCH 8.2   $ 44,612,220     $ 31,853,965     $ 9,557,861     $
3,200,394       45 %   $ 10,998,038     ADJUSTED PROPORTIONAL ANNUAL USE   $
7,484,165  
MAINTENANCE
    5.08 B 1     SCH 8.2   $ 16,868,612     $ 5,048,039     $ 3,238,622     $
8,581,951       45 %   $ 7,100,500     ADJUSTED PROPORTIONAL ANNUAL USE   $
4,831,890  
 
                                                                   
TOTAL OPERATION AND MAINTENANCE
                  $ 61,480,832     $ 36,902,004     $ 12,796,483     $
11,782,345             $ 18,098,538             $ 12,316,055  
 
                                                                               
ADMINISTRATIVE AND GENERAL
                                                                          $ —  
COWCAP
    5.08 B 2     SCH 8.2   $ 1,139,579     $ —     $ —     $ 1,139,579       45
%   $ 512,811     ADJUSTED PROPORTIONAL ANNUAL USE   $ 348,968  
SERVICES OF SFPUC BUREAUS
    5.08 B 2     SCH 7   $ 8,255,307     $ 5,375,656     $ 2,879,651     $ —    
  45 %   $ 2,879,651     ADJUSTED PROPORTIONAL ANNUAL USE   $ 1,959,603  
OTHER A&G
    5.08 B 2     SCH 8.2   $ 25,581,481     $ 14,913,071     $ 36,070     $
10,632,340       45 %   $ 4,820,623     ADJUSTED PROPORTIONAL ANNUAL USE   $
3,280,434  
CUSTOMER ACCOUNTS
    5.08 B 2     SCH 8.2   $ 347,403     $ 347,403     $ —     $ —       45 %  
$ —     ADJUSTED PROPORTIONAL ANNUAL USE   $ —  
 
                                                                   
TOTAL ADMINISTRATIVE AND GENERAL
                  $ 35,323,770     $ 20,636,130     $ 2,915,721     $ 11,771,919
            $ 8,213,085             $ 5,589,004  
 
                                                                               
PROPERTY TAXES
    5.08 B 3     SCH 8.2   $ 452,000     $ —     $ —     $ 456,305       45 %  
$ 205,337     ADJUSTED PROPORTIONAL ANNUAL USE   $ 139,732  
 
                                                                               
CAPITAL COST RECOVERY
                                                                               
PRE-2009ASSETS
    5.09 B 1     ATT K-4                                                        
  $ 3,118,033  
DEBT SERVICE ON NEW ASSETS
    5.09 B 2     SCH 5                                                          
$ —  
REVENUE FUNDED ASSETS-APPROPRIATIONS TO WHOLESALE CAPITAL FUND
    5.09 B 3     SCH 6                                                          
$ 7,740,688  
 
                                                                             
TOTAL CAPITAL COST RECOVERY
                                                                          $
10,858,721  
WHOLESALE SHARE OF HETCH HETCHY WATER & POWER
                                                                          $
28,903,512  
 
                                                                               
 
                                                                             
 
                                                                            (TO
SCHEDULE 1 )  
WHOLESALE REVENUE COVERAGE1
                                                                          $ —  

 

1   Adjusteed Proportional Annual Use (68.39% X 99.50%  =  68.05%)   2   25% of
Wholesale Share of Debt Service





--------------------------------------------------------------------------------



 



WHOLESALE REVENUE REQUIREMENT SCHEDULES
HETCH HETCHY CAPITAL COST RECOVERY—ANNUAL DEBT SERVICE
FISCAL YEAR 2009-10
REFERENCE SECTION 5.09.B.1   ATTACHMENT N-2
SCHEDULE 5

                                                                      XXXX BOND
  XXXX BOND   XXXX BOND   XXXX BOND   XXXX BOND   XXXX BOND   XXXX BOND   TOTAL
ALL     ISSUE ALL   ISSUE ALL   ISSUE ALL   ISSUE ALL   ISSUE ALL   ISSUE ALL  
ISSUE ALL   OUTSTANDING     SERIES   SERIES   SERIES   SERIES   SERIES   SERIES
  SERIES   BONDS  
 
                                                               
USE OF BOND PROCEEDS
                                                               
POWER PROJECTS
  XX.XX%   XX.XX%   XX.XX%   XX.XX%   XX.XX%   XX.XX%   XX.XX%        
WATER PROJECTS
  YY.YY%   YY.YY%   YY.YY%   YY.YY%   YY.YY%   YY.YY%   YY.YY%        
JOINT PROJECTS
  ZZ.ZZ%   ZZ.ZZ%   ZZ.ZZ%   ZZ.ZZ%   ZZ.ZZ%   ZZ.ZZ%   ZZ.ZZ%        
 
                                                               
PRINCIPAL PAYMENT
    —       —       —       —       —       —       —       —  
POWER SHARE
    —       —       —       —       —       —       —       —  
WATER SHARE
    —       —       —       —       —       —       —       —  
JOINT SHARE
    —       —       —       —       —       —       —          
 
                                                               
INTEREST PAYMENT (NET)
    —       —       —       —       —       —       —       —  
POWER SHARE
    —       —       —       —       —       —       —       —  
WATER SHARE
    —       —       —       —       —       —       —       —  
JOINT SHARE
                                                               
 
                                                               
TOTAL PRINCIPAL AND INTEREST PAYMENT
    —       —       —       —       —       —       —       —  
POWER SHARE
    —       —       —       —       —       —       —       —  
WATER SHARE
    —       —       —       —       —       —       —       —  
JOINT SHARE
                                                               
 
                                                               
WATER RELATED PRINCIPAL AND INTEREST PAYMENT1
                                                               
 
                                                               
ADJUSTED PROPORTIONAL ANNUAL USE
    68.05 %     68.05 %     68.05 %     68.05 %     68.05 %     68.05 %    
68.05 %        
WHOLESALE SHARE
    —       —       —       —       —       —       —       —  

(TO SCHEDULE 4)
 

1 Water Related = 100% of Water Share + 45% of Joint Share





--------------------------------------------------------------------------------



 



WHOLESALE REVENUE REQUIREMENT SCHEDULES   ATTACHMENT N-2 HETCH HETCHY CAPITAL
COST RECOVERY — REVENUE FUNDED CAPITAL PROJECTS   SCHEDULE 6 FISCAL YEAR 2009-10
    REFERENCE SECTION 5.04.B    

                                                                               
                                                                      TOTAL    
ALL YEARS                     APPROPRIATED           PROJECT             WATER
RELATED     WATER RELATED     ALLOCATION   WHOLESALE     APPROPRIATION    
ACTUAL     FY 2009-10 ACTUAL     ENCUMBERED, NOT     UNENCUMBERED          
APPROPRIATION     CLASSIFICATION     PERCENTAGE     SHARE     FACTOR   SHARE    
ALL YEARS     EXPENDITURES     EXPENDITURES     EXPENDED     BALANCE    
CUH931
  HH Microwave Replacement   $ 4,000,000     JOINT     45 %   $ 1,800,000    
ADJUSTED PROPORTIONAL
ANNUAL USE   $ 1,224,900     $ 1,224,900     $ 1,224,900     $ 1,224,900     $ —
    $    
CUH977
  HH Water R&R — Facilities Maintenance   $ 3,500,000     JOINT     45 %   $
1,575,000     ADJUSTED PROPORTIONAL
ANNUAL USE   $ 1,071,788     $ 1,071,788     $ 1,071,788     $ 1,071,788     $ —
    $  
 
                                                                           
 
  Total Joint   $ 7,500,000                     $ 3,375,000         $ 2,296,688
    $ 2,296,688     $ 2,296,688     $ 2,296,688     $ —     $    
CUH947
  SEA — Go Solar Incentive Project   $ 4,000,000     POWER     0 %   $ —    
ADJUSTED PROPORTIONAL
ANNUAL USE   $ —                                          
CUH971
  Alternative Transmission Studies   $ 1,000,000     POWER     0 %   $ —    
ADJUSTED PROPORTIONAL
ANNUAL USE   $ —                                          
CUH976
  HH Water R&R —Power Infrastructure   $ 16,700,000     POWER     0 %   $ —    
ADJUSTED PROPORTIONAL
ANNUAL USE   $ —                                          
CUH979
  Hunters Point Municipal Power   $ —     POWER     0 %   $ —     ADJUSTED
PROPORTIONAL
ANNUAL USE   $ —                                          
CUH933
  Civic Center Sustainability District   $ 1,090,000     POWER     0 %   $ —    
ADJUSTED PROPORTIONAL
ANNUAL USE   $ —                                          
CUH986
  General Fund Dept — Energy Efficiency   $ 7,365,158     POWER     0 %   $ —  
  ADJUSTED PROPORTIONAL
ANNUAL USE   $ —                                          
 
  Renewable/Generation   $ 3,501,307     POWER     0 %   $ —     ADJUSTED
PROPORTIONAL
ANNUAL USE   $ —                                          
 
  Treasure Island Improvement Project   $ 2,700,000     POWER     0 %   $ —    
ADJUSTED PROPORTIONAL
ANNUAL USE   $ —                                          
 
  Enterprise fund Dept — Energy efficiency   $ 325,722     POWER     0 %   $ —  
  ADJUSTED PROPORTIONAL
ANNUAL USE   $ —                                          
 
                                                                               
     
 
  Total power   $ 36,682,187                     $ —             $ —            
                             
CUH975
  HH Water R$R — Water Infrastructure   $ 6,000,000     WATER     100 %   $
6,000,000     ADJUSTED PROPORTIONAL
ANNUAL USE   $ 4,083,000     $ 4,083,000     $ 4,083,000     $ 4,083,000     $ —
    $  
 
  Toulumne River Watershed Protection   $ 2,000,000     WATER     100 %   $
2,000,000     ADJUSTED PROPORTIONAL
ANNUAL USE   $ 1,361,000     $ 1,361,000     $ 1,361,000     $ 1,361,000     $ —
    $  
 
                                                                           
 
  Total Water   $ 8,000,000                     $ 8,000,000             $
5,444,000     $ 5,444,000     $ 5,444,000     $ 5,444,000     $ —     $ —  
 
  TOTAL ALL WATER RELATED PROJECTS   $ 96,364,374                     $
11,375,000             $ 7,740,688     $ 7,740,688     $ 7,740,688     $
7,740,688     $ —     $ —  

                                                                               
             
 
                                                                      (TO
SCHEDULE 4)   (TO SCHEDULE 4)   (TO SCHEDULE 4)





--------------------------------------------------------------------------------



 



WHOLESALE REVENUE REQUIREMENT SCHEDULES   ATTACHMENT N-2 SERVICES OF SFPUC
BUREAUS—ALLOCATION TO ENTERPRISES   SCHEDULE 7 FISCAL YEAR 2009-10     REFERENCE
SECTION 5.05.B    

                                                                               
                  ADJUSTED   HETCH HETCHY   HETCH HETCHY                        
    EXPENDITURES   ADJUSTMENTS   EXPENDITURES   POWER   WATER   WATER RETAIL  
WATER REGIONAL   WASTEWATER   TOTAL   ALLOCATION FACTORS (SCHEDULE N-7.1)      
                      11.13 %     5.69 %     16.94 %     29.59 %     36.37 %    
   
 
                                                                           
PUC01
  General Manager   $ 7,609,114     $ —     $ 7,609,114     $ 847,180     $
453,820     $ 1,288,884     $ 2,251,548     $ 2,767,682     $ 7,609,114  
PUC1101
  BizServ-Administration   $ 4,081,981     $ —     $ 4,081,981     $ 454,478    
$ 243,456     $ 691,434     $ 1,207,864     $ 1,484,749     $ 4,081,981  
PUC1102
  Finance   $ 8,817,687     $ —     $ 8,817,687     $ 981,739     $ 525,902    
$ 1,493,600     $ 2,609,166     $ 3,207,280     $ 8,817,687  
PUC1103
  ITS1   $ 18,048,158     $ (1,835,357 )   $ 16,212,801     $ 1,085,093     $
966,959     $ 2,746,235     $ 4,797,391     $ 5,897,123     $ 16,212,801  
PUC1106
  Human Resources   $ 7,678,483     $ —     $ 7,678,483     $ 854,903     $
457,958     $ 1,300,634     $ 2,272,074     $ 2,792,914     $ 7,678,483  
PUC1108
  Customer Services   $ 12,262,428     $ (12,262,428 )   $ —     $ —     $ —    
$ —     $ —     $ —     $ —  
PUC12
  External Affairs   $ 3,882,455     $ —     $ 3,882,455     $ 432,263     $
231,556     $ 657,637     $ 1,148,824     $ 1,412,175     $ 3,882,455  
 
                                                                           
 
  TOTAL   $ 34,752,000     $ (12,731,000 )   $ 48,282,521     $ 5,375,656     $
2,879,651     $ 8,178,424     $ 14,286,867     $ 17,561,923     $ 48,282,521    
 
 
                                (TO SCHEDULE 4 )     (TO SCHEDULE 4 )     (TO
SCHEDULE 1 )     (TO SCHEDULE 1 )                

 

1   Adjustment for Transfer of SCADA Expenditures to T&D Joint ($1,730,000)





--------------------------------------------------------------------------------



 



      WHOLESALE REVENUE REQUIREMENT SCHEDULES   ATTACHMENT N-2 SERVICES OF SFPUC
BUREAUS — ANNUAL SALARIES   SCHEDULE 7.1 FISCAL YEAR 2009-10     REFERENCE
SECTION 5.05.B    

                                              ALLOCATION   GROUP        
DEPARTMENT/DIVISION   FACTOR   CODE   SALARIES   PERCENTAGE
HETCH HETCHY
                                       
POWER
            1     $ 6,677,939       6.27 %        
WATER
            2     $ 1,775,910       1.67 %        
JOINT
                  $ 9,428,450                  
WATER SHARE
    45 %     2     $ 4,242,803       3.98 %        
POWER SHARE
    55 %     1     $ 5,185,648       4.87 %        
 
                                       
WATER
                                       
ADMINISTRATION (WTR01)
                  $ 1,009,246                  
RETAIL SHARE
    33.4 %     3     $ 336,415       0.32 %        
REGIONAL SHARE
    33.3 %     4     $ 336,415       0.32 %        
HETCH HETCHY WATER SHARE
    33.3 %     2     $ 336,416       0.32 %        
 
                                       
CDD(WTR03)
            3     $ 17,356,922       16.29 %        
 
                                       
WATER QUALITY (WTR04)
            4     $ 7,282,589       6.83 %        
 
                                       
WATER SUPPLY & TREATMENT (WTR05)
            4     $ 18,134,689       17.05 %        
 
                                       
NATURAL RESOURCES (WTR06)
            4     $ 4,682.073       4.39 %        
 
                                       
WATER RESOURCE PLANNING
                  $ 1,419,760                  
WATER CONSERVATION
            3     $ 355,703       0.33 %        
RETAIL WATER RESOURCE PLANNING
            3     $ —                  
REGIONAL SHARE (NET SALARIES)
            4     $ 1,064,057       1.00 %        
 
                                       
WASTEWATER
            5     $ 38,757,578       36.37 %        
 
                                       
SALARIES BY GROUP CODE
                                       
HETCH HETCHY — POWER
            1     $ 11,863,587       11.13 %   (TO SCHEDULE 7)
HETCH HETCHY — WATER
            2     $ 6,355,129       5.96 %   (TO SCHEDULE 7)
 
                                       
WATER — RETAIL
            3     $ 18,049,040       16.94 %   (TO SCHEDULE 7)
WATER — REGIONAL
            4     $ 31,529,823       29.59 %   (TO SCHEDULE 7)
 
                                       
WASTEWATER
            5     $ 38,757,578       36.37 %   (TO SCHEDULE 7)
 
                                       
TOTAL SALARIES
                  $ 106,555,156       100.00 %        

 



--------------------------------------------------------------------------------



 



      WHOLESALE REVENUE REQUIREMENT SCHEDULES   ATTACHMENT N-2 CALCULATION OF
THE WHOLESALE REVENUE REQUIREMENT   SCHEDULE 8.1 FISCAL YEAR 2009-10     WATER
ENTERPRISE SUMMARY OF OPERATING EXPENSES    

                                      Retail     Wholesale     Regional    
Total  
Operating Expenses
                               
Transmission & Distributions
  $ 30,163,286     $ —     $ 23,252,946     $ 53,416,232  
Adjustments to Transmission & Distribution
  $ —     $ —     $ —     $ -  
 
                       
Adjusted Transmission & Distribution
  $ 30,163,286     $ —     $ 23,252,946     $ 53,416,232  
 
                               
Source of Supply
  $ 1,251,062     $ —     $ 13,692,891     $ 14,943,953  
Adjustments to Source of Supply
  $ —     $ —     $ —     $ —  
 
                       
Adjusted Source of Supply
  $ 1,251,062     $ —     $ 13,692,891     $ 14,943,953  
 
                               
Pumping
  $ 3,854,000     $ —     $ 488,682     $ 4,342,682  
Adjustments to Pumping
  $ —     $ —     $ —     $ —  
 
                       
Adjusted Pumping
  $ 3,854,000     $ —     $ 488,682     $ 4,342,682  
 
                               
Treatment
  $ —     $ —     $ 30,445,053     $ 30,445,053  
Adjustments to Treatment
  $ —     $ —     $ —     $ —  
 
                       
Adjusted Treatment
  $ —     $ —     $ 30,445,053     $ 30,445,053  
 
                               
Customer Accounts
  $ 7,401,169     $ 151,044     $ —     $ 7,552,213  
Adjustments to Customer Accounts
  $ —     $ —     $ —     $ —  
 
                       
Adjusted Customer Accounts
  $ 7,401,169     $ 151,044     $ —     $ 7,552,213  
 
                               
Total Adjusted Operating Expense
  $ 42,669,517     $ 151,044     $ 67,879,572     $ 110,700,133  
 
                               
General & Administrative Expense
                               
COWCAP
  $ —     $ —     $ 1,238,009     $ 1,238,009  
Services SFPUC Bureaus
  $ 8,178,424     $ —     $ 14,286,867     $ 22,465,291  
 
                               
Other General & Administrative
  $ 4,009,891     $ —     $ 8,962,586     $ 12,972,477  
Adjustments to General & Administrative
  $ —     $ —     $ —     $ —  
 
                       
Adjusted General & Administrative
  $ 4,009,891     $ —     $ 8,962,586     $ 12,972,477  
 
                               
Compliance Audit
  $ 100,000     $ 100,000     $ —     $ 200,000  
 
                               
Total General & Administrative
  $ 12,288,315     $ 100,000     $ 24,487,462     $ 36,875,777  
 
                               
Property Taxes
  $ —     $ —     $ 1,417,293     $ 1,417,293  
 
                               
Total
  $ 54,957,832     $ 251,044     $ 93,784,327     $ 148,993,203  

Source: FAMIS/EIS
Note: All adjustments to be separately identified above

Page 9 of 10



--------------------------------------------------------------------------------



 



WHOLESALE REVENUE REQUIREMENT SCHEDULES
CALCULATION OF THE WHOLESALE REVENUE REQUIREMENT
FISCAL YEAR 2009-10
HETCHY HETCHY WATER & POWER SUMMARY OF OPERATING EXPENSES   ATTACHEMENT N-2
SCHEDULE 8.2

                                      Power     Water     Joint     Total  
Operating Expenses
                               
Purchased Power & Wheeling
  $ 28,953,676                     $ 28,953,676  
Adjustments to Purchased Power & Wheeling
  $ —                     $ —  
 
                           
Adjusted Purchased Power & Wheeling
  $ 28,953,676                     $ 28,953,676  
 
                               
Operations
                               
Hydraulic Generation
  $ 2,900,291     $ —     $ 3,200,394     $ 6,100,685  
Transmission & Distribution
  $ —     $ —     $ —     $ —  
Water Quality Expense
  $ —     $ 9,557,862     $ —     $ 9,557,862  
Adjustments to Operations
  $ —     $ —     $ —     $ —  
 
                       
Adjusted Operations
  $ 2,900,291     $ 9,557,862     $ 3,200,394     $ 15,658,547  
 
                               
Maintenance
                               
Hydraulic Generation
  $ 1,840,096     $ 3,238,622     $ 8,581,952     $ 13,660,670  
Transmission & Distribution
  $ 3,359,385     $ —     $ —     $ 3,359,385  
Water Quality Expense
  $ —     $ —     $ —     $ —  
Adjustments to Maintenance
  $ (151,442 )   $ —     $ —     $ (151,442 )
 
                       
Adjusted Maintenance
  $ 5,048,039     $ 3,238,622     $ 8,581,952     $ 16,868,613  
 
                               
Total Adjusted Operating Expense
  $ 36,902,000     $ 12,796,484     $ 11,782,346     $ 61,480,836  
 
                               
General & Administrative Expense
                               
COWCAP
  $ —     $ —     $ 1,139,579     $ 1,139,579  
Services of SFPUC Bureaus
  $ 5,375,656     $ 2,879,651     $ —     $ 8,255,307  
 
                               
Customer Accounts
  $ 347,403     $ —     $ —     $ 347,403  
Adjustments to Customer Accounts
  $ —     $ —     $ —     $ —  
 
                       
Adjusted Customer Accounts
  $ 347,403     $ —     $ —     $ 347,403  
 
                               
Other General & Administrative
  $ 14,913,071     $ 36,070     $ 10,632,340     $ 25,581,481  
Adjustments to General & Administrative
  $ —     $ —     $ —     $ —  
 
                       
Adjusted General & Administrative
  $ 14,913,071     $ 36,070     $ 10,632,340     $ 25,581,481  
 
                               
Total General & Administrative
  $ 20,636,130     $ 2,915,721     $ 11,771,919     $ 35,323,770  
 
                               
Property Taxes
  $ —     $ —     $ 452,000     $ 452,000  
 
                               
Total
  $ 57,538,136     $ 15,712,205     $ 24,006,265     $ 97,256,606  

 

Source:  FAMIS/EIS   Note: All adjustments to be separately identified above





--------------------------------------------------------------------------------



 



SCHEDULE OF PROJECTED WATER SALES, WHOLESALE
REVENUE REQUIREMENTS, AND WHOLESALE RATES
CONTRACT REFERENCE: ARTICLE 6.03.A.3   ATTACHMENT N-3    

                                              FISCAL YEAR       N     N+1    
N+2     N+3     N+4  
OPERATION AND MAINTENANCE EXPENSES
                                       
SOURCE OF SUPPLY
  $ 9,364,568     $ —     $ —     $ —     $ —  
PUMPING
  $ 334,210     $ —     $ —     $ —     $ —  
TREATMENT
  $ 20,821,372     $ —     $ —     $ —     $ —  
TRANSMISSION & DISTRIBUTION
  $ 15,902,690     $ —     $ —     $ —     $ —  
CUSTOMER ACCOUNTS
  $ 151,044     $ —     $ —     $ —     $ —  
 
                             
TOTAL OPERATION AND MAINTENANCE EXPENSES
  $ 46,573,884     $ —     $ —     $ —     $ —  
 
                                       
ADMINISTRATIVE AND GENERAL EXPENSES
                                       
COWCAP
  $ 520,857     $ —     $ —     $ —     $ —  
SF PUBLIC UTILITIES COMMISSION
  $ 9,770,788     $ —     $ —     $ —     $ —  
OTHER A&G
  $ 3,770,749     $ —     $ —     $ —     $ —  
COMPLIANCE AUDIT
  $ 100,000     $ —     $ —     $ —     $ —  
 
                             
TOTAL ADMINISTRATIVE AND GENERAL EXPENSES
  $ 14,162,394     $ —     $ —     $ —     $ —  
 
                                       
PROPERTY TAXES
  $ 969,287     $ —     $ —     $ —     $ —  
 
                                       
CAPITAL COST RECOVERY
                                       
PRE 2009 ASSETS
  $ 24,051,326     $ —     $ —     $ —     $ —  
DEBT SERVICE ON NEW ASSETS
  $ 17,952,931     $ —     $ —     $ —     $ —  
REVENUE FUNDED CAPITAL
  $ 8,881,400     $ —     $ —     $ —     $ —  
 
                             
TOTAL CAPITAL COST RECOVERY
  $ 50,385,657     $ —     $ —     $ —     $ —  
 
                                       
WHOLESALE SHARE HHW&P
  $ 28,903,512     $ —     $ —     $ —     $ —  
 
                                       
WHOLESALE REVENUE REQUIREMENT
  $ 140,994,734     $ —     $ —     $ —     $ —  
 
                             
 
                                       
BALANCING ACCOUNT AS OF JUNE 30
  $ —     $ —     $ —     $ —     $ —  
INTEREST ON BALANCING ACCOUNT
  $ —     $ —     $ —     $ —     $ —  
WHOLESALE REVENUES AT EXSITING RATE
  $ (127,485,900 )   $ —     $ —     $ —     $ —  
WHOLESALE EXCESS USE CHARGES
  $ —     $ —     $ —     $ —     $ —  
SETTLEMENT CREDITS AND OTHER ADJUSTMENTS
  $ 21,000     $ —     $ —     $ —     $ —  
1984 AGREEMENT BALANCING ACCOUNT CREDITS
  $ 1,997,220     $ —     $ —     $ —     $ —  
WHOLESALE DEBIT SERVICE COVERAGE RESERVE
  $ 4,488,233     $ —     $ —     $ —     $ —  
 
                             
WHOLESALE DEFICIENCY OR CREDIT
  $ 20,015,287     $ —     $ —     $ —     $ —  
PERCENT WHOLESALE DEFICIENCY OR CREDIT OF REVENUES AND EXCESS USE CHARGES
  $ 15.7 %                                
 
                                       
PROJECTED WATER SALES (CCF)
    85,920,000       0       0       0       0  
WHOLESALE DEFICIENCY OR CREDIT ($/CCF)
    0.23       0       0       0       0  
PROJECTED WHOLESALE RATE (UNIT COST ($/CCF)
    1.66       0       0       0       0  
 
                                       
PROJECTED SERVICE CHARGE REVENUES
  $ 4,620,300                                  
PROJECTED VOLUME CHARGE REVENUES
  $ 142,627,200                                  
TOTAL WHOLESALE REVENUES
  $ 147,247,500                                  





--------------------------------------------------------------------------------



 



ATTACHMENT O
STATEMENT OF WHOLESALE REVENUE REQUIREMENT/ CHARGES IN BALANCING ACCOUNT
YEAR ENDED JUNE 30
(Section 7.02.B)

                              FY 2008-09     FY 2009-10             Allocation
to     Allocation to             Wholesale     Wholesale             Customers  
  Customers     Difference  
Wholesale Revenue Requirement Calculation:
                       
Operating and maintenance (O&M) expense:
                       
San Francisco Water Enterprise:
                       
Source of supply
  $ 9,133,025     $ 9,364,568     $ 231,543  
Pumping
  $ 325,946     $ 334,210     $ 8,264  
Purification
  $ 20,437,460     $ 20,821,372     $ 383,912  
Transmission and distribution
  $ 9,350,279     $ 15,902,690     $ 6,552,411  
Customer Accounts
  $ 224,255     $ 151,044     $ (73,211 )
 
                   
Total SFWE operating and maintenance
  $ 39,470,965     $ 46,573,884     $ 7,102,919  
 
                       
Hetch Hetchy Water and Power (HHWP):
                       
Operating expenses
  $ 10,359,786     $ 7,484,165     $ (2,875,621 )
Maintenance expenses
  $ 4,526,240     $ 4,831,890     $ 305,650  
 
                   
Total HHWP operating and maintenance
  $ 14,886,026     $ 12,316,055     $ (2,569,971 )
 
                       
Administrative and general (A&G) expenses:
                       
COWCAP
                       
SFWE
  $ 512,438     $ 520,857     $ 8,419  
HHWP
  $ 162,364     $ 348,968     $ 186,604  
SF Public Utilities Commission:
                       
SFWE
  $ 7,461,835     $ 9,770,788     $ 2,308,953  
HHWP
  $ 2,357,622     $ 1,959,603     $ (398,019 )
Other A&G — SFWE
  $ 8,234,799     $ 3,770,749     $ (4,464,050 )
Other A&G — HHWP
  $ —     $ 3,280,434     $ 3,280,434  
Compliance audit
  $ 95,338     $ 100,000     $ 4,662  
 
                   
Total administrative and general expenses
  $ 18,824,396     $ 19,751,399     $ 927,003  
 
                       
Property taxes (outside city only):
                       
SFWE
  $ 964,040     $ 969,287     $ 5,247  
HHWP
  $ 120,923     $ 139,732     $ 18,809  
 
                   
Total property taxes
  $ 1,084,963     $ 1,109,019     $ 24,056  
 
                       
Capital Cost Recovery
                       
Pre-2009 Assets
                       
SFWE
          $ 24,051,326          
HHWP
          $ 3,118,033          
Debt Service on New Assets
                       
SFWE
          $ 17,952,931          
HHWP
          $ —          
Revenue Funded Assets
                       
SFWE
          $ 8,381,400          
HHWP
          $ 7,740,688          
 
                     
Total Capital Cost Recovery
  $ 46,378,941     $ 61,244,378     $ 14,865,437  
 
                       
Total Wholesale Revenue Requirement
  $ 120,645,291     $ 140,994,735     $ 20,349,444  
 
                       
Balancing Account July 1
  $ 21,176,614     $ —          
Interest on adjusted beginning balance
  $ 529,415     $ —          
Wholesale revenues billed
  $ (123,604,400 )   $ (147,247,500 )        
Excess use charges billed
  $ —     $ —          
Wholesale Revenue Coverage Reserve
  $ —     $ 4488,233          
Other adjustments
  $ —     $ —          
Settlement adjustments
  $ 21,006     $ 21,006          
1984 Agreement Balancing Account Credits
  $ —     $ 1,997,220          
 
                   
 
                       
Balancing Account June 30
  $ 18,768,326     $ 235,694          
 
                   





--------------------------------------------------------------------------------



 



Attachment P
REPRESENTATION LETTER
Certification Pursuant to Water Sales Agreement (the Agreement) between the City
and County of San Francisco (San Francisco) and certain wholesale customers in
the counties of San Mateo, Santa Clara, and Alameda (the Wholesale Customers)
effective July 1,2009.
Each of the undersigned certifies that:
          1. I have reviewed San Francisco Water Department and Hetch Hetchy
Water & Power Department Report on the Calculation of the Wholesale Revenue
Requirement and Statement of Changes in the Balancing Account (the Statement)
for the year ended June 30, 200X;
          Based on my knowledge, this report and Statement do not contain any
untrue statements of a material fact or omit to state a material fact necessary
to make the statements made, in light of the circumstances under which such
statements were made, not misleading with respect to the period covered by the
report;
          Based on my knowledge, the Statement and other financial information
included in the report, fairly presents in all material respects the proper
costs incurred and allocated to the Wholesale Customers in accordance with the
provisions of the Agreement.
          The below certifying officers and I are responsible for establishing
and maintaining internal control over financial reporting and have:
          Designed such internal control over financial reporting, or caused
such internal control over financial reporting to be designed under our
supervision, to provide reasonable assurance regarding the reliability of
financial reporting for purposes of the preparation of the Statement.
          Evaluated the effectiveness of the allocation procedures to ensure
compliance with the terms of the Agreement.
Attachment P, Page 1

 



--------------------------------------------------------------------------------



 



          The Statement fully complies with the contractual requirements of the
Agreement and fairly presents, in all material respects, the allocation of costs
to the Wholesale Customers in accordance with the Agreement.

       
General Manager, SFPUC
  Date
 
     
Assistant General Manager & Chief Financial Officer, SFPUC
  Date
 
     
Finance Director, SFPUC
  Date
 
     
Accounting Manager, SFPUC
  Date
 
     
Financial Planning Manager, SFPUC
  Date
 
     
Senior Rates Administrator, SFPUC
  Date

Attachment P, Page 2

 



--------------------------------------------------------------------------------



 



(MAP) [f53985f5398509.gif]

 